1

 

Exhibit 10.1

Execution Version

FIFTH AMENDMENT TO CREDIT AGREEMENT

FIFTH AMENDMENT (this “Amendment”), dated as of February 20, 2019, to the Term
Loan Credit Agreement dated as of June 30, 2015 (as amended, supplemented,
amended and restated or otherwise modified from time to time, including by this
Amendment, the “Credit Agreement”), among Horizon Global Corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time party thereto (the “Lenders”), and JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, the parties hereto are parties to the Credit Agreement;

WHEREAS, the Borrower and the Required Lenders wish to make certain other
amendments to the Credit Agreement as described herein and to instruct the
Administrative Agent to enter into certain agreements as specified herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto, which include all Loan Parties
as of the date hereof, agree as follows:

SECTION 1.     DEFINITIONS. Unless otherwise defined herein, capitalized terms
which are defined in the Credit Agreement are used herein as therein defined.

SECTION 2.     AMENDMENTS. (a) With effect as of the Effective Date, the Credit
Agreement is hereby amended with the stricken text deleted (indicated textually
in the same manner as the following example: stricken text) and with the
double-underlined text added (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A-1 hereto.

(b) With effect as of the Effective Date, the Credit Agreement is hereby further
amended to add each of the below described new Schedules to the Credit Agreement
in proper numeric order in the forms attached as Exhibit A-2 hereto:

Schedule 6.01A        –       Existing Indebtedness as of Fifth Amendment Date

Schedule 6.02A        –       Existing Liens as of Fifth Amendment Date

Schedule 6.04A        –       Existing Investments as of Fifth Amendment Date

Schedule 6.05A        –       Asset Sales as of Fifth Amendment Date

SECTION 3.     AUTHORIZATIONS AND INSTRUCTIONS. The Lenders party thereto, which
collectively constitute the Required Lenders, hereby instruct and authorize the
Administrative Agent, solely in its capacity as the Administrative Agent, to
execute and deliver on the Effective Date (i) the new Term Intercreditor
Agreement in the form of Exhibit B hereto, (ii) the amendment to the existing
ABL/Term Loan Intercreditor Agreement in the form of Exhibit C hereto and
(iii) the amendment to the Guarantee and Collateral Agreement in the form of
Exhibit D hereto.



--------------------------------------------------------------------------------

2

 

SECTION 4.        CONDITIONS PRECEDENT. This Amendment shall become effective as
of the date (the “Effective Date”) of the satisfaction or waiver of each of the
conditions precedent set forth in this Section 4.

(a)        Execution and Delivery. The Administrative Agent shall have received
counterparts of this Amendment duly executed by (i) each Loan Party, (ii) the
Required Lenders, and (iii) the Administrative Agent.

(b)        No Default. Both prior to and after giving effect to this Amendment,
no Default or Event of Default shall have occurred and be continuing on the
Effective Date.

(c)        Representations and Warranties. As of the Effective Date (both prior
to and after giving effect to this Amendment) all representations and warranties
contained in Section 5 (other than the representations and warranties contained
in Section 3.15) shall be true and correct in all material respects (and, with
respect to any representations and warranties that are qualified by materiality
or reference to a “Material Adverse Effect” or contain a similar materiality
qualification, in all respects).

(d)        Fees and Expenses. The Administrative Agent shall have received all
fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses (including fees, charges and disbursements of counsel) required to be
reimbursed or paid by any Loan Party hereunder or under any Loan Document.

For the purpose of determining compliance with the conditions specified in this
Section 4, each Lender that has signed this Amendment shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 4.

SECTION 5.        REPRESENTATIONS AND WARRANTIES. In order to induce the
Required Lenders and the Administrative Agent to enter into this Amendment, the
Borrower hereby represents and warrants to the Required Lenders and the
Administrative Agent that (a) this Amendment has been duly authorized by all
necessary organizational actions and, if required, actions by equity holders of
the Borrower, (b) this Amendment has been duly executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law and (c) this Amendment will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Borrower or any of its Subsidiaries or their assets,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any of its Subsidiaries.

SECTION 6.        CONTINUING EFFECT. Except as expressly amended, waived or
modified hereby, the Loan Documents shall continue to be and shall remain in
full force and effect in accordance with their respective terms. This Amendment
shall not constitute an amendment, waiver or modification of any provision of
any Loan Document not expressly referred to herein and shall not be construed as
an amendment, waiver or modification of any action on the part of the Borrower
or the other Loan Parties that would require an amendment, waiver or consent of
the Administrative Agent or the Lenders except as expressly stated herein, or be
construed to indicate the willingness of the Administrative Agent or the Lenders
to further amend, waive or modify any provision of any Loan Document amended,
waived or modified hereby for any other period, circumstance or event. Except as
expressly modified by this Amendment, the Credit Agreement and the other Loan
Documents are ratified and confirmed and are, and shall continue to be, in full
force and effect in accordance with their respective terms. Except as expressly



--------------------------------------------------------------------------------

3

 

set forth herein, each Lender and the Administrative Agent reserves all of its
rights, remedies, powers and privileges under the Credit Agreement, the other
Loan Documents, applicable law and/or equity. Any reference to the “Credit
Agreement” in any Loan Document or any related documents shall be deemed to be a
reference to the Credit Agreement as amended by this Amendment and the term
“Loan Documents” in the Credit Agreement and the other Loan Documents shall
include this Amendment.

SECTION 7.        GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

SECTION 8.        SUCCESSORS AND ASSIGNS. This Amendment shall be binding upon
and inure to the benefit of the Borrower, the other Loan Parties, the
Administrative Agent, the other Agents and the Lenders, and each of their
respective successors and assigns, and shall not inure to the benefit of any
third parties. The execution and delivery of this Amendment by any Lender prior
to the Effective Date shall be binding upon its successors and assigns and shall
be effective as to any Loans or Commitments assigned to it after such execution
and delivery.

SECTION 9.        ENTIRE AGREEMENT. This Amendment, the Credit Agreement and the
other Loan Documents represent the entire agreement of the Loan Parties, the
Administrative Agent, the Agents, the Lenders and the Lenders, as applicable,
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent, any other Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the Credit Agreement or the
other Loan Documents.

SECTION 10.      RELEASE. Each of the Loan Parties (on behalf of itself and its
Subsidiaries) for itself and for its successors in title and assignees and, to
the extent the same is claimed by right of, through or under any of the Loan
Parties, for its past, present and future employees, agents, representatives
(other than legal representatives), officers, directors, shareholders, and
trustees (each, a “Releasing Party” and collectively, the “Releasing Parties”),
does hereby remise, release and discharge, and shall be deemed to have forever
remised, released and discharged, the Administrative Agent, each of the Lenders
and each of the other Secured Parties in their respective capacities as such
under the Loan Documents, and the Agent’s, each Lender’s and each other Secured
Party’s respective successors-in-title, legal representatives and assignees,
past, present and future officers, directors, affiliates, shareholders,
trustees, agents, employees, consultants, experts, advisors, attorneys and other
professionals and all other persons and entities to whom the Agent, each of the
Lenders and each of the other Secured Parties or any of their respective
successors-in-title, legal representatives and assignees, past, present and
future officers, directors, affiliates, shareholders, trustees, agents,
employees, consultants, experts, advisors, attorneys and other professionals
would be liable if such persons or entities were found to be liable to any
Releasing Party or any of them (collectively, hereinafter the “Releasees”), from
any and all manner of action and actions, cause and causes of action, claims,
charges, demands, counterclaims, crossclaims, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts, rights of
setoff and recoupment, controversies, damages, judgments, expenses, executions,
liens, claims of liens, claims of costs, penalties, attorneys’ fees, or any
other compensation, recovery or relief on account of any liability, obligation,
demand or cause of action of whatever nature, whether in law, equity or
otherwise (including, without limitation, any claims relating to (i) the making
or administration of the Loans, including, without limitation, any such claims
and defenses based on fraud, mistake, duress, usury or misrepresentation, or any
other claim based on so-called “lender liability” theories, (ii) any covenants,
agreements, duties or obligations set forth in the Loan Documents,
(iii) increased financing costs, interest or other carrying costs,
(iv) penalties, (v) lost profits or loss of business opportunity, (vi) legal,
accounting and other administrative or professional fees and expenses and
incidental, consequential and punitive damages payable to third parties,
(vii) damages to business reputation, or (viii) any claims arising under 11
U.S.C. §§ 541-550 or any claims for avoidance or recovery under any other
federal, state or foreign



--------------------------------------------------------------------------------

4

 

law equivalent), whether known or unknown, fixed or contingent, joint and/or
several, secured or unsecured, due or not due, primary or secondary, liquidated
or unliquidated, contractual or tortious, direct, indirect, or derivative,
asserted or unasserted, foreseen or unforeseen, suspected or unsuspected, now
existing, heretofore existing or which may heretofore accrue against any of the
Releasees, and which are, in each case, based on any act, fact, event or
omission or other matter, cause or thing occurring at any time prior to or on
the date hereof, directly or indirectly arising out of, connected with or
relating to this Amendment, the Credit Agreement or any other Loan Document and
the transactions contemplated hereby or thereby, and all other agreements,
certificates, instruments and other documents and statements (whether written or
oral) related to any of the foregoing (each, a “Claim” and collectively, the
“Claims”); provided, that, no Releasing Party shall have any obligation with
respect to Claims to the extent such Claims are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence, willful misconduct or bad faith of any Releasee. Each
Releasing Party further stipulates and agrees with respect to all Claims, that
it hereby waives, to the fullest extent permitted by applicable law, any and all
provisions, rights, and benefits conferred by any applicable U.S. federal or
state law, or any principle of common law, that would otherwise limit a release
or discharge of any unknown Claims pursuant to this Section 5.7. The Borrower
and the other Loan Parties, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Releasee that it will not sue (at
law, in equity, in any regulatory proceeding or otherwise) any Releasee on the
basis of any Claim released, remised and discharged by the Borrower or any other
Loan Parties pursuant to this Section 10. If the Borrower, any other Loan Party
or any of its successors, assigns or other legal representatives violates the
foregoing covenant, the Borrower and other Loan Parties, each for itself and its
successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Releasee may sustain as a result of such violation,
all reasonable and documented attorneys’ fees and costs incurred by any Releasee
as a result of such violation. Each of the Releasing Parties hereby acknowledges
that this release constitutes a material inducement to enter into this
Amendment, that each Releasee has already relied on this release in entering
into this Amendment, and that each Releasee will continue to rely on this
release in its related future dealings. Each of the Releasing Parties hereby
further warrants and represents that it has reviewed the terms of this
Section 10 with its legal counsel and that it knowingly and voluntarily enters
into the release contained in this Section 10 following consultation with legal
counsel. This release is irrevocable, meaning that it may not be modified either
orally or in writing (other than by a mutual written waiver specifically
referring to this Section 10 and executed by each of the parties hereto).

SECTION 11.    LOAN DOCUMENT. This Amendment is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.

SECTION 12.    COUNTERPARTS. This Amendment may be executed by the parties
hereto in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. An executed
signature page of this Amendment may be delivered by facsimile transmission or
electronic PDF of the relevant signature page hereof.

SECTION 13.    HEADINGS. Section headings used in this Amendment are for
convenience of reference only, are not part of this Amendment and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Amendment.

SECTION 14.    LOAN PARTY ACKNOWLEDGMENTS

14.1        Each Loan Party hereby (i) expressly acknowledges the terms of the
Credit Agreement as amended by the Amendment, (ii) ratifies and affirms its
obligations under the Loan Documents (including guarantees and security
agreements) to which it is a party, (iii) acknowledges,



--------------------------------------------------------------------------------

5

 

renews and extends its continued liability under all such Loan Documents and
agrees such Loan Documents remain in full force and effect, (iv) agrees that
each Security Document secures all Obligations of the Loan Parties in accordance
with the terms thereof and (v) further confirms that each Loan Document to which
it is a party is and shall continue to be in full force and effect and the same
are hereby ratified and confirmed in all respects.

14.2    Each Loan Party hereby reaffirms, as of the Effective Date, (i) the
covenants and agreements contained in each Loan Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Agreement and the transactions contemplated thereby,
and (ii) its guarantee of payment of the Obligations pursuant to the Guarantee
and Collateral Agreement and its grant of Liens on the Collateral to secure the
Obligations.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first written
above.

 

HORIZON GLOBAL CORPORATION,

as the Borrower

By:  

/s/ Brian Whittman

  Name: Brian Whittman   Title: Vice President, Finance

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

HORIZON GLOBAL COMPANY LLC         By:  

/s/ Brian Whittman

  Name:  Brian Whittman   Title:    Vice President, Finance HORIZON GLOBAL
AMERICAS INC. By:  

/s/ Brian Whittman

  Name:  Brian Whittman   Title:    Vice President, Finance

HORIZON INTERNATIONAL HOLDINGS
LLC

By:  

/s/ Brian Whittman

  Name:  Brian Whittman   Title:    Vice President, Finance

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

/s/ Sabir Hashmy

  Name: Sabir Hashmy   Title: Managing Director

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

BTC Holdings Fund I, LLC, By: Blue Torch Credit Opportunities Fund I LP, its
sole member

By: Blue Torch Credit Opportunities GP LLC, its general partner,

as a Lender

By: /s/ Kevin Genda                     Kevin Genda Authorized Signer

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

  

ATRIUM VIII

ATRIUM IX

ATRIUM XII

ATRIUM XIV

MADISON PARK FUNDING X, LTD.

MADISON PARK FUNDING XI, LTD.

MADISON PARK FUNDING XII, LTD.

MADISON PARK FUNDING XIII, LTD.

MADISON PARK FUNDING XIV, LTD.

MADISON PARK FUNDING XV, LTD.

MADISON PARK FUNDING XVI, LTD.

MADISON PARK FUNDING XVII, LTD.

MADISON PARK FUNDING XVIII, LTD.

MADISON PARK FUNDING XX, LTD.

MADISON PARK FUNDING XXI, LTD.

MADISON PARK FUNDING XXII, LTD.

ONE ELEVEN FUNDING I, LTD.

ONE ELEVEN FUNDING II, LTD.

By: Credit Suisse Asset Management, LLC, as portfolio manager

 

BENTHAM HIGH YIELD FUND

By: Credit Suisse Asset Management, LLC, as agent (sub-advisor) for Challenger
Investment Services Limited, the Responsible Entity for Bentham High Yield Fund

 

CREDIT SUISSE FLOATING RATE HIGH INCOME FUND

CREDIT SUISSE STRATEGIC INCOME FUND

By: Credit Suisse Asset Management, LLC, as investment advisor

 

THE CITY OF NEW YORK GROUP TRUST

By: Credit Suisse Asset Management, LLC, as its manager

 

CREDIT SUISSE NOVA (LUX)

By: Credit Suisse Asset Management, LLC or Credit Suisse Asset Management
Limited, each as a Co- Investment Adviser to Credit Suisse Fund Management S.A.,
management company for Credit Suisse Nova (Lux)

 

MADISON PARK FUNDING XIX, LTD.

MADISON PARK FUNDING XXIII, LTD.

MADISON PARK FUNDING XXIV, LTD.

MADISON PARK FUNDING XXV, LTD.

By: Credit Suisse Asset Management, LLC, as collateral manager

 

DOLLAR SENIOR LOAN FUND, LTD.

DOLLAR SENIOR LOAN FUND II, LTD.

RENAISSANCE INVESTMENT HOLDINGS LTD.

By Credit Suisse Asset Management, LLC, as investment manager

 

DAVINCI REINSURANCE LTD.

By: Credit Suisse Asset Management, LLC, as investment manager for DaVinci

Reinsurance Holdings, Ltd., the owner of DaVinci Reinsurance Ltd.

 

SENIOR SECURED FLOATING RATE LOAN FUND

By: Credit Suisse Asset Management, LLC, the Portfolio Manager for Propel
Capital Corporation, the manager for Senior Secured Floating Rate Loan Fund

 

as Lenders

 

   By:    /s/ Thomas Flannery                                                 
      Name: Thomas Flannery       Title: Authorized Signatory

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

AGF FLOATING RATE INCOME FUND BY: EATON VANCE MANAGEMENT

AS PORTFOLIO MANAGER

 

as a Lender

By: /s/ Michael B. Botthof                                           Name:
Michael B. Botthof               Title: Vice President

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

Brighthouse Funds Trust I – Brighthouse/Eaton Vance Floating Rate Portfolio

By: Eaton Vance Management as Investment Sub-Advisor

 

as a Lender

By: /s/ Michael B. Botthof                                   Name: Michael B.
Botthof               Title: Vice President

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

Eaton Vance CLO 2014-1R, Ltd.

By: Eaton Vance Management, as Investment Advisor

 

as a Lender

By: /s/ Michael B. Botthof                                       Name: Michael
B. Botthof               Title: Vice President

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

Eaton Vance CLO 2015-1 Ltd. By: Eaton Vance Management

Portfolio Manager

 

as a Lender

By: /s/ Michael B. Botthof                                       Name: Michael
B. Botthof               Title: Vice President

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

Eaton Vance Loan Holding Limited

By: Eaton Vance Management

as Investment Manager

 

as a Lender

By: /s/ Michael B. Botthof                                       Name: Michael
B. Botthof               Title: Vice President

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

Eaton Vance Floating-Rate Income Plus Fund

By: Eaton Vance Management

as Investment Advisor

 

as a Lender

By: /s/ Michael B. Botthof                                       Name: Michael
B. Botthof               Title: Vice President

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

EATON VANCE SENIOR FLOATING-RATE TRUST

BY: EATON VANCE MANAGEMENT

AS INVESTMENT ADVISOR

 

as a Lender

By: /s/ Michael B. Botthof                                       Name: Michael
B. Botthof               Title: Vice President

 

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

EATON VANCE FLOATING-RATE INCOME TRUST

BY: EATON VANCE MANAGEMENT

AS INVESTMENT ADVISOR

 

as a Lender

By: /s/ Michael B. Botthof                                   Name: Michael B.
Botthof               Title: Vice President

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

Eaton Vance International (Cayman Islands) Floating-Rate Income Portfolio

By: Eaton Vance Management

as Investment Advisor

 

as a Lender

 

By: /s/ Michael B. Botthof                                   Name: Michael B.
Botthof               Title: Vice President

 

[Signature Page to Fifth Amendment]

 



--------------------------------------------------------------------------------

EATON VANCE SENIOR INCOME TRUST

BY: EATON VANCE MANAGEMENT

AS INVESTMENT ADVISOR

 

as a Lender

By: /s/ Michael B. Botthof                                       Name: Michael
B. Botthof               Title: Vice President

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

Eaton Vance Short Duration Diversified Income Fund By: Eaton Vance Management

As Investment Advisor

 

as a Lender

By: /s/ Michael B. Botthof                                       Name: Michael
B. Botthof               Title: Vice President

 

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

EATON VANCE INSTITUTIONAL SENIOR LOAN FUND By: EATON VANCE MANAGEMENT

AS INVESTMENT ADVISOR

 

as a Lender

By: /s/ Michael B. Botthof                                       Name: Michael
B. Botthof               Title: Vice President

 

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

EATON VANCE LIMITED DURATION INCOME FUND By: EATON VANCE MANAGEMENT

AS INVESTMENT ADVISOR

 

as a Lender

By: /s/ Michael B. Botthof                                       Name: Michael
B. Botthof               Title: Vice President

 

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

Eaton Vance Floating Rate Portfolio

By: Boston Management and Research

as Investment Advisor

 

as a Lender

By: /s/ Michael B. Botthof                                       Name: Michael
B. Botthof               Title: Vice President

 

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

Eaton Vance Loan Holding II Limited

By: Eaton Vance Management

as Investment Manager

 

as a Lender

By: /s/ Michael B. Botthof                                       Name: Michael
B. Botthof               Title: Vice President

 

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

PACIFIC SELECT FUND FLOATING RATE LOAN PORTFOLIO

By: EATON VANCE MANAGEMENT

AS INVESTMENT SUB-ADVISOR

 

as a lender

By: /s/ Michael B. Botthof                                       Name: Michael
B. Botthof               Title: Vice President

 

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

SENIOR DEBT PORTFOLIO

By: Boston Management and Research

as Investment Advisor

 

as a Lender

By: /s/ Michael B. Botthof                                       Name: Michael
B. Botthof               Title: Vice President

 

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

Eaton Vance VT Floating-Rate Incoming Fund

By: Eaton Vance Management

as Investment Advisor

 

as a Lender

By: /s/ Michael B. Botthof                                       Name: Michael
B. Botthof               Title: Vice President

 

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

KCOF Management VIII, L.L.C.,

as a Lender

By: /s/ Daniel Gewanter                                       Name: Daniel
Gewanter               Title: Assistant Secretary

 

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

EXHIBIT A-1

Amendments to Credit Agreement

See attached.

 

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

Exhibit AA-1 to

the FourthFifth Amendment

[Conformed Credit Agreement Reflecting the First Amendment, dated as of
September 19, 2016, Second Amendment, dated as of January 11, 2017 and 2017
Replacement Term Loan Amendment (Third Amendment), dated as of March 31, 2017
and, the Fourth Amendment, dated as of July 31, 2018, and the Fifth Amendment,
dated as of February 20, 2019]

TERM LOAN CREDIT AGREEMENT

dated as of June 30, 2015,

among

HORIZON GLOBAL CORPORATION,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent,

BMO CAPITAL MARKETS CORP.,

and

WELLS FARGO SECURITIES, LLC,

as Syndication Agents,

KEYBANC CAPITAL MARKETS INC.,

SIDOTI & COMPANY, LLC

and

ROTH CAPITAL PARTNERS, LLC

as Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC,

BMO CAPITAL MARKETS CORP.,

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners1

 

 

 

 

 

 

1 With respect to the Fourth Amendment, JPMorgan Chase Bank, N.A. was the sole
Lead Arranger and JPMorgan Chase Bank, N.A. was the sole Bookrunner.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

       Page   ARTICLE I

 

DEFINITIONS



SECTION 1.01           Defined Terms      1 SECTION 1.02  
        Classification of Loans and Borrowings      34 SECTION 1.03  
        Terms Generally      34 SECTION 1.04           Accounting Terms; GAAP   
  34 ARTICLE II

 

THE CREDITS



SECTION 2.01           Commitments      35 SECTION 2.02           Loans and
Borrowings      35 SECTION 2.03           Requests for Borrowings      35
SECTION 2.04           [Reserved]      36 SECTION 2.05           [Reserved]     
36 SECTION 2.06           Funding of Borrowings      36 SECTION 2.07  
        Interest Elections      36 SECTION 2.08           Termination and
Reduction of Commitments      37 SECTION 2.09           Repayment of Loans;
Evidence of Debt      38 SECTION 2.10           Amortization of Term Loans     
38 SECTION 2.11           Prepayment of Loans      39 SECTION 2.12  
        Fees      41 SECTION 2.13           Interest      41 SECTION 2.14  
        Alternate Rate of Interest      42 SECTION 2.15           Increased
Costs      42 SECTION 2.16           Break Funding Payments      43 SECTION 2.17
          Taxes      44 SECTION 2.18           Payments Generally; Pro Rata
Treatment; Sharing of Set-offs      46 SECTION 2.19           Mitigation
Obligations; Replacement of Lenders      47 SECTION 2.20           [Reserved].
     48 SECTION 2.21           Incremental Facilities      48 SECTION 2.22  
        [Reserved]      50 SECTION 2.23           Extensions      50 ARTICLE III

 

REPRESENTATIONS AND WARRANTIES



SECTION 3.01           Organization; Powers      52 SECTION 3.02  
        Authorization; Enforceability      52 SECTION 3.03  
        Governmental Approvals; No Conflicts      52 SECTION 3.04  
        Financial Condition; No Material Adverse Change      53 SECTION 3.05  
        Properties      53

 

-i-



--------------------------------------------------------------------------------

       Page   SECTION 3.06           Litigation and Environmental Matters     
53   SECTION 3.07           Compliance with Laws and Agreements      54  
SECTION 3.08           Investment Company Status     
54
 
SECTION 3.09           Taxes     
54
 
SECTION 3.10           ERISA     
54
 
SECTION 3.11           Disclosure     
54
 
SECTION 3.12           Subsidiaries     
54
 
SECTION 3.13           Insurance      55   SECTION 3.14           Labor Matters
    
55
 
SECTION 3.15           Solvency     
55
 
SECTION 3.16           Senior Indebtedness     
55
 
SECTION 3.17           Security Documents     
55
 
SECTION 3.18           Federal Reserve Regulations      56   SECTION 3.19  
        Anti-Corruption Laws and Sanctions     
56
 
SECTION 3.20           Material Contracts     
56
 
SECTION 3.21           EEA Financial Institutions     
56
 
ARTICLE IV

 

CONDITIONS

 

SECTION 4.01           Closing Date      56   ARTICLE V

 

AFFIRMATIVE COVENANTS

 

SECTION 5.01           Financial Statements and Other Information      59  
SECTION 5.02           Notices of Material Events      61   SECTION 5.03  
        Information Regarding Collateral      62   SECTION 5.04  
        Existence; Conduct of Business      62   SECTION 5.05           Payment
of Obligations      62   SECTION 5.06           Maintenance of Properties     
63   SECTION 5.07           Insurance     
63
 
SECTION 5.08           Casualty and Condemnation     
63
 
SECTION 5.09           Books and Records; Inspection and Audit Rights     
63
 
SECTION 5.10           Compliance with Laws     
63
 
SECTION 5.11           Use of Proceeds     
63
 
SECTION 5.12           Additional Subsidiaries     
63
 
SECTION 5.13           Further Assurances      64   SECTION 5.14  
        Ratings     
64
 
ARTICLE VI

 

NEGATIVE COVENANTS



SECTION 6.01           Indebtedness; Certain Equity Securities      65   SECTION
6.02           Liens      67   SECTION 6.03           Fundamental Changes     
69   SECTION 6.04           Investments, Loans, Advances, Guarantees and
Acquisitions      70  

 

-ii-



--------------------------------------------------------------------------------

       Page   SECTION 6.05           Asset Sales      71 SECTION 6.06  
        Sale and Leaseback Transactions      72 SECTION 6.07           Hedging
Agreements      72 SECTION 6.08           Restricted Payments; Certain Payments
of Indebtedness      73 SECTION 6.09           Transactions with Affiliates     
75 SECTION 6.10           Restrictive Agreements      76 SECTION 6.11  
        Amendment of Material Documents      76 SECTION 6.12  
        [Reserved]      77 SECTION 6.13           Net Leverage Ratio      77
SECTION 6.14           Use of Proceeds      77 ARTICLE VII

 

EVENTS OF DEFAULT



ARTICLE VIII

 

THE AGENTS



ARTICLE IX

 

[RESERVED]



ARTICLE X

 

MISCELLANEOUS



SECTION 10.01           Notices      82 SECTION 10.02           Waivers;
Amendments      82 SECTION 10.03           Expenses; Indemnity; Damage Waiver   
  84 SECTION 10.04           Successors and Assigns      86 SECTION 10.05  
        Survival      88 SECTION 10.06           Counterparts; Integration;
Effectiveness      88 SECTION 10.07           Severability      89 SECTION 10.08
          Right of Setoff      89 SECTION 10.09           Governing Law;
Jurisdiction; Consent to Service of Process      89 SECTION 10.10  
        WAIVER OF JURY TRIAL      89 SECTION 10.11           Headings      90
SECTION 10.12           Confidentiality      90 SECTION 10.13           Interest
Rate Limitation      90 SECTION 10.14           Intercreditor Agreements      91
SECTION 10.15           Release of Liens and Guarantees      91 SECTION 10.16  
        PATRIOT Act      92 SECTION 10.17           No Fiduciary Duty      92
SECTION 10.18           Acknowledgement and Consent to Bail-In of EEA Financial
Institutions      92

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES:        Schedule 2.01   –      Commitments Schedule 3.03   –     
Governmental Approvals; No Conflicts Schedule 3.05   –      Real Property
Schedule 3.06   –      Disclosed Matters Schedule 3.12   –      Subsidiaries
Schedule 3.13   –      Insurance Schedule 3.20   –      Material Contracts
Schedule 6.01   –      Existing Indebtedness Schedule 6.01A   –      Existing
Indebtedness as of Fifth Amendment Date Schedule 6.02   –      Existing Liens
Schedule 6.02A   –      Existing Liens as of Fifth Amendment Date Schedule 6.04
  –      Existing Investments Schedule 6.04A   –      Existing Investments as of
Fifth Amendment Date Schedule 6.05   –      Asset Sales Schedule 6.05A   –     
Asset Sales as of Fifth Amendment Date Schedule 6.09   –      Existing Affiliate
Transactions Schedule 6.10   –      Existing Restrictions EXHIBITS:       
Exhibit A   –      Form of Assignment and Assumption Exhibit B   –      Form of
Borrowing Request Exhibit C   –      Form of Intercreditor Agreement Exhibit D  
–      Form of Guarantee and Collateral Agreement Exhibit E   –      Form of
U.S. Tax Certificate Exhibit F   –      Form of Perfection Certificate

 

-iv-



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT dated as of June 30, 2015 (this “Agreement”), among
HORIZON GLOBAL CORPORATION, the LENDERS party hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent and Collateral Agent.

RECITALS:

In consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“2017 Replacement Term Loan Amendment” shall mean the 2017 Replacement Term Loan
Amendment (Third Amendment to Credit Agreement), dated as of March 31, 2017,
among the Borrower, the Lenders party thereto and the Administrative Agent.

“2017 Replacement Term Loan Commitment” shall have the meaning set forth in the
2017 Replacement Term Loan Amendment. The aggregate amount of the Lenders’ 2017
Replacement Term Commitments on the 2017 Replacement Term Loan Facility
Effective Date is $160,000,000.

“2017 Replacement Term Loan Facility” shall have the meaning set forth in the
2017 Replacement Term Loan Amendment.

“2017 Replacement Term Loan Facility Effective Date” shall have the meaning set
forth in the 2017 Replacement Term Loan Amendment.

“2017 Replacement Term Loan Lender” means a Lender with a 2017 Replacement Term
Loan Commitment or an outstanding 2017 Replacement Term Loan. On and after the
2017 Replacement Term Loan Facility Effective Date, each reference to a “Term B
Lender” in this Agreement shall be deemed to refer to a 2017 Replacement Term
Loan Lender.

“2017 Replacement Term Loans” shall have the meaning set forth in the 2017
Replacement Term Loan Amendment.

“2018 Incremental Term Loan Commitments” has the meaning set forth in the Fourth
Amendment.

“2018 Incremental Term Loan Lender” means a Lender with a 2018 Incremental Term
Loan Commitment or an outstanding 2018 Incremental Term Loan. On and after the
Fourth Amendment Effective Date, each reference to a “Term B Lender” in this
Agreement shall be deemed to refer to a 2018 Incremental Term Loan Lender.

“2018 Incremental Term Loans” has the meaning set forth in the Fourth Amendment.

“2018 Term Loans” means the 2017 Replacement Term Loans and the 2018 Incremental
Term Loans. On and after the Fourth Amendment Effective Date, each reference to
a “Term B Loan” in



--------------------------------------------------------------------------------

this Agreement shall be deemed to refer to a 2018 Term Loan, except for such
references in Section 4.01(g) and (m).

“2018 Term Loan Commitment” means the 2017 Replacement Term Loan Commitment and
the 2018 Incremental Term Loan Commitment.

“ABL Agent” means Bank of America, N.A., as administrative agent and/or
collateral agent, as applicable, under the ABL Credit Agreement, and its
successors and assigns.

“ABL Credit Agreement” means the ABL Credit Agreement to be dated as of the
Closing Date, among the Borrower, the Subsidiaries party thereto as borrowers,
the lenders party thereto and Bank of America, N.A., as administrative agent and
collateral agent, as such document or the credit facility thereunder may be
amended, restated, supplemented, replaced, refinanced or otherwise modified from
time to time in accordance with the requirements thereof and of this Agreement.

“ABL Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement as defined in the ABL Credit Agreement.

“ABL Foreign Loan Party” means any Foreign Subsidiary that is a party to the ABL
Loan Documents as a borrower thereunder and/or is a party to any ABL Security
Document as a grantor or guarantor thereunder.

“ABL Loan” means a loan made pursuant to the ABL Credit Agreement.

“ABL Loan Documents” means collectively (a) the ABL Credit Agreement, (b) the
ABL Security Documents, (c) any promissory note evidencing loans under the ABL
Credit Agreement and (d) any amendment, waiver, supplement or other modification
to any of the documents described in clauses (a) through (c), in each case as
such documents may be amended, restated, supplemented, replaced, refinanced or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement.

“ABL Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

“ABL Security Documents” means the collective reference to the ABL Guarantee and
Collateral Agreement, the Mortgages (as defined in the ABL Credit Agreement) and
all other security documents delivered to the ABL Administrative Agent granting
a Lien on any property of any Person to secure the obligations and liabilities
of any Loan Party under the ABL Credit Agreement or the ABL Guarantee and
Collateral Agreement, as such documents may be amended, restated, supplemented,
replaced, refinanced or otherwise modified from time to time in accordance with
the requirements thereof and of this Agreement.

“ABL/Term Loan Intercreditor Agreement” means the Intercreditor Agreement, dated
as of June 30, 2015 (as amended on the date hereof), among the Borrower, the
other Loan Parties, the Collateral Agent, the Senior Agent and the ABL Agent.

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

-2-



--------------------------------------------------------------------------------

“Acquisition Lease Financing” means any sale or transfer by the Borrower or any
Subsidiary of any property, real or personal, that is acquired pursuant to a
Permitted Acquisition, in an aggregate amount not to exceed $20,000,000 at any
time after the Closing Date, which property is rented or leased by the Borrower
or such Subsidiary from the purchaser or transferee of such property, so long as
the proceeds from such transaction consist solely of cash.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate; provided that the
Adjusted LIBO Rate shall not be less than 1.00% per annum.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Syndication Agents and the Documentation Agents.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate on such day (or if such day
is not a Business Day, the immediately preceding Business Day) for a deposit in
dollars with a maturity of one month plus 1%; provided that the Alternate Base
Rate shall not be less than 2.00% per annum. For purposes of clause (c) above,
the Adjusted LIBO Rate on any day shall be the LIBO Rate, two Business Days
prior to such day for deposits in dollars with a maturity of one month. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB
or the Adjusted LIBO Rate shall be effective from and including the effective
date of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, as the case may be. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.14 hereof, then the
Alternate Base Rate shall be the greater of clause (a) and (b) above and shall
be determined without reference to clause (c) above.

“Alternative Incremental Debt” means any Indebtedness incurred by a Loan Party
in the form of one or more series of secured or unsecured bonds, debentures,
notes or similar instruments or in the form of loans; provided that:

(a)      if such Indebtedness is secured, (i) such Indebtedness shall be secured
by Liens on the Collateral on a pari passu or junior basis to the Liens on the
Collateral securing the Obligations (but, in each case, without regard to the
control of remedies) and shall not be secured by any property or assets of the
Borrower or any of the Subsidiaries other than the Collateral (provided that if
such Indebtedness is in the form of loans, it may be secured by Liens on the
Collateral only on a junior basis to the Liens on the Collateral securing the
Obligations), (ii) the security agreements relating to such Indebtedness shall
be substantially similar to the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent and

 

-3-



--------------------------------------------------------------------------------

other than, in the case of Indebtedness secured on a junior basis, with respect
to priority) and (iii) such Indebtedness shall be subject to a customary
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent,

(b)      such Indebtedness does not mature earlier than the date that is 91 days
after the Latest Maturity Date in effect hereunder at the time of incurrence
thereof and has a weighted average life to maturity no shorter than the Latest
Maturing Term Loans in effect at the time of incurrence of such Indebtedness,

(c)      the definitive documentation in respect of such Indebtedness
(i) contains covenants, events of default and other terms that are customary for
similar Indebtedness in light of then-prevailing market conditions and
(ii) shall not contain additional covenants or events of default not otherwise
applicable to the Loans or covenants more restrictive than the covenants
applicable to the Loans; provided that the foregoing clause (ii) shall not apply
to covenants or events of default applicable only to periods after the Latest
Maturity Date in effect immediately prior to the establishment of such
Indebtedness; provided further that any such Indebtedness may include additional
covenants or events of default not otherwise applicable to the Loans or
covenants more restrictive than the covenants applicable to the Loans in each
case prior to the Latest Maturity Date in effect immediately prior to the
establishment of such Indebtedness so long as this Agreement is amended to
provide all of the Lenders with the benefits of such additional covenants,
events of default or more restrictive covenants,

(d)      such Indebtedness does not provide for any mandatory prepayment,
redemption or repurchase (other than upon a change of control, fundamental
change, conversion or exchange in the case of convertible or exchangeable
Indebtedness, customary asset sale or event of loss mandatory offers to
purchase, and customary acceleration rights after an event of default) prior to
the date that is 91 days after the Latest Maturity Date in effect hereunder at
the time of incurrence of such Indebtedness; provided that any such Indebtedness
secured by Liens on the Collateral on a pari passu basis with the Liens on the
Collateral securing the Obligations (any such Indebtedness, “Pari Passu
Alternative Incremental Debt”) may be subject to a mandatory prepayment offer
from the Net Proceeds of any Prepayment Event so long as the holders of such
Indebtedness receive no more than their ratable share of such prepayment (such
ratable share to be calculated by reference to the outstanding amount of such
Indebtedness, the outstanding amount of the Loans hereunder and the outstanding
amount of Pari Passu Permitted Term Loan Refinancing Indebtedness, in each case
immediately prior to such prepayment),

(e)      other than with respect to Alternative Incremental Debt the proceeds of
which shall be used to finance a Limited Conditionality Acquisition, at the time
of incurrence of such Alternative Incremental Debt, (i) no Default or Event of
Default shall have occurred and be continuing, both immediately prior to and
immediately after giving effect to the incurrence of such Alternative
Incremental Debt and (ii) the representations and warranties of each Loan Party
set forth in the Loan Documents shall be true and correct in all material
respects (or in all respects if qualified by materiality) on and as of such
date; provided that with respect to Alternative Incremental Debt the proceeds of
which shall be used to finance a Limited Conditionality Acquisition, as of the
date of entry into the applicable Limited Conditionality Acquisition Agreement
(i) no Default or Event of Default shall have occurred and be continuing and
(ii) the representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (or in all respects
if qualified by materiality) on and as of such date, and

(f)      such Indebtedness is not guaranteed by any Person other than Loan
Parties.

 

-4-



--------------------------------------------------------------------------------

Alternative Incremental Debt will include any Registered Equivalent Notes issued
in exchange therefor.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Law” has the meaning assigned to such term in the ABL Credit
Agreement as of the date hereof.

“Applicable Rate” means, for any day, (a) with respect to (i) any ABR 2018 Term
Loan, 5.00% per annum and (ii) any Eurocurrency 2018 Term Loan, 6.00% per annum
and (b) with respect to any Incremental Term Loan of any Series, the rate per
annum specified in the Incremental Facility Agreement establishing the
Incremental Term Commitments of such Series.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Assumed Preferred Stock” means any preferred stock or preferred equity
interests of any Person that becomes a Subsidiary after the Closing Date;
provided that (a) such preferred stock or preferred equity interests exist at
the time such Person becomes a Subsidiary and are not created in contemplation
of or in connection with such Person becoming a Subsidiary and (b) the aggregate
liquidation value of all such outstanding preferred stock and preferred equity
interests shall not exceed $10,000,000 at any time outstanding, less the
aggregate principal amount of Indebtedness incurred and outstanding pursuant to
Section 6.01(a)(x).

“Available Amount” means, as of any date of determination on or after the Fourth
Amendment Effective Date, an amount equal to:

(a)      the sum of (without duplication):

   (i)      if positive, the Cumulative Retained Excess Cash Flow Amount; and

  (ii)      the Net Proceeds received by the Borrower from (A) cash
contributions (other than from a Subsidiary) to the Borrower or (B) the issuance
and sale of its Equity Interests (other than a sale to a Subsidiary);

minus

(b)      the amount of any investments made in reliance on Section 6.04(s) prior
to such date and any prepayments of Indebtedness made in reliance on
Section 6.08(b)(vii) prior to such date;

Minus

 

-5-



--------------------------------------------------------------------------------

(c)      the portion of Excess Cash Flow not otherwise required to be used to
prepay Term Loans pursuant to Section 2.11(d) that is used pursuant to
Section 6.08(a)(v) or Section 6.08(a)(vii).

For the avoidance of doubt, the Available Amount shall be deemed $0 (zero
dollars) on the Fourth Amendment Effective Date irrespective of any amounts
which may be attributed to the foregoing clause (a) prior to such date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Incremental Amount” means, as of any date, an amount equal to (a)
$75,000,000 less (b) the aggregate principal amount of Incremental Term
Commitments established prior to such date in reliance on the Base Incremental
Amount less (c) the aggregate principal amount of Alternative Incremental Debt
established prior to such date in reliance on the Base Incremental Amount.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Horizon Global Corporation, a Delaware corporation.

“Borrower Registration Statement” means the registration statement on Form S-1
filed by the Borrower with the Commission on March 31, 2015, including all
exhibits and schedules thereto, in each case, as amended, supplemented or
otherwise modified prior to the Closing Date.

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and as to which a single Interest Period is in effect.

“Borrowing Base” shall have the meaning ascribed to such term in the ABL Credit
Agreement (as defined in the ABL Credit Agreement on the Closing Date).

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be, in the case of any such written
request, in the form of Exhibit B or any other form approved by the
Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with any Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

-6-



--------------------------------------------------------------------------------

“Capital Expenditures” means, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its consolidated Subsidiaries that are (or would be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP other than (x) such additions and expenditures classified
as Permitted Acquisitions and (y) such additions and expenditures made with Net
Proceeds from any casualty or other insured damage or condemnation or similar
awards and (b) Capital Lease Obligations incurred by the Borrower and its
consolidated Subsidiaries during such period.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that any change in GAAP after the Closing Date that would require lease
obligations that would have been characterized and accounted for as operating
leases in accordance with GAAP as in effect on the Closing Date to be
characterized and accounted for as Capital Lease Obligations shall be
disregarded for purposes hereof.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“CFC Holdco” means any Domestic Subsidiary substantially all the assets of which
consist of Equity Interests of one or more CFCs.

“Change in Control” means (a) the acquisition of beneficial ownership, directly
or indirectly, by any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Commission thereunder), of Equity
Interests representing more than 35% of either the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests in the Borrower
or (b) the occurrence of any change in control (or similar event, however
denominated) with respect to the Borrower under (i) any indenture or other
agreement in respect of Material Indebtedness to which the Borrower or any
Subsidiary is a party or (ii) any instrument governing any preferred stock of
the Borrower or any Subsidiary having a liquidation value or redemption value in
excess of $5,000,000.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date hereof, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date hereof or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date hereof; provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, promulgated or issued.

“Class,” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Term B Loans or
Incremental Term Loans of any Series, (b) any Commitment, refers to whether such
Commitment is a 2017 Replacement Term Loan Commitment, a 2018 Incremental Term
Loan Commitment or any other Incremental Term Commitment of any Series and
(c) any Lender, refers to whether such Lender has a Loan or Commitment of a
particular Class.

 

-7-



--------------------------------------------------------------------------------

“Closing Date” means the date on which the conditions specified in Section 4.01
have been satisfied.

“Closing Date Dividend” has the meaning assigned to such term in the definition
of “Transactions”.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all “Collateral,” as defined in any applicable
Security Document.

“Collateral Agent” means JPMCB, in its capacity as collateral agent for the
Lenders under the Security Documents.

“Collateral and Guarantee Requirement” means the requirement that:

(a)      the Collateral Agent shall have received from each party thereto (other
than the Collateral Agent) either (i) a counterpart of the Guarantee and
Collateral Agreement duly executed and delivered on behalf of such Loan Party,
or (ii) in the case of any Person that becomes a Subsidiary Loan Party after the
Closing Date, a supplement to each of the Guarantee and Collateral Agreement and
the Intercreditor Agreement, in each case in the form specified therein, duly
executed and delivered on behalf of such Subsidiary Loan Party;

(b)      all outstanding Equity Interests of the Borrower and each Subsidiary
owned by or on behalf of any Loan Party shall have been pledged pursuant to the
Guarantee and Collateral Agreement (except that the Loan Parties shall not be
required to pledge more than 65% of the outstanding voting Equity Interests of
any Foreign Subsidiary, any CFC or any CFC Holdco(other than any CFC organized
under the laws of Germany, the United Kingdom (or any political subdivision
thereof) or the Netherlands)) and the Collateral Agent shall have received
certificates or other instruments representing all such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank;

(c)      all Indebtedness of the Borrower and each Subsidiary in an aggregate
principal amount that exceeds $500,000 that is owing to any Loan Party shall be
evidenced by a promissory note and shall have been pledged pursuant to the
Guarantee and Collateral Agreement and the Collateral Agent shall have received
all such promissory notes, together with instruments of transfer with respect
thereto endorsed in blank;

(d)      all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Collateral
Agent to be filed, registered or recorded to create the Liens intended to be
created by the Guarantee and Collateral Agreement and perfect such Liens to the
extent required by, and with the priority required by, the Guarantee and
Collateral Agreement (in each case subject to the Intercreditor Agreement),
shall have been filed, registered or recorded or delivered to the Collateral
Agent for filing, registration or recording;

(e)      the Collateral Agent shall have received (i) counterparts of a Mortgage
with respect to any Mortgaged Property duly executed and delivered by the record
owner of such Mortgaged Property, (ii) a policy or policies of title insurance
issued by a nationally recognized title insurance company insuring the Lien of
each such Mortgage as a valid first Lien on the Mortgaged Property described
therein, free of any other Liens except as expressly permitted by

 

-8-



--------------------------------------------------------------------------------

Section 6.02, together with such endorsements, coinsurance and reinsurance as
the Administrative Agent or the Required Lenders may reasonably request, but
only to the extent such endorsements are (A) available in the relevant
jurisdiction (provided in no event shall the Collateral Agent request a
creditors’ rights endorsement) and (B) available at commercially reasonable
rates, (iii) if any Mortgaged Property is located in an area determined by the
Federal Emergency Management Agency to have special flood hazards, evidence of
such flood insurance as may be required under Applicable Law, including
Regulation H of the Board of Governors, and an acknowledged notice to the
Borrower, (iv) if reasonably requested by the Administrative Agent, a current
appraisal of any Mortgaged Property, prepared by an appraiser acceptable to the
Administrative Agent, and in form and substance satisfactory to the Required
Lenders (it being understood that if such appraisal is required in order to
comply with the Administrative Agent’s internal policies, such request shall be
deemed to be reasonable), (v) if reasonably requested by the Administrative
Agent, an environmental assessment with respect to any Mortgaged Property,
prepared by environmental engineers reasonably acceptable to the Administrative
Agent, and such other reports, certificates, studies or data with respect to
such Mortgaged Property as the Administrative Agent may reasonably require, all
in form and substance reasonably satisfactory to Required Lenders (it being
understood that if such assessment or other materials are required in order to
comply with the Administrative Agent’s internal policies, such request shall be
deemed to be reasonable), and (vi) such abstracts, legal opinions and other
documents as the Administrative Agent or the Required Lenders may reasonably
request with respect to any such Mortgage or Mortgaged Property; provided,
however, in no event shall surveys be required to be obtained with respect to
any Mortgaged Property; and

(f)      each Loan Party shall have obtained all consents and approvals required
to be obtained by it in connection with the execution and delivery of all
Security Documents to which it is a party, the performance of its obligations
thereunder and the granting by it of the Liens thereunder.;

provided, that, (i) with respect to any Subsidiary Loan Party that is a Foreign
Subsidiary organized under the laws of Germany, the United Kingdom (or any
political subdivision thereof), or the Netherlands, the Collateral and Guarantee
Requirement shall require the provision of the documents and satisfaction of the
requirements set forth in Schedule E to the Fifth Amendment and (ii) with
respect to any Subsidiary Loan Party that is a Foreign Subsidiary organized
under the laws of any other jurisdiction, the Collateral and Guarantee
Requirement shall be modified as reasonably requested by the Required Lenders to
reflect the requirements and limitations of the jurisdiction in which such
Foreign Subsidiary is organized.

“Commission” means the Securities and Exchange Commission or any Governmental
Authority succeeding to any or all of the functions of said Commission.

“Commitment” means a 2017 Replacement Term Loan Commitment, a 2018 Incremental
Term Loan Commitment or any other Incremental Term Commitment of any Series or
any combination thereof (as the context requires).

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period (including all
single business tax expenses imposed by state law), (iii) all amounts
attributable to depreciation and amortization for such period, (iv) any
extraordinary charges for such period, (v) interest-equivalent costs associated
with any Specified Vendor Receivables Financing for such period, whether
accounted for as interest expense or loss on the sale of receivables, and all
Preferred

 

-9-



--------------------------------------------------------------------------------

Dividends, (vi) all losses during such period that relate to the retirement of
Indebtedness, (vii) noncash expenses during such period resulting from the grant
of Equity Interests to management and employees of the Borrower or any of the
Subsidiaries, (viii) the aggregate amount of deferred financing expenses for
such period, (ix) all other noncash expenses or losses of the Borrower or any of
the Subsidiaries for such period (excluding any such charge that constitutes an
accrual of or a reserve for cash charges for any future period), (x) any
nonrecurring fees, expenses or charges realized by the Borrower or any of the
Subsidiaries for such period related to any offering of Equity Interests or
incurrence of Indebtedness, whether or not consummated, (xi) fees and expenses
in connection with the Transactions, (xii) any unusual or nonrecurring costs and
expenses arising from the integration of any business acquired pursuant to any
Permitted Acquisition consummated after the Closing Date not to exceed
$7,500,000 in any fiscal year and $20,000,000 in the aggregate, (xiii) any
unusual or nonrecurring costs and expenses arising from the integration of the
Westfalia Group not to exceed $10,000,000 in any fiscal year and $30,000,000 in
the aggregate, (xiv) the amount of reasonably identifiable and factually
supportable “run rate” cost savings, operating expense reductions, and other
synergies not to exceed $12,500,000 resulting from the Westfalia Acquisition
that are projected by Borrower in good faith and certified by a Financial
Officer of the Borrower in writing to the Administrative Agent to result from
actions either taken or expected to be taken within eighteen (18) months of the
Westfalia Acquisition Closing Date to take such action, net of the amount of
actual benefits realized prior to or during such period from such actions (which
cost savings, operating expense reductions, and synergies shall be calculated on
a pro forma basis as though such cost savings, operating expense reductions, or
synergies had been realized on the first day of such period), (xv) any unusual
or nonrecurring expenses or similar costs relating to cost savings projects,
including restructuring and severance expenses, not to exceed $25,000,000 in the
aggregate from and after January 1, 2015; provided that no more than $7,500,000
may be counted in any fiscal year commencing on or after January 1, 2015, (xvi)
net losses from discontinued operations, not to exceed in any fiscal year
$7,500,000, (xvii) losses associated with the prepayment of leases (whether
operating leases or capital leases) outstanding on January 1, 2015 from
discontinued operations, and (xviii) losses or charges associated with asset
sales otherwise permitted hereunder and any unusual or nonrecurring charges, so
long as the amount added back pursuant to this clause (xviii) does not exceed in
the aggregate $5,000,000, minus (b) without duplication and to the extent
included in determining such Consolidated Net Income, (i) any extraordinary
gains for such period, (ii) any non-cash income, profits or gains for such
period and (iii) any gains realized from the retirement of Indebtedness after
the Closing Date, all determined on a consolidated basis in accordance with
GAAP; provided, however, that the amounts added to Consolidated Net Income
pursuant to clauses (xii) through (xviii) above for any period shall not exceed
45% of Consolidated EBITDA for such period; provided further that such
percentage shall decrease to (A) 35% of Consolidated EBITDA on September 30,
2019 and (B) 25% of Consolidated EBITDA on December 31, 2019 and thereafter
(determined without including amounts added to Consolidated Net Income pursuant
to clauses (xii) through (xviii) above for such period). If the Borrower or any
Subsidiary has made any Permitted Acquisition or Significant Investment or any
sale, transfer, lease or other disposition of assets outside of the ordinary
course of business permitted by Section 6.05 during the relevant period for
determining any leverage ratio hereunder, Consolidated EBITDA for the relevant
period shall be calculated only for purposes of determining such leverage ratio
after giving pro forma effect thereto, as if such Permitted Acquisition or
Significant Investment or sale, transfer, lease or other disposition of assets
had occurred on the first day of the relevant period for determining
Consolidated EBITDA; provided that with respect to any Significant Investment,
(x) any pro forma adjustment made to Consolidated EBITDA shall be in proportion
to the percentage ownership of the Borrower or such Subsidiary, as applicable,
in the Subject Person (e.g. if the Borrower acquires 70% of the Equity Interests
of the Subject Person, a pro forma adjustment to Consolidated EBITDA shall be
made with respect to no more than 70% of the EBITDA of the Subject Person) and
(y) pro forma effect shall only be given to such Significant Investment if the
Indebtedness of the Subject Person is included in Total Indebtedness for
purposes of calculating the applicable leverage ratio in proportion to the
percentage ownership of the

 

-10-



--------------------------------------------------------------------------------

Borrower or such Subsidiary, as applicable, in such Subject Person. Any such pro
forma calculations may include operating and other expense reductions and other
adjustments for such period resulting from any Permitted Acquisition, or sale,
transfer, lease or other disposition of assets that is being given pro forma
effect to the extent that such operating and other expense reductions and other
adjustments (a) would be permitted pursuant to Article XI of Regulation S-X
under the Securities Act of 1933 (“Regulation S-X”) or (b) are reasonably
consistent with the purpose of Regulation S-X as determined in good faith by the
Borrower in consultation with the Administrative Agent. “Consolidated Net
Income” means, for any period, the net income or loss of the Borrower and the
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income of any Person
(other than the Borrower or a Significant Investment) in which any other Person
(other than the Borrower or any Subsidiary or any director holding qualifying
shares in compliance with Applicable Law) owns an Equity Interest, except to the
extent of the amount of dividends or other distributions actually paid to the
Borrower or any of the Subsidiaries during such period, (b) the income or loss
of any Person accrued prior to the date it becomes a Subsidiary or is merged
into or consolidated with the Borrower or any Subsidiary or the date that such
Person’s assets are acquired by the Borrower or any Subsidiary and (c) the
cumulative effect of a change in accounting principles during such period to the
extent included in Consolidated Net Income.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Notes” means the 2.75% Convertible Senior Notes of the Borrower due
2022 issued pursuant to the Convertible Notes Indenture.

“Convertible Notes Indenture” means the First Supplemental Indenture between the
Borrower and Wells Fargo Bank, National Association, dated as of February 1,
2017.

“Credit Facility” means a category of Commitments and extensions of credit
thereunder.

“Cumulative Retained Excess Cash Flow Amount” means, at any date of
determination, an amount equal to the aggregate cumulative sum of the Retained
Percentage of Excess Cash Flow for the Excess Cash Flow Periods ended on or
prior to such date.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Discharge of Senior Obligations” shall have the meaning as defined in the Term
Intercreditor Agreement.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Documentation Agents” means KeyBanc Capital Markets Inc., Sidoti & Company, LLC
and Roth Capital Partners, LLC.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary, other than the Foreign Subsidiaries.

 

-11-



--------------------------------------------------------------------------------

“ECF Percentage” means 75%; provided, that, with respect to any fiscal year of
the Borrower commencing with the fiscal year ending December 31, 2017, the ECF
Percentage shall be reduced to (a) 50% if the Net Leverage Ratio as of the last
day of such fiscal year is no greater than 4.00 to 1.00 but greater than 3.00 to
1.00, (b) 25% if the Net Leverage Ratio of the last day of such fiscal year is
no greater than 3.00 to 1.00 but greater than 2.50 to 1.00 and (c) 0% if the Net
Leverage Ratio as of the last day of such fiscal year is less than or equal to
2.50 to 1.00.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liabilities, obligations, damages, losses,
claims, actions, suits, judgments, or orders, contingent or otherwise (including
any liability for damages, costs of environmental remediation, costs of
administrative oversight, fines, natural resource damages, penalties or
indemnities), directly or indirectly resulting from or relating to
(a) compliance or non-compliance with any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) any actual or alleged exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Notice” has the meaning assigned to such term in the ABL Credit
Agreement as of the date hereof.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or any warrants, options
or other rights to acquire such interests, but excluding any debt securities
convertible into or referencing any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

 

-12-



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) a failure by any Plan
to satisfy the minimum funding standards (as defined in Section 412 of the Code
or Section 302 of ERISA) applicable to such Plan in each instance, whether or
not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is, or is
expected to be, in “at risk” status (as defined in Section 430(i)(4) of the Code
or Section 303(i)(4) of ERISA; (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (h) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, within the meaning of Title IV of ERISA or in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Cash Flow” means, for any fiscal year, the sum (without duplication) of:

(a)      Consolidated Net Income for such fiscal year, adjusted to exclude any
gains or losses attributable to Prepayment Events; plus

(b)      the excess, if any, of the Net Proceeds received during such fiscal
year by the Borrower and its consolidated Subsidiaries in respect of any
Prepayment Events over (x) amounts permitted to be reinvested pursuant to
Section 2.11(c) and (y) the aggregate principal amount of Term Loans prepaid
pursuant to Section 2.11(c) in respect of such Net Proceeds; plus

(c)      depreciation, amortization and other noncash charges or losses deducted
in determining such consolidated net income (or loss) for such fiscal year; plus

(d)      the sum of (i) the amount, if any, by which Net Working Capital
(adjusted to exclude changes arising from Permitted Acquisitions and Significant
Investments) decreased during such fiscal year plus (ii) the net amount, if any,
by which the consolidated deferred revenues and other consolidated accrued
long-term liability accounts of the Borrower and its consolidated Subsidiaries
(adjusted to exclude changes arising from Permitted Acquisitions) increased
during such fiscal year plus (iii) the net amount, if any, by which the
consolidated accrued long-term asset accounts of the Borrower and its
consolidated Subsidiaries (adjusted to exclude changes arising from Permitted
Acquisitions) decreased during such fiscal year; minus

 

-13-



--------------------------------------------------------------------------------

(e)      the sum of (i) any noncash gains included in determining such
consolidated net income (or loss) for such fiscal year plus (ii) the amount, if
any, by which Net Working Capital (adjusted to exclude changes arising from
Permitted Acquisitions) increased during such fiscal year plus (iii) the net
amount, if any, by which the consolidated deferred revenues and other
consolidated accrued long-term liability accounts of the Borrower and its
consolidated Subsidiaries (adjusted to exclude changes arising from Permitted
Acquisitions) decreased during such fiscal year plus (iv) the net amount, if
any, by which the consolidated accrued long-term asset accounts of the Borrower
and its consolidated Subsidiaries (adjusted to exclude changes arising from
Permitted Acquisitions) increased during such fiscal year; minus

(f)      the sum of (i) Capital Expenditures for such fiscal year and Capital
Expenditures to be made within 90 days following the end of such fiscal year
pursuant to binding agreements entered into by the Borrower or any of its
consolidated Subsidiaries prior to the end of such fiscal year; provided that to
the extent any such Capital Expenditure is not made (or if the amount of any
such Capital Expenditures less than the amount deducted with respect hereto)
within 90 days after such fiscal year, the amount (or such portion of the
amount) thereof shall be added back to Excess Cash Flow for the subsequent
period (except to the extent attributable to the incurrence of Capital Lease
Obligations or otherwise financed by incurring Long-Term Indebtedness) plus
(ii) cash consideration paid during such fiscal year to make acquisitions or
other capital investments (except to the extent financed by incurring Long-Term
Indebtedness or through the use of the Available Amount); minus

(g)      the aggregate principal amount of Long-Term Indebtedness repaid or
prepaid by the Borrower and its consolidated Subsidiaries during such fiscal
year, excluding (i) Indebtedness in respect of ABL Loans and other revolving
Indebtedness (in each case except to the extent the revolving credit commitments
in respect thereof are permanently reduced in the amount of and at the time of
any such payment) and letters of credit, (ii) Term Loans prepaid pursuant to
Section 2.11(c) or (d), (iii) optional prepayments of Term Loans (including
purchases of Term Loans pursuant to Section 10.04(h)), (iv) repayments or
prepayments of Long-Term Indebtedness financed by incurring other Long-Term
Indebtedness or through the use of the Available Amount, (v) optional
prepayments of Pari Passu Alternative Incremental Debt in the form of loans or
Pari Passu Permitted Term Loan Refinancing Indebtedness in the form of loans and
(vi) any prepayments of Pari Passu Alternative Incremental Debt or Pari Passu
Permitted Term Loan Refinancing Indebtedness in lieu of mandatory prepayments of
Term Loans in accordance with Section 2.11(c); minus

(h)      the noncash impact of currency translations and other adjustments to
the equity account, including adjustments to the carrying value of marketable
securities and to pension liabilities, in each case to the extent such items
would otherwise constitute Excess Cash Flow.

“Excess Cash Flow Period” means each fiscal year of the Borrower, commencing
with the fiscal year ending December 31, 2017.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder or under any other Loan Document, (a) income or
franchise taxes imposed on (or measured by) its net or overall gross income (or
net worth or similar Taxes imposed in lieu thereof) by the United States of
America, or by any other jurisdiction as a result of such recipient being
organized in or having its principal office in or applicable lending office in
such jurisdiction, or as a result of any other present or former connection
(other than a connection arising solely from this Agreement or any other Loan
Document) between such recipient and such jurisdiction, (b) any branch profits
Taxes imposed by the

 

-14-



--------------------------------------------------------------------------------

United States of America or any similar Tax imposed by any other jurisdiction
described in clause (a) above and (c) in the case of a Non-U.S. Lender (other
than an assignee pursuant to a request by the Borrower under Section 2.19(b)),
any United States withholding Taxes resulting from any law in effect (x) at the
time such Non-U.S. Lender becomes a party to this Agreement or, with respect to
any additional position in any Loan acquired after such Non-U.S. Lender becomes
a party hereto, at the time such additional position is acquired by such
Non-U.S. Lender or (y) at the time such Non-U.S. Lender designates a new lending
office, except to the extent that such Non-U.S. Lender (or its assignor, if any)
was entitled, immediately prior to designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such United States withholding Tax pursuant to Section 2.17(a), (d) any United
States withholding Tax imposed pursuant to FATCA and (e) any withholding Tax
that is attributable to a recipient’s failure to comply with Section 2.17(g).

“Extended Term Loans” has the meaning assigned to such term in Section 2.23(a).

“Extension” has the meaning assigned to such term in Section 2.23(a).

“Extension Offer” has the meaning assigned to such term in Section 2.23(a).

“FATCA” means (i) Sections 1471 through 1474 of the Code as of the date of this
Agreement or any amended or successor provision that is substantively comparable
and not materially more onerous to comply with, and, in each case, any
regulations or official interpretations thereof, (ii) any agreements entered
into pursuant to Section 1471(b)(1) of the Code as of the date of this Agreement
or any amended or successor provision as described in clause (i) above and
(iii) any law, regulation, rule, promulgation or official agreement implementing
an official government agreement with respect to the foregoing.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Fifth Amendment” means that certain Fifth Amendment to this Credit Agreement,
dated as of February 20, 2019, among the Borrower, the other Loan Parties, the
Administrative Agent and the Lenders party thereto.

“Fifth Amendment Effective Date” means the “Effective Date” as set forth in the
Fifth Amendment.

“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of September 19, 2016, among the Borrower, the Administrative Agent and the
Lenders party thereto.

“First Amendment Effective Date” means the “Effective Date” as set forth in the
First Amendment.

“First Lien Secured Indebtedness” means Total Indebtedness that is secured by a
first priority Lien on any asset of the Borrower or any of its Subsidiaries (it
being understood that any

 

-15-



--------------------------------------------------------------------------------

Indebtedness outstanding under this Agreement and any Indebtedness outstanding
under the ABL Credit Agreement is First Lien Secured Indebtedness).

“First Lien Net Leverage Ratio” means, on any date, the ratio of (a) First Lien
Secured Indebtedness as of such date less the aggregate amount (not to exceed
$65,000,000) of the sum of Unrestricted Domestic Cash plus Unrestricted Foreign
Cash, in each case as of such date, to (b) Consolidated EBITDA for the period of
four consecutive fiscal quarters of the Borrower ended on such date (or, if such
date is not the last day of a fiscal quarter, ended on the last day of the
fiscal quarter of the Borrower most recently ended prior to such date for which
financial statements are available).

“FLSA” means the Fair Labor Standards Act of 1938, as amended from time to time.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement,
dated as of July 31, 2018, among the Borrower, the other Loan Parties, the
Administrative Agent and the Lenders party thereto.

“Fourth Amendment Effective Date” means the “Effective Date” as set forth in the
Fourth Amendment.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

“Guarantee and Collateral Agreement” means the Term Loan Guarantee and
Collateral Agreement, substantially in the form of Exhibit D, made by the
Borrower and the Subsidiary Loan Parties party thereto in favor of the
Collateral Agent for the benefit of the Secured Parties.

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing

 

-16-



--------------------------------------------------------------------------------

materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Hedging Agreement” means any (i) interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement,
(ii) Permitted Bond Hedge Transaction or (iii) Permitted Warrant Transaction.

“Immaterial Subsidiary” means, at any date, any Subsidiary of the Borrower that,
together with its consolidated Subsidiaries (i) does not, as of the last day of
the fiscal quarter of the Borrower most recently ended on or prior to such date
for which financial statements are available, have assets with a value in excess
of 2.5% of the consolidated total assets of the Borrower and its consolidated
Subsidiaries and (ii) did not, during the period of four consecutive fiscal
quarters of the Borrower most recently ended on or prior to such date for which
financial statements are available, have revenues exceeding 2.5% of the total
revenues of the Borrower and its consolidated Subsidiaries; provided that, the
aggregate assets or revenues of all Immaterial Subsidiaries, determined in
accordance with GAAP, may not exceed 5.0% of consolidated assets or consolidated
revenues, respectively, of the Borrower and its consolidated Subsidiaries,
collectively, at any time (and the Borrower will promptly designate in writing
to the Administrative Agent the Subsidiaries which will cease to be treated as
“Immaterial Subsidiaries” in order to comply with the foregoing limitation).

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and one or more Incremental Term Lenders,
establishing Incremental Term Commitments of any Series and effecting such other
amendments hereto and to the other Loan Documents as are contemplated by
Section 2.21.

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Facility Agreement
and Section 2.21, to make Incremental Term Loans of any Series hereunder,
expressed as an amount representing the maximum principal amount of the
Incremental Term Loans of such Series to be made by such Lender.

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.

“Incremental Term Loans” means any term loans made pursuant to Section 2.21(a).

“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to advances of any kind, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for

 

-17-



--------------------------------------------------------------------------------

which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances and (k) solely for purposes of Section 6.01
hereof, any and all payment obligations of such Person under or Guarantee by
such Person with respect to any Hedging Agreement. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
anything to the contrary in this paragraph, the term “Indebtedness” shall not
include (a) agreements providing for indemnification, purchase price adjustments
or similar obligations incurred or assumed in connection with the acquisition or
disposition of assets or capital stock and (b) trade payables and accrued
expenses in each case arising in the ordinary course of business.

“Indemnified Taxes” means (a) any Taxes, other than Excluded Taxes, and
(b) Other Taxes.

“Intercreditor Agreement” means the Intercreditor Agreement, substantially in
the form of Exhibit C, among the Borrower, the other Loan Parties, the
Collateral Agent and the ABL Agent.

“Information Memorandum” means the Confidential Information Memorandum dated
May 1, 2015, relating to the Borrower and the Transactions, and the Confidential
Information Memorandum dated September 5, 2016, relating to the Borrower and the
Westfalia Transactions.

“Intellectual Property Claim” has the meaning assigned to such term in the ABL
Credit Agreement as of the date hereof.

“Intercreditor Agreements” means the ABL/Term Loan Intercreditor Agreement and
the Term Intercreditor Agreement.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make an interest period of
such duration available), as the Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically

 

-18-



--------------------------------------------------------------------------------

corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, the rate per annum (rounded to the same
number of decimal places as the Screen Rate) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Screen Rate (for the longest period for which that Screen Rate
is available for dollars) that is shorter than the Impacted Interest Period and
(b) the Screen Rate (for the shortest period for which that Screen Rate is
available for dollars) that exceeds the Impacted Interest Period, in each case,
as of the Specified Time on the Quotation Day for such Interest Period. When
determining the rate for a period which is less than the shortest period for
which the Screen Rate is available, the Screen Rate for purposes of clause
(a) above shall be deemed to be the overnight rate for dollars determined by the
Administrative Agent from such service as the Administrative Agent may select.

“IRS” means the United States Internal Revenue Service.

“JPMCB” means JPMorgan Chase Bank, N.A.

“Latest Maturing Term Loans” has the meaning assigned to such term in the
definition of “Latest Maturity Date”.

“Latest Maturity Date” means, as of any date of determination, the latest
Maturity Date applicable to any Loans outstanding or Commitments in effect
hereunder (such latest maturing Loans or Commitments, the “Latest Maturing Term
Loans”).

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund that invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lenders” means each 2017 Replacement Term Loan Lender, each 2018 Incremental
Term Loan Lender and any other Person that shall have become a party hereto
after the Fourth Amendment Effective Date pursuant to an Assignment and
Assumption or an Incremental Facility Agreement, as the case may be, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for dollars for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion; in each case the “Screen
Rate”) as of the Specified Time on the Quotation Day for such Interest Period;
provided that if the Screen Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement; provided further that if
the

 

-19-



--------------------------------------------------------------------------------

Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to dollars, then the LIBO Rate shall be
the Interpolated Rate at such time (provided that if the Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Limited Conditionality Acquisition” has the meaning assigned to such term in
Section 2.21(c).

“Limited Conditionality Acquisition Agreement” has the meaning assigned to such
term in Section 2.21(c).

“Loan Documents” means this Agreement, any Incremental Facility Agreement, the
Security Documents, the Intercreditor Agreement and the promissory notes, if
any, executed and delivered pursuant to Section 2.09(e).

“Loan Parties” means the Borrower and the Subsidiary Loan Parties.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability, including
the current portion of any Long-Term Indebtedness.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, financial condition, or material agreements of
the Borrower and the Subsidiaries, taken as a whole, (b) the ability of any Loan
Party in any material respect to perform any of its obligations under any Loan
Document or (c) the rights of or benefits available to the Lenders under any
Loan Document.

“Material Agreements” means any agreements or instruments relating to Material
Indebtedness.

“Material Indebtedness” means (a) obligations in respect of the ABL Credit
Agreement and (b) any other Indebtedness (other than the Loans), or obligations
in respect of one or more Hedging Agreements, of any one or more of the Borrower
and its Subsidiaries in an aggregate principal amount exceeding $25,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Hedging Agreement were terminated at such time. For the avoidance
of doubt, the term “Material Indebtedness” shall not include any obligations
under any Permitted Warrant Transaction.

 

-20-



--------------------------------------------------------------------------------

“Maturity Date” means the Term Loan Maturity Date, the Incremental Term Maturity
Date with respect to Incremental Term Loans of any Series or the scheduled
maturity date in respect of any Extended Term Loans, as the context requires.

“Maximum Alternative Incremental Debt Amount” means an aggregate principal
amount of Alternative Incremental Debt that would not, immediately after giving
effect to the establishment thereof and any other Indebtedness incurred
substantially simultaneously therewith (and any related repayment of
Indebtedness), cause (a) with respect to any Pari Passu Alternative Incremental
Debt, the First Lien Net Leverage Ratio, calculated on a pro forma basis as of
the date of incurrence of such Indebtedness (but disregarding the proceeds of
any such Indebtedness in calculating Unrestricted Domestic Cash), to exceed 3.25
to 1.00, (b) with respect to any Alternative Incremental Debt secured by Liens
on the Collateral that are junior to the Liens on the Collateral securing the
Obligations, the Secured Net Leverage Ratio, calculated on a pro forma basis as
of the date of incurrence of such Indebtedness (but disregarding the proceeds of
any such Indebtedness in calculating Unrestricted Domestic Cash), to exceed 3.50
to 1.00 and (c) with respect to any unsecured Alternative Incremental Debt, the
Net Leverage Ratio, calculated on a pro forma basis as of the date of incurrence
of such Indebtedness (but disregarding the proceeds of any such Indebtedness in
calculating Unrestricted Domestic Cash), to exceed 4.00 to 1.00.

“Maximum Incremental Amount” means an amount represented by Incremental Term
Commitments to be established pursuant to Section 2.21 that would not,
immediately after giving effect to the establishment thereof (and assuming such
Incremental Term Commitments are fully drawn), the establishment of any other
Indebtedness incurred substantially simultaneously therewith and any related
repayment of Indebtedness, cause the First Lien Net Leverage Ratio, calculated
on a pro forma basis as of the date of incurrence of such Indebtedness (but
disregarding the proceeds of any such Indebtedness in calculating Unrestricted
Domestic Cash), to exceed 3.50 to 1.00.

“Minimum Extension Condition” has the meaning assigned to such term in
Section 2.23(b).

“Minimum Tranche Amount” has the meaning assigned to such term in
Section 2.23(b).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations. Each Mortgage shall be in form and substance
reasonably satisfactory to the Administrative Agent.

“Mortgaged Property” means each parcel of real property and improvements thereto
with respect to which a Mortgage is granted pursuant to Section 5.12 or 5.13.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as
of such date less the aggregate amount (not to exceed $65,000,000) of the sum of
Unrestricted Domestic Cash plus Unrestricted Foreign Cash, in each case as of
such date, to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Borrower ended on such date (or, if such date is not the last
day of a fiscal quarter, ended on the last day of the fiscal quarter of the
Borrower most recently ended prior to such date for which financial statements
are available).

 

-21-



--------------------------------------------------------------------------------

“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
noncash proceeds, but only as and when received, (ii) in the case of a casualty,
insurance proceeds in excess of $1,000,000 and (iii) in the case of a
condemnation or similar event, condemnation awards and similar payments, net of
(b) the sum of (i) all reasonable fees and out-of-pocket expenses paid by the
Borrower and the Subsidiaries to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made by the Borrower and the Subsidiaries as a result of
such event to repay Indebtedness (other than Loans, Pari Passu Alternative
Incremental Debt or any Permitted Term Loan Refinancing Indebtedness) secured by
such asset or otherwise subject to mandatory prepayment as a result of such
event, and (iii) the amount of all Taxes paid (or reasonably estimated to be
payable) by the Borrower and the Subsidiaries, and the amount of any reserves
established by the Borrower and the Subsidiaries to fund contingent liabilities
reasonably estimated to be payable, in each case during the 24-month period
immediately following such event and that are directly attributable to such
event (as determined reasonably and in good faith by the chief financial officer
of the Borrower) to the extent such liabilities are actually paid within such
applicable time periods.

“Net Working Capital” means, at any date, (a) the consolidated current assets of
the Borrower and its consolidated Subsidiaries as of such date (excluding cash
and Permitted Investments) minus (b) the consolidated current liabilities of the
Borrower and its consolidated Subsidiaries as of such date (excluding current
liabilities in respect of Indebtedness). Net Working Capital at any date may be
a positive or negative number. Net Working Capital increases when it becomes
more positive or less negative and decreases when it becomes less positive or
more negative.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 10.02(c).

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Banking Day, for the immediately
preceding Banking Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“OSHA” means the Occupational Safety and Hazard Act of 1970.

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes imposed with respect to an assignment (other than an assignment under
Section 2.19(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
over-night federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository

 

-22-



--------------------------------------------------------------------------------

institutions, as such composite rate shall be determined by the NYFRB as set
forth on its public website from time to time, and published on the next
succeeding Business Day by the NYFRB as an overnight bank funding rate (from and
after such date as the NYFRB shall commence to publish such composite rate).

“Pari Passu Alternative Incremental Debt” has the meaning assigned to such term
in the definition of “Alternative Incremental Debt”.

“Pari Passu Permitted Term Loan Refinancing Indebtedness” means Term Loan
Refinancing Indebtedness that is secured by Liens on the Collateral on a pari
passu basis with the Liens on the Collateral securing the Obligations.

“Participant” has the meaning assigned to such term in Section 10.04(e).

“Participant Register” has the meaning assigned to such term in
Section 10.04(e).

“PATRIOT Act” has the meaning assigned to such term in Section 10.16.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit F hereto or
any other form approved by the Collateral Agent.

“Permitted Acquisition” means any acquisition, whether by purchase, merger,
consolidation or otherwise, by the Borrower or a Subsidiary of all or
substantially all the assets of, or all of the Equity Interests in, a Person or
a division, line of business or other business unit of a Person so long as
(a) such acquisition shall not have been preceded by a tender offer that has not
been approved or otherwise recommended by the board of directors of such Person,
(b) such assets are to be used in, or such Person so acquired is engaged in, as
the case may be, a business of the type conducted by the Borrower and its
Subsidiaries on the date of execution of this Agreement or in a business
reasonably related thereto and (c) immediately after giving effect thereto, (i)
(other than with respect to Limited Conditionality Acquisitions) no Default has
occurred and is continuing or would result therefrom, (ii) all transactions
related thereto are consummated in all material respects in accordance with
Applicable Laws, (iii) all of the Equity Interests (other than Assumed Preferred
Stock) of each Subsidiary formed for the purpose of or resulting from such
acquisition shall be owned directly by the Borrower or a Subsidiary and all
actions required to be taken under Sections 5.12 and 5.13 have been taken, (iv)
(other than with respect to Limited Conditionality Acquisitions) the Secured Net
Leverage Ratio, on a pro forma basis after giving effect to such acquisition and
recomputed as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements are available, as if such acquisition
(and any related incurrence or repayment of Indebtedness) had occurred on the
first day of the relevant period (but disregarding the proceeds of any such
Indebtedness in calculating Unrestricted Domestic Cash) is no greater than 3.50
to 1.00, (v) any Indebtedness or any preferred stock that is incurred, acquired
or assumed in connection with such acquisition shall be in compliance with
Section 6.01 and (vi) the Borrower has delivered to the Administrative Agent an
officers’ certificate to the effect set forth in clauses (a), (b) and (c)(i)
through (v) above, together with all relevant financial information for the
Person or assets to be acquired; provided further that no Limited Conditionality
Acquisition shall become effective unless (i) no Default or Event of Default
shall have occurred and be continuing as of the date of entry into the Limited
Conditionality Acquisition Agreement, (ii) on the date of effectiveness of the
Limited Conditionality Acquisition Agreement, the representations and warranties
of each Loan Party set forth in the Loan Documents shall be true and correct in
all material respects (or in all respects if qualified

 

-23-



--------------------------------------------------------------------------------

by materiality) on and as of such date and (iii) on the date of effectiveness of
the Limited Conditionality Agreement and assuming any Indebtedness to be
incurred or repaid in connection with such acquisition was incurred or repaid on
such date, the Secured Net Leverage Ratio of the Borrower, on a pro forma basis
after giving effect to such acquisition (and any related incurrence or repayment
of Indebtedness, but disregarding the proceeds of any such Indebtedness in
calculating Unrestricted Domestic Cash), is no greater than 3.50 to 1.00.
Notwithstanding anything to the contrary herein, no acquisition or other
transaction shall be deemed to be a Permitted Acquisition during the Senior
Period.

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) relating to the Borrower’s
common stock (or other securities or property following a merger event or other
change of the common stock of the Borrower) purchased by the Borrower in
connection with the issuance of any Permitted Convertible Indebtedness;
provided, that the purchase price for such Permitted Bond Hedge Transaction,
less the proceeds received by the Borrower from the sale of any related
Permitted Warrant Transaction, does not exceed the net proceeds received by the
Borrower from the sale of such Permitted Convertible Indebtedness issued in
connection with such Permitted Bond Hedge Transaction.

“Permitted Convertible Indebtedness” means senior, unsecured Indebtedness of the
Borrower that is convertible into shares of common stock of the Borrower (or
other securities or property following a merger event or other change of the
common stock of the Borrower) (and cash in lieu of fractional shares) and/or
cash (in an amount determined by reference to the price of such common stock or
such other securities).under the Convertible Notes outstanding on the Closing
Date.

“Permitted Encumbrances” means:

(a)        Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.05;

(b)        carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;

(c)        pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)        deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)        judgment Liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;

(f)        easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;

(g)        ground leases in respect of real property on which facilities owned
or leased by the Borrower or any of the Subsidiaries are located, other than any
Mortgaged Property;

 

-24-



--------------------------------------------------------------------------------

(h)       Liens in favor or customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(i)        leases or subleases granted to other Persons and not interfering in
any material respect with the business of the Borrower and the Subsidiaries,
taken as a whole;

(j)        banker’s liens, rights of set-off or similar rights, in each case
arising by operation of law; and

(k)       Liens in favor of a landlord on leasehold improvements in leased
premises;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a)       direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b)       investments in commercial paper maturing within one year from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

(c)       investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;

(d)       fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;

(e)       securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof
having maturities of not more than six months from the date of acquisition
thereof and, at the time of acquisition, having the highest credit rating
obtainable from S&P or from Moody’s;

(f)       securities issued by any foreign government or any political
subdivision of any foreign government or any public instrumentality thereof
having maturities of not more than six months from the date of acquisition
thereof and, at the time of acquisition, having the highest credit rating
obtainable from S&P or from Moody’s;

(g)       investments of the quality as those identified on Schedule 6.04 as
“Qualified Foreign Investments” made in the ordinary course of business;

(h)       cash; and

 

-25-



--------------------------------------------------------------------------------

(i)        investments in funds that invest solely in one or more types of
securities described in clauses (a), (e) and (f) above.

“Permitted Joint Venture and Foreign Subsidiary Investments” means investments
by the Borrower or any Subsidiary in the Equity Interests of (a) any Person that
is not a Subsidiary or (b) any Person that is a Foreign Subsidiary, in an
aggregate amount not to exceed $75,000,000 (provided that such amount shall be
increased to $100,000,000 so long as the Net Leverage Ratio (calculated on a pro
forma basis after giving effect to such investment and any related incurrence or
repayment of Indebtedness) is less than 3.25 to 1.00).

“Permitted Term Loan Refinancing Indebtedness” means any Indebtedness incurred
to refinance all or any portion of the outstanding Term Loans; provided that,
(i) such refinancing Indebtedness, if secured, is secured only by Liens on the
Collateral on a pari passu or junior basis with the Liens on the Collateral
securing the Obligations (provided that the Permitted Term Loan Refinancing
Indebtedness shall not consist of bank loans that are secured by the Collateral
on a pari passu basis with the Liens on the Collateral securing the Obligations)
and is not secured by any property or assets of the Borrower or any of the
Subsidiaries other than the Collateral, (ii) no Subsidiary that is not
originally obligated with respect to repayment of the Indebtedness being
refinanced is obligated with respect to the refinancing Indebtedness, (iii) the
weighted average life to maturity of the refinancing Indebtedness shall be no
shorter than the remaining weighted average life to maturity of the Terms Loans
being refinanced, (iv) the maturity date in respect of the refinancing
Indebtedness shall not be earlier than the maturity date in respect of the
Indebtedness being refinanced, (v) the principal amount of such refinancing
Indebtedness does not exceed the principal amount of the Indebtedness so
refinanced except by an amount (such amount, the “Additional Permitted Amount”)
equal to unpaid accrued interest and premium thereon at such time plus
reasonable fees and expenses incurred in connection with such refinancing,
(vi) the Indebtedness being so refinanced is paid down on a dollar-for-dollar
basis by such refinancing Indebtedness (other than by the Additional Permitted
Amount), (vii) the terms of any such refinancing Indebtedness (1) (excluding
pricing, fees and rate floors and optional prepayment or redemption terms and
subject to clause (2) below) reflect, in the Borrower’s reasonable judgment,
then-existing market terms and conditions and (2) (excluding pricing, fees and
rate floors) are no more favorable to the lenders providing such refinancing
Indebtedness than those applicable to the Indebtedness being refinanced (in each
case, including with respect to mandatory and optional prepayments); provided
that the foregoing shall not apply to covenants or other provisions applicable
only to periods after the Latest Maturity Date in effect immediately prior to
the establishment of such refinancing Indebtedness; provided further that any
such refinancing Indebtedness may contain, without any Lender’s consent,
additional covenants or events of default not otherwise applicable to the
Indebtedness being refinanced or covenants more restrictive than the covenants
applicable to the Indebtedness being refinanced, in each case prior to the
Latest Maturity Date in effect immediately prior to the establishment of such
refinancing Indebtedness, so long as this Agreement is amended to provide all of
the Lenders with the benefits of such additional covenants, events of default or
more restrictive covenants and (viii) such refinancing Indebtedness, if secured,
shall be subject to a customary intercreditor agreement in form and substance
reasonably satisfactory to the Administrative Agent.

“Permitted Unsecured Debt” means any unsecured notes or bonds or other unsecured
debt securities; provided that (a) such Indebtedness shall not mature prior to
the date that is 91 days after the Latest Maturity Date in effect at the time of
the issuance of such Indebtedness and shall not have any principal payments due
prior to such date, except upon the occurrence of a change of control or similar
event (including asset sales), in each case so long as the provisions relating
to change of control or similar events (including asset sales) included in the
governing instrument of such Indebtedness provide that the provisions of this
Agreement must be satisfied prior to the satisfaction of such provisions of such

 

-26-



--------------------------------------------------------------------------------

Indebtedness, (b) such Indebtedness is not Guaranteed by any Subsidiary of the
Borrower other than the Loan Parties (which Guarantees shall be unsecured and
shall be permitted only to the extent permitted by Section 6.01(a)(vi)), (c)
such Indebtedness shall not have any financial maintenance covenants, (d) such
Indebtedness shall not have a definition of “Change of Control” or “Change in
Control” (or any other defined term having a similar purpose) that is materially
more restrictive than the definition of Change in Control set forth herein and
(e) such Indebtedness, if subordinated in right of payment to the Obligations,
shall be subject to subordination and intercreditor provisions that are, in the
Administrative Agent’s reasonable judgment, customary under then-existing market
convention.

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to the
Borrower’s common stock (or other securities or property following a merger
event or other change of the common stock of the Borrower) and/or cash (in an
amount determined by reference to the price of such common stock) sold by the
Borrower substantially concurrently with any purchase by the Borrower of a
Permitted Bond Hedge Transaction.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Preferred Dividends” means any cash dividends of the Borrower permitted
hereunder to be paid with respect to preferred stock of the Borrower.

“Prepayment Event” means:

(a)        any sale, transfer or other disposition (including pursuant to a sale
and leaseback transaction) of any property or asset of the Borrower or any
Subsidiary, other than dispositions described in clauses (a), (b), (c), (d),
(f), (g) and (j) (but only to the extent the sales, transfers or other
dispositions under clause (j) do not exceed $15,000,000) of Section 6.05 and
Section 6.06(a); provided that an Acquisition Lease Financing shall not
constitute a Prepayment Event; or

(b)        any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any Subsidiary having a book value or fair market value
in excess of $1,000,000500,000, but only to the extent that the Net Proceeds
therefrom have not been applied to repair, restore or replace such property or
asset within 365 days after such event; or

(c)         the receipt of any cash by the Borrower or any Subsidiary not in the
ordinary course of business in an amount in excess of $500,000 from (a) tax
refunds, (b) pension plan reversions, (c) proceeds of insurance (including key
man life insurance, but excluding Net Proceeds described in clause (b) above and
Net Proceeds from product liability insurance), (d) judgments, proceeds of
settlements or other consideration of any kind in connection with any cause of
action, (e) indemnity payments and (f) any purchase price adjustment received in
connection with any purchase agreement to the extent not needed to reimburse the
Borrower or applicable Subsidiary for any reasonable and customary
out-of-pockets costs and expenses previously incurred by the Borrower or
applicable Subsidiary with respect to which such purchase price adjustment was
received;

 

-27-



--------------------------------------------------------------------------------

(d)         the receipt of cash from any issuance of Equity Interests of the
Borrower or any contribution of equity capital to the Borrower; or

(ce)        the incurrence by the Borrower or any Subsidiary of any
Indebtedness, other than Indebtedness permitted by Section 6.01(a).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Public-Sider” means a Lender whose representatives may trade in securities of
the Borrower or any of its Subsidiaries while in possession of the financial
statements provided by the Borrower under the terms of this Agreement.

“Qualified Borrower Preferred Stock” means any preferred capital stock or
preferred equity interest of the Borrower (a)(i) that does not provide for any
cash dividend payments or other cash distributions in respect thereof prior to
the Latest Maturity Date in effect as of the date of issuance of such
Indebtedness and (ii) that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable or exercisable) or upon
the happening of any event does not (A)(x) mature or become mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, (y) become
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred stock that is not Qualified Borrower Preferred Stock or (z) become
redeemable at the option of the holder thereof (other than as a result of a
change of control event), in whole or in part, in each case on or prior to the
date that is 365 days after the Latest Maturity Date in effect at the time of
the issuance thereof and (B) provide holders thereunder with any rights upon the
occurrence of a “change of control” event prior to the repayment of the
Obligations and termination of the Commitments under the Loan Documents,
(b) with respect to which the Borrower has delivered a notice to the
Administrative Agent that it has issued preferred stock or preferred equity
interests in lieu of incurring Indebtedness permitted by clause (xii) under
Section 6.01(a), with such notice specifying to which of such Indebtedness such
preferred stock or preferred equity interest applies; provided that (i) the
aggregate liquidation value of all such preferred stock or preferred equity
interest issued pursuant to this clause (b) shall not exceed at any time the
dollar limitation related to the applicable Indebtedness hereunder, less the
aggregate principal amount of such Indebtedness then outstanding and (ii) the
terms of such preferred stock or preferred equity interests (x) shall provide
that upon a default thereof, the remedies of the holders thereof shall be
limited to the right to additional representation on the board of directors of
the Borrower and (y) shall otherwise be no less favorable to the Lenders, in the
aggregate, than the terms of the applicable Indebtedness or (c) having an
aggregate initial liquidation value not to exceed $10,000,000; provided that the
terms of such preferred stock or preferred equity interests shall provide that
upon a default thereof, the remedies of the holders thereof shall be limited to
the right to additional representation on the board of directors of the
Borrower.

“Quotation Day” means, with respect to any Eurocurrency Loan for any Interest
Period, two Business Days prior to the commencement of such Interest Period.

“Real Estate” has the meaning assigned to such term in the ABL Credit Agreement
as of the date hereof.

“Register” has the meaning assigned to such term in Section 10.04(c).

“Registered Equivalent Notes” means, with respect to any bonds, notes,
debentures or similar instruments originally issued in a Rule 144A or other
private placement transaction under the

 

-28-



--------------------------------------------------------------------------------

Securities Act, substantially identical notes (having the same Guarantees)
issued in a dollar for dollar exchange therefor pursuant to an exchange offer
registered with the Commission.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) or within any building, structure, facility or
fixture.

“Replacement Term Loans” has the meaning assigned to such term in
Section 10.02(d).

“Repricing Transaction” means (a) any prepayment of Term B Loans with the
proceeds of a substantially concurrent incurrence of term loan Indebtedness by
the Borrower or any Subsidiary in respect of which the all-in yield is, on the
date of such prepayment, lower than the all-in yield on such Term B Loans (with
the all-in yield calculated by the Administrative Agent in accordance with
standard market practice, taking into account, in each case, any interest rate
floors, the Applicable Rate hereunder and the interest rate spreads under such
Indebtedness, and any original issue discount and upfront fees applicable to or
payable in respect of such Term B Loans and such Indebtedness with the original
issue discount and upfront fees being equated to interest rate assuming a
four-year life to maturity of such Indebtedness (but excluding arrangement,
structuring, underwriting, commitment, amendment or other fees regardless of
whether paid in whole or in part to any or all lenders of such Indebtedness and
any other fees that are not paid generally to all lenders of such Indebtedness))
and (b) any amendment, amendment and restatement or other modification to this
Agreement that reduces the all-in yield (calculated as set forth in clause
(a) above) of the Term B Loans.

“Required Lenders” means, at any time, Lenders having outstanding Term Loans
representing more than 50% of the outstanding Term Loans at such time.

“Restricted Indebtedness” means Indebtedness of the Borrower or any Subsidiary,
the payment, prepayment, redemption, repurchase or defeasance of which is
restricted under Section 6.08(b).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any partial or full cash settlement of Convertible Notes,
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancelation or termination of any Equity Interests in
the Borrower or any Subsidiary or any option, warrant or other right to acquire
any such Equity Interests in the Borrower or any Subsidiary.

“Retained Percentage” means, with respect to any Excess Cash Flow Period, (a)
100% minus (b) the ECF Percentage with respect to such Excess Cash Flow Period.

“S&P” means Standard & Poor’s Financial Services LLC, or any successor thereto.

 

-29-



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Screen Rate” has the meaning assigned to such term in the definition of “LIBO
Rate”.

“Secured Indebtedness” means Total Indebtedness that is secured by a Lien on any
asset of the Borrower or any of its Subsidiaries.

“Secured Net Leverage Ratio” means, on any date, the ratio of (a) Secured
Indebtedness as of such date less the aggregate amount (not to exceed
$65,000,000) of the sum of Unrestricted Domestic Cash plus Unrestricted Foreign
Cash, in each case as of such date, to (b) Consolidated EBITDA for the period of
four consecutive fiscal quarters of the Borrower ended on such date (or, if such
date is not the last day of a fiscal quarter, ended on the last day of the
fiscal quarter of the Borrower most recently ended prior to such date for which
financial statements are available).

“Secured Parties” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Documents” means the Guarantee and Collateral Agreement, the
Intercreditor Agreement, the Mortgages and each other security agreement or
other instrument or document executed and delivered pursuant to Section 5.12 or
5.13 to secure any of the Obligations.

“Senior Agent” means the Administrative Agent under the Senior Credit Agreement.

“Senior Credit Agreement” means the Credit Agreement, dated as of the Fifth
Amendment Effective Date, by and among Horizon Global Corporation, the several
banks and other financial institutions or entities from time to time party
thereto and Cortland Capital Market Services LLC, as Administrative Agent.

“Senior Loan Documents” means the “Loan Documents” as defined in the Senior
Credit Agreement.

“Senior Period” means the period beginning on the Fifth Amendment Date and
ending at the time of the Discharge of Senior Obligations.

 

-30-



--------------------------------------------------------------------------------

“Series” has the meaning assigned to such term in Section 2.21(b).

“Significant Investment” means any acquisition by the Borrower or a Subsidiary
of more than 50% (but less than 100%) of the Equity Interests in a Person (such
Person, the “Subject Person”), so long as such acquisition is permitted by
Section 6.04.

“Specified Time” means 11:00 a.m., London time.

“Specified Vendor Payables Financing” means the sale by one or more vendors of
the Borrower and certain Subsidiaries of accounts receivable (which such
accounts receivable are accounts payable of the Borrower and such Subsidiaries)
to one or more financial institutions pursuant to third-party financing
agreements, to which the Borrower and such Subsidiaries are party, in
transactions constituting “true sales”; provided that the aggregate amount of
all such vendor payables financings shall not exceed $30,000,000 at any time
outstanding.

“Specified Vendor Payables Financing Documents” means all documents and
agreements relating to the Specified Vendor Payables Financing.

“Specified Vendor Receivables Financing” means the sale by the Borrower and
certain Subsidiaries of accounts receivable to one or more financial
institutions pursuant to third-party financing agreements in transactions
constituting “true sales”; provided that the aggregate amount of all such
receivables financings shall not exceed $50,000,000 at any time outstanding.

“Specified Vendor Receivables Financing Documents” means all documents and
agreements relating to the Specified Vendor Receivables Financing.

“Spin-Off” means a “spin-off” transaction with respect to the Borrower such that
all of the Equity Interests in the Borrower are “spun-off” from TriMas ratably
to the holders of all the Equity Interests in TriMas and the Borrower ceases to
be a Subsidiary of TriMas and becomes a public company.

“Spin-Off Agreement” means a Separation and Distribution Agreement, dated as of
or prior to the Closing Date, by and between the Borrower and TriMas.

“Spin-Off Documentation” means, collectively, the Spin-Off Agreement and all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith, including,
without limitation, (i) an employee matters agreement by and between the
Borrower and TriMas, (ii) a tax sharing agreement by and between the Borrower
and TriMas and (iii) a transition services agreement by and between the Borrower
and TriMas.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any Applicable Law. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

-31-



--------------------------------------------------------------------------------

“Subject Person” has the meaning assigned to such term in the definition of
“Significant Investment.”

“Subordinated Debt” means any subordinated Indebtedness of the Borrower or any
Subsidiary.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Loan Party” means any Subsidiary that is not (i) a Foreign
Subsidiary, (ii) a CFC (other than any Foreign Subsidiary organized under the
laws of Germany, the United Kingdom (or any political subdivision thereof) or
the Netherlands), (ii) a CFC (other than any CFC organized under the laws of
Germany, the United Kingdom (or any political subdivision thereof) or the
Netherlands), (iii) a CFC Holdco, (iv) a U.S. Holdco or (viv) an Immaterial
Subsidiary.; provided, that the Required Lenders, in their sole discretion, may
at any time request any Foreign Subsidiary, CFC or U.S. Holdco to become a
Subsidiary Loan Party if such Foreign Subsidiary, CFC or U.S. Holdco has become
a “Loan Party” under the Senior Loan Documents.

“Syndication Agents” means BMO Capital Markets Corp. and Wells Fargo Securities,
LLC.

“Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which the Borrower or a Subsidiary is or
may become obligated to make (i) any payment (other than in the form of Equity
Interests in the Borrower) in connection with a purchase by a third party from a
Person other than the Borrower or a Subsidiary of any Equity Interest or
Restricted Indebtedness or (ii) any payment (other than on account of a
permitted purchase by it of any Equity Interest or any Restricted Indebtedness)
the amount of which is determined by reference to the price or value at any time
of any Equity Interest or Restricted Indebtedness; provided that phantom stock
or similar plans providing for payments only to current or former directors,
officers, consultants, advisors or employees of the Borrower or the Subsidiaries
(or to their heirs or estates) shall not be deemed to be Synthetic Purchase
Agreements. For the avoidance of doubt, the term “Synthetic Purchase Agreement”
shall not include any agreement, indenture or other document governing any
Permitted Bond Hedge Transaction, Permitted Convertible Indebtedness or
Permitted Warrant Transaction.

“Taxes” means any and all present or future taxes (of any nature whatsoever),
levies, imposts, duties, deductions, charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term Collateral Proceeds Account” means a deposit account identified to the ABL
Agent in writing from time to time and in the name of the Company and for which
JPMCB is the depositary bank which contains (or was established to contain) only
those proceeds with respect to Term Priority Collateral.

 

-32-



--------------------------------------------------------------------------------

“Term Intercreditor Agreement” means that Term Intercreditor Agreement, dated as
of the Fifth Amendment Effective Date, among the Borrower, the other Loan
Parties, the Collateral Agent and the Senior Agent.

“Term Lender” means a Lender with outstanding Term Loans or a Commitment.

“Term Loan” means a 2018 Term Loan or an Incremental Term Loan of any Series.

“Term Loan Maturity Date” means the date that is the sixth anniversary of the
Closing Date (or if such date is not a Business Day, the immediately preceding
Business Day).

“Term Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

“Total Indebtedness” means, as of any date, the aggregate principal amount of
Indebtedness for borrowed money (including, without limitation, Capital Lease
Obligations) of the Borrower and the Subsidiaries outstanding as of such date,
in the amount that would be reflected on a balance sheet prepared as of such
date on a consolidated basis in accordance with GAAP.

“Transactions” means, collectively, (a) the consummation of the Spin-Off in
accordance with the terms of the Spin-Off Agreement, (b) the payment of a
dividend on the Closing Date from the Borrower to TriMas in accordance with the
Spin-Off Agreement (the “Closing Date Dividend”), (c) the execution, delivery
and performance by each Loan Party of the ABL Loan Documents to which it is to
be a party, the borrowing (if any) of the ABL Loans on the Closing Date and
issuance (if any) of letters of credit thereunder on the Closing Date and the
use of the proceeds of the foregoing, (d) the execution, delivery and
performance by each Loan Party of the Loan Documents to which it is to be a
party, the borrowing of the Loans on the Closing Date and the use of proceeds
thereof and (e) the payment of the fees and expenses payable in connection with
the foregoing.

“TriMas” means TriMas Company LLC, a Delaware limited liability company.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unrestricted Domestic Cash” means, as of any date, domestic unrestricted cash
and domestic unrestricted Permitted Investments of the Borrower and its Domestic
Subsidiaries as of such date.

“Unrestricted Foreign Cash” means, as of any date, unrestricted cash and
unrestricted Permitted Investments of the Foreign Subsidiaries as of such date.

“U.S. Holdco” means any existing or future Domestic Subsidiary the Equity
Interests of which are held solely by Foreign Subsidiaries; provided that such
existing or newly formed Subsidiary shall not engage in any business or own any
assets other than the ownership of Equity Interests in Foreign Subsidiaries and
intercompany obligations that are otherwise permitted hereunder.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(i)(D)(2).

 

-33-



--------------------------------------------------------------------------------

“Westfalia Acquisition” has the meaning set forth in the First Amendment.

“Westfalia Acquisition Closing Date” has the meaning set forth in the First
Amendment.

“Westfalia Purchase Agreement” has the meaning set forth in the First Amendment.

“Westfalia Transactions” has the meaning set forth in the First Amendment.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Term B
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Term B Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Term B Loan Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Term B Loan Borrowing”).

SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement; and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04     Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to (i) any election
under Accounting Standards Codification 825-10-25 (previously referred to as
Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to

 

-34-



--------------------------------------------------------------------------------

value any Indebtedness or other liabilities of the Borrower or any Subsidiary at
“fair value,” as defined therein and (ii) any treatment of Indebtedness in
respect of convertible debt instruments or any other Indebtedness under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.

ARTICLE II

The Credits

SECTION 2.01    Commitments.

(a)      Subject to the terms and conditions set forth herein, each 2017
Replacement Term Lender agrees to make a 2017 Replacement Term Loan to the
Borrower on the 2017 Replacement Term Loan Facility Effective Date in a
principal amount not exceeding its 2017 Replacement Term Loan Commitment.

(b)      Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.

SECTION 2.02    Loans and Borrowings.

(a)      Each Loan shall be made as part of a Borrowing consisting of Loans of
the same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

(b)      [Reserved]

(c)      Subject to Section 2.14, each Loan shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurocurrency Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

(d)      At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000. Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of 12 Eurocurrency Borrowings
outstanding.

(e)      Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date applicable thereto.

SECTION 2.03    Requests for Borrowings. To request a Borrowing of Term Loans,
the Borrower shall notify the Administrative Agent of such request by telephone
(i) in the case of a Eurocurrency Borrowing, not later than 12:00 noon, New York
City time, three Business Days before the date of the proposed Borrowing or
(ii) in the case of an ABR Borrowing, not later than 12:00 noon, New York City
time, one Business Day before the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request signed by the Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i)      whether the requested Borrowing is to be a Borrowing of Term B Loans or
an Incremental Term

 

-35-



--------------------------------------------------------------------------------

Loan Borrowing of a particular Series;

 (ii)      the aggregate amount of such Borrowing;

(iii)      the date of such Borrowing, which shall be a Business Day;

(iv)      whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

 (v)      in the case of a Eurocurrency Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

(vi)      the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04    [Reserved].

SECTION 2.05    [Reserved].

SECTION 2.06    Funding of Borrowings.

(a)      Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in New York City, and designated by the
Borrower in the applicable Borrowing Request.

(b)      Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of (x) the Federal Funds Effective
Rate and (y) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, the applicable rate shall be
determined as specified in clause (y) above, or (ii) in the case of the
Borrower, the interest rate applicable to ABR Term B Loans. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

SECTION 2.07    Interest Elections.

(a)      Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request or as
otherwise provided in Section 2.03. Thereafter, the Borrower may elect to
(i) convert any ABR Borrowing or any Eurocurrency Borrowing to

 

-36-



--------------------------------------------------------------------------------

a Borrowing of a different Type, (ii) continue any Borrowing and (iii) in the
case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b)      To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election, by telephone, by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of Term B Loans of the Type resulting from such election
to be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request, and all such written Interest Election Requests shall be in a form
approved by the Administrative Agent and signed by the Borrower.

(c)      Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

  (i)      the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 (ii)      the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)      whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv)      if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)      Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)      If an Interest Election Request with respect to a Eurocurrency
Borrowing is not timely delivered prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.08    Termination and Reduction of Commitments.

(a)      Unless previously terminated, the 2017 Replacement Term Loan
Commitments shall terminate and be automatically and

 

-37-



--------------------------------------------------------------------------------

permanently reduced to $0 upon the earlier of (i) funding of the 2017
Replacement Term Loans on the 2017 Replacement Term Loan Facility Effective Date
and (ii) 5:00 p.m., New York City time, on April 19, 2017. The proceeds of the
2017 Replacement Term Loans will be applied on the 2017 Replacement Term Loan
Facility Effective Date to the principal amount of the Existing Term Loans (as
defined in the 2017 Replacement Term Loan Amendment) outstanding at such time in
order to prepay such principal amount in full. Upon the funding of the 2017
Replacement Term Loans on the 2017 Replacement Term Loan Facility Effective
Date, the 2017 Replacement Term Loans shall constitute, on the terms provided in
the 2017 Replacement Term Loan Amendment, Term Loans hereunder.

(b)      The Borrower may at any time terminate, or from time to time reduce,
the Commitments of any Class; provided that each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000.

(c)      The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under Section 2.08(b) at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable. Any reduction of the Commitments shall be
permanent.

SECTION 2.09    Repayment of Loans; Evidence of Debt.

(a)      The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Term Loan of such Lender as provided in Section 2.10.

(b)      Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)      The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d)      The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

(e)      Any Lender may request that Loans of any Class made by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee and its registered assigns.

SECTION 2.10    Amortization of Term Loans.

(a)      Subject to adjustment pursuant to paragraph (d) of this Section, the
Borrower shall repay the 2018 Term Loans on the last day of each

 

-38-



--------------------------------------------------------------------------------

March, June, September and December, beginning on September 30, 2018, in an
aggregate principal amount for each such date equal to 1.33% of the aggregate
principal amount of the 2018 Term Loans outstanding on the Fourth Amendment
Effective Date.

(b)      The Borrower shall repay Incremental Term Loans of any Series in such
amounts and on such date or dates as shall be specified therefor in the
Incremental Facility Agreement establishing the Incremental Term Commitments of
such Series (as such amounts may be adjusted pursuant to paragraph (d) of this
Section or pursuant to such Incremental Facility Agreement).

(c)      To the extent not previously paid, (i) all Term B Loans shall be due
and payable on the Term Loan Maturity Date and (ii) all Incremental Term Loans
of any Series shall be due and payable on the Incremental Term Maturity Date
applicable thereto.

(d)      Any mandatory prepayment of a Borrowing of Term Loans of any
Class shall be applied to reduce the subsequent scheduled repayments of the
Borrowings of such Class to be made pursuant to this Section to the next eight
scheduled repayments in direct order and thereafter ratably. Any optional
prepayment of a Borrowing of Term Loans of any Class shall be applied to the
scheduled repayments of the Borrowings of such Class as directed by the
Borrower.

(e)      Prior to any repayment of any Term Loan Borrowings of any
Class hereunder, the Borrower shall select the Borrowing or Borrowings of the
applicable Class to be repaid and shall notify the Administrative Agent by
telephone (confirmed by telecopy) of such selection not later than 11:00 a.m.,
New York City time, three Business Days before the scheduled date of such
repayment. Each repayment of a Borrowing shall be applied ratably to the Loans
included in the repaid Borrowing. Repayments of Term Loan Borrowings shall be
accompanied by accrued interest on the amount repaid.

SECTION 2.11    Prepayment of Loans.

(a)      The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the requirements of this
Section.

(b)      All (i) optional prepayments of 2018 Term Loans pursuant to
Section 2.11(a) or prepayments pursuant to Section 2.11(c) as a result of an
event described in clause (c) of the definition of the term Prepayment Event, in
each case effected on or prior to the date that is the two-year anniversary of
the Fourth Amendment Effective Date with the proceeds of a Repricing Transaction
and (ii) amendments, amendments and restatements or other modifications of this
Agreement on or prior to the date that is the two-year anniversary of the Fourth
Amendment Effective Date constituting Repricing Transactions shall, in each
case, be accompanied by a fee payable to the Lenders in an amount equal to 1.00%
of the aggregate principal amount of 2018 Term Loans so prepaid, in the case of
a transaction described in clause (i) of this paragraph, or 1.00% of the
aggregate principal amount of 2018 Term Loans affected by such amendment,
amendment and restatement or other modification (including any such Loans
assigned in connection with the replacement of a Lender not consenting thereto),
in the case of a transaction described in clause (ii) of this paragraph. Such
fee shall be paid by the Borrower to the Administrative Agent, for the account
of the Lenders in respect of the 2018 Term Loans, on the date of such
prepayment.

(c)      In the event and on each occasion that any Net Proceeds are received by
or on behalf of the Borrower or any Subsidiary in respect of any Prepayment
Event, the Borrower shall, within three Business Days after such Net Proceeds
are received, (and, in the case of any event described in clause (e) of the
definition of the term Prepayment Event, on the date on which such Net Proceeds
are received) prepay Borrowings of Term B Loans in an aggregate amount equal to
such Net Proceeds; provided that in the case of any event described in clause
(a) of the definition of the term Prepayment

 

-39-



--------------------------------------------------------------------------------

Event (other than sales, transfers or other dispositions pursuant to Section
6.05(j) in excess of $15,000,000), if the Borrower shall deliver, within such
three Business Days, to the Administrative Agent a certificate of a Financial
Officer to the effect that the Borrower and the Subsidiaries, intend to apply
the Net Proceeds from such event (or a portion thereof specified in such
certificate), within 365180 days (or, during a Senior Period, 45 days) after
receipt of such Net Proceeds, to acquire, during the Senior Period,
substantially similar replacement assets and during any other period, real
property, equipment or other tangible assets to be used in the business of the
Borrower and the Subsidiaries, and certifying that no Default has occurred and
is continuing, then no prepayment shall be required pursuant to this paragraph
in respect of the Net Proceeds in respect of such event (or the portion of such
Net Proceeds specified in such certificate, if applicable) except to the extent
of any such Net Proceeds therefrom that have not been so applied by the end of
such 365180-day (or, during a Senior Period, 45-day) period, at which time a
prepayment shall be required in an amount equal to such Net Proceeds that have
not been so applied; provided further that a portion of the Net Proceeds
required to prepay Borrowings of Term B Loans (but in no event more than a
ratable portion thereof (such ratable share to be calculated by reference to the
outstanding amount of Pari Passu Alternative Incremental Debt, Pari Passu
Permitted Term Loan Refinancing Indebtedness and Loans, in each case immediately
prior to such prepayment)) may, in lieu of prepaying Term B Loans hereunder, be
applied to redeem or prepay any Pari Passu Alternative Incremental Debt or any
Pari Passu Permitted Term Loan Refinancing Indebtedness, in each case if
required under the terms of the applicable documents governing such Pari Passu
Alternative Incremental Debt or such Pari Passu Permitted Term Loan Refinancing
Indebtedness..

(d)      Following the end of each fiscal year of the Borrower, commencing with
the fiscal year ending December 31, 2017, the Borrower shall prepay Borrowings
of Term B Loans in an aggregate amount equal to the excess of (i) the ECF
Percentage of Excess Cash Flow for such fiscal year over (ii) the sum of
(x) aggregate amount of optional prepayments of Term Loans and purchases of Term
Loans pursuant to Section 10.04(h) (other than optional prepayments or purchases
made with the proceeds of Long-Term Indebtedness) made by the Borrower during
such fiscal year (provided that the aggregate amount of any such prepayment or
purchase shall be the amount of the Borrower’s cash payment in respect of such
purchase) and (y) the aggregate amount of optional prepayments of Pari Passu
Alternative Incremental Debt in the form of loans and Pari Passu Permitted Term
Loan Refinancing Indebtedness in the form of loans made by the Borrower during
such fiscal year. Each prepayment pursuant to this paragraph shall be made
within 95 days after the end of such fiscal year.

(e)      Prior to any optional or mandatory prepayment of Borrowings hereunder,
the Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to paragraph
(f) of this Section.

(f)      The Borrower shall notify the Administrative Agent by (x) in the case
of prepayment of a Eurocurrency Borrowing, not later than 12:00 noon, New York
City time, three Business Days before the date of prepayment and (y) in the case
of prepayment of an ABR Borrowing, not later than 12:00 noon, New York City
time, one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify (i) whether the prepayment is of Eurocurrency
Loans or ABR Loans, (ii) the prepayment date, (iii) the principal amount of each
Borrowing or portion thereof to be prepaid and (iv) in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment.
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.

 

-40-



--------------------------------------------------------------------------------

(g)      In the event of any mandatory prepayment of Term Loans made at a time
when Term Loans of more than one Class remain outstanding, the Borrower shall
select Term Loans to be prepaid so that the aggregate amount of such prepayment
is allocated among each Class of the Term Loans pro rata based on the aggregate
principal amounts of outstanding Borrowings of each such Class; provided that
(x) the amounts so allocable to Incremental Term Loans of any Series may be
applied to other Term Loan Borrowings if so provided in the applicable
Incremental Facility Agreement and (y) the amounts so allocable to any tranche
of Extended Term Loans may be applied to other Term Loan Borrowings if so
provided in the applicable Extension Offer. In the event of any optional
prepayment of Term Loans made at a time when Term Loans of more than one
Class remain, the Borrower shall select the Term Loans to be prepaid so that the
aggregate amount of such prepayment is allocated among the Term Loans and each
Series of Incremental Term Loans then outstanding based on the aggregate
principal amount of outstanding Borrowings of each such Class; provided that
(x) the amounts so allocable to Incremental Term Loans of any Series may be
applied to other Borrowings of Term Loans if so provided in the applicable
Incremental Facility Agreement and (y) the amounts so allocable to any tranche
of Extended Term Loans may be applied to other Borrowings of Term Loans if so
provided in the applicable Extension Offer.

(h)      Notwithstanding anything in this Section 2.11 to the contrary, during
the Senior Period, (i) no mandatory prepayments of Term Loans that would
otherwise be required to be made under Section 2.11(c) shall be required to be
made, except with respect to the portion (if any) of any Net Proceeds exceeding
the amount required to effect the Discharge of Senior Obligations.

SECTION 2.12    Fees.

(a)      The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

(b)      All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent. Fees paid shall not be
refundable under any circumstances.

SECTION 2.13    Interest.

(a)      The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.

(b)      The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.

(c)      Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other overdue amount payable, 2% plus
the rate applicable to ABR Term B Loans.

(d)      Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

(e)      All interest hereunder shall be computed on the basis of a year of 360
days,

 

-41-



--------------------------------------------------------------------------------

except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error. The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of each
determination of an Adjusted LIBO Rate.

SECTION 2.14    Alternate Rate of Interest.

(a)      If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing of any Class:

 (i)      the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means (including
by means of an Interpolated Rate or because the Screen Rate is not available or
published on a current basis) do not exist for ascertaining the LIBO Rate or the
Adjusted LIBO Rate for such Interest Period; or

(ii)      the Administrative Agent is advised by a majority in interest of the
Lenders of the applicable Class that the Adjusted LIBO Rate or LIBO Rate, as
applicbableapplicable for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loans) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders of the applicable Class by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and such Lenders that the circumstances giving rise to such notice no longer
exist, then (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
shall be ineffective, (ii) any Eurocurrency Borrowing that is requested to be
continued, shall be converted to an ABR Borrowing on the last day of the then
current Interest Period applicable thereto and (iii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

(b)      If any Lender determines that any Applicable Law has made it unlawful,
or if any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable lending office to make, maintain, fund or continue any
Eurodollar Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make, maintain, fund or continue Eurocurrency Loans or to convert
ABR Borrowings to Eurodollar Borrowings will be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower will upon demand from such Lender (with a copy to the Administrative
Agent), either convert or prepay all Eurodollar Borrowings of such Lender to ABR
Borrowings, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Borrowings to such day,
or immediately, if such Lender may not lawfully continue to maintain such Loans.
Upon any such conversion or prepayment, the Borrower will also pay accrued
interest on the amount so converted or prepaid.

SECTION 2.15    Increased Costs.

(a)      If any Change in Law shall:

  (i)      impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);

 

-42-



--------------------------------------------------------------------------------

 (ii)      impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurocurrency Loans made by such Lender; or

(iii)      subject any Lender to any Taxes on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto (other than (A) Indemnified Taxes otherwise
indemnifiable under Section 2.17 and (B) Excluded Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b)      If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

(c)      A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d)      Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Term Loan on the date specified in any notice delivered pursuant
hereto, or (d) the assignment of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.19, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that

 

-43-



--------------------------------------------------------------------------------

would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the applicable currency of a comparable amount and
period from other banks in the Eurocurrency market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.17 Taxes.

(a)      Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes; provided that if the Borrower or
the Administrative Agent shall be required to deduct any Indemnified Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or the
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower or the
Administrative Agent shall make such deductions and (iii) the Borrower or the
Administrative Agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.

(b)      In addition, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.

(c)      The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 Business Days after written demand therefor, for the full amount of
any Indemnified Taxes paid by the Administrative Agent or such Lender, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower, hereunder or under any other Loan Document
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d)      As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)      Each Lender shall severally indemnify the Administrative Agent for any
Taxes (but, in the case of any Indemnified Taxes, only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting or expanding the obligation of the
Borrower to do so) attributable to such Lender that are paid or payable by the
Administrative Agent in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section shall be paid within 10 days after
the Administrative Agent delivers to the applicable Lender a certificate stating
the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

(f)      Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by Applicable Law, such properly completed and executed
documentation prescribed by Applicable Law or reasonably requested

 

-44-



--------------------------------------------------------------------------------

by the Borrower or the Administrative Agent as will permit such payments to be
made without withholding, or at a reduced rate of, withholding. If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly (and in any event within 10 Business Days after such expiration,
obsolescence or inaccuracy) notify the Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

 (i)      Without limiting the generality of the foregoing, any Lender shall, to
the extent it is legally eligible to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies reasonably requested by the
Borrower and the Administrative Agent) on or prior to the date on which such
Lender becomes a party hereto, duly completed and executed copies of whichever
of the following is applicable:

(A)      in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax;

(B)      in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN-E or W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under this Agreement, IRS Form W-8BEN-E or W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(C)      in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D)      in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form
W-8BEN-E or W-8BEN and (2) a certificate substantially in the form of Exhibit E
(a “U.S. Tax Certificate”) to the effect that such Lender is not (a) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code (c) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (d) conducting a trade or business in the United States with which
the relevant interest payments are effectively connected;

(E)      in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (g)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or

(F)      any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. Federal withholding Tax together with such
supplementary documentation necessary to enable the Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.

 

-45-



--------------------------------------------------------------------------------

(ii)      Each Lender shall deliver to Borrower and the Administrative Agent, at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Administrative Agent, such documentation
prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower or the Administrative Agent, to comply with its
obligations under FATCA, to determine that such Lender has or has not complied
with such Lender’s obligations under FATCA and, as necessary, to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(f)(ii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

(g)      If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Indemnified Taxes (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, under this Section 2.17
with respect to the Indemnified Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, however, that such
indemnifying party, upon the request of such indemnified party, agrees to repay
to such indemnified party the amount paid to such indemnified party pursuant to
the previous sentence (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event such indemnified party is
required to repay such refund to such Governmental Authority. Nothing contained
in this Section 2.17(g) shall require any indemnified party to make available
its Tax returns or any other information relating to its Taxes which it deems
confidential to the indemnifying party or any other Person.

(h)      For purposes of determining withholding Taxes imposed under FATCA, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loan Documents as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

SECTION 2.18    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)      The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest or
fees, or of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise), on
or before the time expressly required hereunder or under such other Loan
Document for such payment (or, if no such time is expressly required, prior to
12:00 noon, New York City time), on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 383 Madison Avenue, New York, New York, except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 10.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein. The Administrative Agent shall distribute
any such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments (including prepayments) to be made by the
Borrower hereunder and under each other Loan Document, whether on account of
principal, interest, fees or otherwise shall be made in dollars.

(b)      If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such

 

-46-



--------------------------------------------------------------------------------

funds shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.

(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Term B Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term B Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Term B Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Term B Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under Applicable Law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment hereunder is due to the
Administrative Agent for the account of the Lenders that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment due to the Administrative Agent, then
each of the Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(b), 2.18(d) or 10.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

SECTION 2.19    Mitigation Obligations; Replacement of Lenders.

(a)      If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses

 

-47-



--------------------------------------------------------------------------------

incurred by any Lender in connection with any such designation or assignment.

(b)      If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee selected by the Borrower that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent , which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a material
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply. Each party hereto agrees
that an assignment required pursuant to this paragraph may be effected pursuant
to an Assignment and Assumption executed by the Borrower, the Administrative
Agent and the assignee, and that the Lender required to make such assignment
need not be a party thereto in order for such assignment to be effective.

SECTION 2.20    [Reserved].

SECTION 2.21    Incremental Facilities.

(a)      The Borrower may on one or more occasions, by written notice to the
Administrative Agent, request the establishment of Incremental Term Commitments;
provided that the aggregate amount of all Incremental Term Loan Commitments
established on any date shall not exceed (i) (together with the amount of
Alternative Incremental Debt established on such date in reliance on the Base
Incremental Amount) an amount equal to the Base Incremental Amount on such date
and (ii) an additional amount subject to the Maximum Incremental Amount as of
such date. Each such notice shall specify (A) the date on which the Borrower
proposes that the Incremental Term Commitments shall be effective, which shall
be a date not less than 10 Business Days (or such shorter period as may be
agreed to by the Administrative Agent) after the date on which such notice is
delivered to the Administrative Agent, and (B) the amount of the Incremental
Term Commitments being requested (it being agreed that (x) any Lender approached
to provide any Incremental Term Commitment may elect or decline, in its sole
discretion, to provide such Incremental Term Commitment and (y) any Person that
the Borrower proposes to become an Incremental Term Lender, if such Person is
not then a Lender, must be reasonably acceptable to the Administrative Agent).
Notwithstanding anything to the contrary herein, no Incremental Term Commitments
may be established during the Senior Period.

(b)      The terms and conditions of any Incremental Term Commitments and the
Incremental Term Loans to be made thereunder shall be, except as otherwise set
forth herein or in the applicable Incremental Facility Agreement, identical to
those of the 2018 Term Loan Commitments and the Term B Loans; provided that
(i) the interest rate margins with respect to any Incremental Term Loans shall
be as agreed by the Borrower and the lenders in respect thereof; provided, that
if the total yield (calculated, for both the Incremental Term Loans and the Term
B Loans, to include upfront fees, any interest rate floors and any original
issue discount (with original issue discount being equated to interest rate in a
manner determined by the Administrative Agent based on an assumed four-year life
to maturity)

 

-48-



--------------------------------------------------------------------------------

but to exclude any arrangement, underwriting or similar fee paid by the
Borrower) in respect of any Incremental Term Loans exceeds the total yield for
the existing Term B Loans by more than 0.50%, the Applicable Rate for the Term B
Loans shall be increased so that the total yield in respect of such Incremental
Term Loans is no higher than the total yield for the existing Term B Loans plus
0.50% (provided that if the Incremental Term Loans include an interest rate
floor greater than the interest rate floor applicable to the Term B Loans, such
increased amount shall be equated to the applicable interest rate margin for
purposes of determining whether an increase to the Applicable Rate for the Term
B Loans shall be required, to the extent an increase in the interest rate floor
for the Term B Loans would cause an increase in the interest rate then in effect
thereunder, and in such case the interest rate floor (but not the Applicable
Rate) applicable to the Term B Loans shall be increased by such amount),
(ii) any Incremental Term Loan shall have terms, in the Borrower’s reasonable
judgment, customary for a term loan under then-existing market convention,
(iii) the amortization schedule with respect to any Incremental Term Loans shall
be as agreed by the Borrower and the lenders in respect thereof, provided that
the weighted average life to maturity of any Incremental Term Loans shall be no
shorter than the remaining weighted average life to maturity of the Latest
Maturing Term Loans outstanding immediately prior to the establishment of such
Incremental Term Loans (other than as necessary to make any such Incremental
Term Loans fungible with such Latest Maturing Term Loans), (iv) no Incremental
Term Maturity Date with respect to Incremental Term Loans shall be earlier than
the Latest Maturity Date in effect immediately prior to the establishment of
such Incremental Term Loans, (v) except as permitted by clause (i), the
Incremental Term Loans shall be treated no more favorably than the Term B Loans
(in each case, including with respect to mandatory and voluntary prepayments);
provided that the foregoing shall not apply to covenants or other provisions
applicable only to periods after the Latest Maturity Date in effect immediately
prior to the establishment of such Incremental Term Loans; provided further that
any Incremental Term Loans may add additional covenants or events of default not
otherwise applicable to the Term B Loans or covenants more restrictive than the
covenants applicable to the Term B Loans in each case prior to the Latest
Maturity Date in effect immediately prior to the establishment of such
Incremental Facility so long as this Agreement is amended to provide all of the
Lenders with the benefits of such additional covenants, events of default or
more restrictive covenants, (vi) to the extent the terms applicable to any
Incremental Term Loans are inconsistent with the terms applicable to the Term B
Loans (except, in each case, as otherwise permitted pursuant to this paragraph
(b)), such terms shall be reasonably satisfactory to the Administrative Agent,
and (vii) any Incremental Term Loans shall have the same Guarantees as, and
shall rank pari passu with respect to the Liens on the Collateral and in right
of payment with, the Term B Loans. Any Incremental Term Commitments established
pursuant to an Incremental Facility Agreement that have identical terms and
conditions, and any Incremental Term Loans made thereunder, shall be designated
as a separate series (each a “Series”) of Incremental Term Commitments and
Incremental Term Loans for all purposes of this Agreement. Notwithstanding the
foregoing, in no event shall there be more than six maturity dates in respect of
the Credit Facilities (including any Extended Term Loans or Replacement Term
Loans).

(c)      The Incremental Term Commitments shall be effected pursuant to one or
more Incremental Facility Agreements executed and delivered by the Borrower,
each Incremental Term Lender providing such Incremental Term Commitments and the
Administrative Agent; provided that (other than with respect to the incurrence
of Incremental Term Loans the proceeds of which shall be used to consummate an
acquisition permitted by this Agreement for which the Borrower has determined,
in good faith, that limited conditionality is reasonably necessary (any such
acquisition, a “Limited Conditionality Acquisition”) as to which conditions
(i) through (iii) below shall not apply) no Incremental Term Commitments shall
become effective unless (i) no Default or Event of Default shall have occurred
and be continuing on the date of effectiveness thereof, both immediately prior
to and immediately after giving effect to such Incremental Term Commitments and
the making of Loans thereunder to be made on such date, (ii) on the date of
effectiveness thereof, the representations and warranties of each Loan Party set

 

-49-



--------------------------------------------------------------------------------

forth in the Loan Documents shall be true and correct in all material respects
(or in all respects if qualified by materiality) on and as of such date,
(iii) the Borrower shall make any payments required to be made pursuant to
Section 2.16 in connection with such Incremental Term Commitments and the
related transactions under this Section, and (iv) the other conditions, if any,
set forth in the applicable Incremental Facility Agreement are satisfied;
provided further that no Incremental Term Loans in respect of a Limited
Conditionality Acquisition shall become effective unless (i) no Default or Event
of Default shall have occurred and be continuing as of the date of entry into
the definitive acquisition documentation in respect of such Limited
Conditionality Acquisition (the “Limited Conditionality Acquisition Agreement”)
and (ii) on the date of effectiveness of the Limited Conditionality Acquisition
Agreement, the representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (or in all
respects if qualified by materiality) on and as of such date. Each Incremental
Facility Agreement may, without the consent of any Lender, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to give effect to the
provisions of this Section.

(d)      Upon the effectiveness of an Incremental Term Commitment of any
Incremental Term Lender, such Incremental Term Lender shall be deemed to be a
“Lender” (and a Lender in respect of Commitments and Loans of the applicable
Class) hereunder, and henceforth shall be entitled to all the rights of, and
benefits accruing to, Lenders (or Lenders in respect of Commitments and Loans of
the applicable Class) hereunder and shall be bound by all agreements,
acknowledgements and other obligations of Lenders (or Lenders in respect of
Commitments and Loans of the applicable Class) hereunder and under the other
Loan Documents.

(e)      Subject to the terms and conditions set forth herein and in the
applicable Incremental Facility Agreement, each Lender holding an Incremental
Term Commitment of any Series shall make a loan to the Borrower in an amount
equal to such Incremental Term Commitment on the date specified in such
Incremental Facility Agreement.

(f)      The Administrative Agent shall notify the Lenders promptly upon receipt
by the Administrative Agent of any notice from the Borrower referred to in
paragraph (a) above and of the effectiveness of any Incremental Term
Commitments, in each case advising the Lenders of the details thereof.

SECTION 2.22    [Reserved].

SECTION 2.23     Extensions.

(a)      Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term B Loans with a like maturity date, in each case
on a pro rata basis (based on the aggregate outstanding principal amount of the
respective Term B Loans with a like maturity date) and on the same terms to each
such Lender, the Borrower is hereby permitted to consummate from time to time
transactions with individual Lenders that accept the terms contained in such
Extension Offers to extend the maturity date of each such Lender’s Term B Loans
and otherwise modify the terms of such Term B Loans pursuant to the terms of the
relevant Extension Offer (including by increasing the interest rate or fees
payable in respect of such Term B Loans and/or modifying the amortization
schedule in respect of such Lender’s Term B Loans) (each, an “Extension,” and
each group of Term B Loans as so extended, as well as the original Term B Loans
(not so extended), being a “tranche”; any Extended Term Loans shall constitute a
separate tranche of Term Loans from the tranche of Term Loans from which they
were converted), so long as the following terms are satisfied: (i) no Default or
Event of Default shall have occurred and be continuing at the time the offering
document in respect of an Extension Offer is delivered to the Lenders, (ii)
[reserved], (iii) except as to interest rates, fees, amortization, final
maturity date, premium, required prepayment dates and participation in
prepayments (which shall, subject to immediately succeeding clauses (iv), (v),
and (vi), be determined between the Borrower and set forth in the relevant
Extension Offer), the Term B Loans of any Term B Lender that agrees to an
extension with

 

-50-



--------------------------------------------------------------------------------

respect to such Term B Loans extended pursuant to any Extension (the “Extended
Term Loans”) shall have the same terms as the tranche of Term B Loans subject to
such Extension Offer, (iv) the final maturity date of any Extended Term Loans
shall be no earlier than the maturity date of the Term B Loans from which they
were converted and the amortization schedule applicable to Term B Loans pursuant
to Section 2.10(a) for periods prior to the Term Loan Maturity Date may not be
increased, (v) the weighted average life of any Extended Term Loans shall be no
shorter than the remaining weighted average life of the Term B Loans extended
thereby, (vi) any Extended Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments of Term B Loans hereunder
(except for repayments required upon the scheduled maturity date of the
non-Extended Term Loans), in each case as specified in the respective Extension
Offer, (vii) if the aggregate principal amount of Term B Loans (calculated on
the face amount thereof) in respect of which Term B Lenders shall have accepted
the relevant Extension Offer shall exceed the maximum aggregate principal amount
of Term B Loans offered to be extended by the Borrower pursuant to such
Extension Offer, then the Term B Loans of such Term B Lenders shall be extended
ratably up to such maximum amount based on the respective principal amounts (but
not to exceed actual holdings of record) with respect to which such Term B
Lenders have accepted such Extension Offer, (viii) [reserved], (ix) all
documentation in respect of such Extension shall be consistent with the
foregoing, (x) any applicable Minimum Extension Condition shall be satisfied
unless waived by the Borrower and (xi) the Minimum Tranche Amount shall be
satisfied unless waived by the Administrative Agent. Notwithstanding the
foregoing, in no event shall there be more than six maturity dates in respect of
the Credit Facilities (including any Extended Term Loans or Replacement Term
Loans). Notwithstanding anything to the contrary herein, no Extension Offers may
be made, no Extensions may occur and no Extended Term Loans may be established
during the Senior Period.

(b)      With respect to all Extensions consummated by the Borrower pursuant to
this Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.11 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment, provided that
(x) the Borrower may at its election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in the
Borrower’s sole discretion and may be waived by the Borrower) of Term B Loans of
any or all applicable tranches be tendered and (y) no tranche of Extended Term
Loans shall be in an amount of less than $50,000,000 (the “Minimum Tranche
Amount”), unless such Minimum Tranche Amount is waived by the Administrative
Agent. The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans on such terms as may be set forth in the relevant Extension Offer) and
hereby waive the requirements of any provision of this Agreement (including
Sections 2.11 and 2.18) or any other Loan Document that may otherwise prohibit
any such Extension or any other transaction contemplated by this Section.

(c)      No consent of any Lender or the Administrative Agent shall be required
to effectuate any Extension, other than the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans. All Extended Term
Loans and all obligations in respect thereof shall be Obligations under this
Agreement and the other Loan Documents that are secured by the Collateral on a
pari passu basis with all other applicable Obligations under this Agreement and
the other Loan Documents. The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of Term Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new tranches or sub-tranches, in each case

 

-51-



--------------------------------------------------------------------------------

on terms consistent with this Section. Without limiting the foregoing, in
connection with any Extensions the respective Loan Parties shall (at their
expense) amend (and the Administrative Agent is hereby directed to amend) any
Mortgage that has a maturity date prior to the then latest maturity date so that
such maturity date is extended to the then latest maturity date (or such later
date as may be advised by local counsel to the Administrative Agent).

(d)      In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01    Organization; Powers. Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02    Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary action. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document to which
any Loan Party is to be a party, when executed and delivered by such Loan Party,
will constitute, a legal, valid and binding obligation of the Borrower or such
Loan Party (as the case may be), enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03    Governmental Approvals; No Conflicts. The Transactions and the
other transactions contemplated hereby (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created under the
Loan Documents and (iii) consents, approvals, registrations, filings or actions
the failure of which to obtain or perform could not reasonably be expected to
result in a Material Adverse Effect, (b) will not violate any Applicable Law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or their
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, except for violations, defaults or the
creation of such rights that could not reasonably be expected to result in a
Material Adverse Effect, (d) will not result in the creation or imposition of
any Lien on any asset of the Borrower or any of its Subsidiaries, except Liens
created under the Loan Documents and Liens permitted by Section 6.02, and (e) do
not require any acknowledgement, agreement or consent under any indenture,
agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or their assets, except for such acknowledgements, agreements and
consents as have been obtained or made and are in full force and effect, and
such acknowledgements, agreements or consents the failure of which to obtain
could not reasonably be expected to result in a Material Adverse Effect.
Schedule 3.03 sets forth for the Borrower and each Subsidiary Loan Party a
description of each license from a Governmental Authority which is

 

-52-



--------------------------------------------------------------------------------

material to the conduct of the business of such Loan Party as of the Closing
Date.

SECTION 3.04    Financial Condition; No Material Adverse Change.

(a)      The Borrower has heretofore furnished to the Administrative Agent its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal years ended December 31, 2013 and
December 31, 2014, reported on by Deloitte & Touche LLP, independent public
accountants, and (ii) as of and for each fiscal quarter ended subsequent to
December 31, 2014 and at least 45 days prior to the Closing Date, in each case
certified by its chief financial officer (it being understood that the Borrower
has furnished the foregoing referenced in clause (i) to the Administrative Agent
by the filing with the Commission of the Borrower Registration Statement in
connection with the Spin-Off). Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.

(b)      The Borrower has heretofore furnished to the Administrative Agent a pro
forma consolidated balance sheet and related pro forma consolidated statement of
income of the Borrower as of and for the 12-month period ending on the last day
of the most recently completed four-fiscal quarter period for which financial
statements were delivered under Section 3.04(a), prepared after giving effect to
the Transactions and the other transactions contemplated hereby to be
consummated on the Closing Date as if the Transactions and such other
transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such income statements).

(c)      Except as disclosed in the financial statements referred to above or
the notes thereto or in the Information Memorandum, except for the Disclosed
Matters and except for liabilities arising as a result of the Transactions,
after giving effect to the Transactions, none of the Borrower or the
Subsidiaries has, as of the Closing Date, any contingent liabilities that would
be material to the Borrower and the Subsidiaries, taken as a whole.

(d)      Since December 31, 2014, there has been no event, change or occurrence
that, individually or in the aggregate, has had or could reasonably be expected
to result in a Material Adverse Effect.

SECTION 3.05    Properties.

(a)      Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business (including its Mortgaged Properties), except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.

(b)      Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(c)      Schedule 3.05 sets forth the address of each real property that is
owned or leased by the Borrower or any of its Subsidiaries as of the Closing
Date after giving effect to the Transactions.

SECTION 3.06    Litigation and Environmental Matters.

(a)      There are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than

 

-53-



--------------------------------------------------------------------------------

the Disclosed Matters) or (ii) that involve any of the Loan Documents or the
Transactions.

(b)      Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, none of the Borrower or any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c)      Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

(d)      No Borrower or Subsidiary Loan Party is in default with respect to any
order, injunction or judgment of any Governmental Authority, except for such
defaults which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.07    Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

SECTION 3.08    Investment Company Status. None of the Borrower or any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09    Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. As of the Closing Date, there is no pending audit of
the Borrower or any Subsidiary Loan Party with any federal, state, local or
foreign tax authority, except as could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. As of the Closing Date, the present value
of all accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of the Financial Accounting Standards Board
Accounting Standards Codification Topic No. 715-30) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the fair market value of the assets of all such underfunded
Plans.

SECTION 3.11    Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. Neither the Information
Memorandum nor any of the other reports, financial statements, certificates or
other information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time such
projections were prepared.

SECTION 3.12    Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of the Borrower

 

-54-



--------------------------------------------------------------------------------

in each Subsidiary of the Borrower and identifies each Subsidiary that is a
Subsidiary Loan Party, in each case as of the Closing Date.

SECTION 3.13    Insurance. Schedule 3.13 sets forth a description of all
material insurance policies maintained by or on behalf of the Borrower and the
Subsidiaries as of the Closing Date. As of the Closing Date, all premiums due in
respect of such insurance have been paid.

SECTION 3.14    Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against the Borrower or any Subsidiary pending or, to the
knowledge of the Borrower, threatened that could reasonably be expected to have
a Material Adverse Effect. All payments due from the Borrower or any Subsidiary,
or for which any claim may be made against the Borrower or any Subsidiary, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of the Borrower or such
Subsidiary except for those which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. The consummation of
the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Subsidiary is bound.

SECTION 3.15    Solvency. Immediately after the consummation of the Transactions
to occur on the Closing Date and immediately following the making of each Loan
made on the Closing Date and after giving effect to the application of the
proceeds of such Loans, (a) the fair value of the assets of each Loan Party, at
a fair valuation, will exceed its debts and liabilities, subordinated,
contingent or otherwise, (b) the present fair saleable value of the property of
each Loan Party will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured,
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured and (d) the Loan Parties, on a consolidated basis, will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.

SECTION 3.16    Senior Indebtedness. The Obligations constitute “Senior Debt”,
however defined, under the terms of any Indebtedness that is subordinated in
right of payment to the Obligations.

SECTION 3.17    Security Documents.

(a)      The Guarantee and Collateral Agreement is effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral (as defined in the Guarantee
and Collateral Agreement) and, when (i) in respect of Collateral in which a
security interest can be perfected by control, such Collateral is delivered to
the Collateral Agent and for so long as the Collateral Agent remains in
possession of such Collateral, the security interest created by the Guarantee
and Collateral Agreement shall constitute a perfected first priority security
interest in all right, title and interest of the pledgor thereunder in such
Collateral, in each case prior and superior in right to any other Person and
(ii) in respect of Collateral in which a security interest can be perfected by
the filing of UCC financing statements, financing statements in appropriate form
are filed in the offices specified on Schedule 1.04 to the Perfection
Certificate most recently delivered to the Collateral Agent, the security
interest created by the Guarantee and Collateral Agreement shall constitute a
perfected security interest in all right, title and interest of the grantors
thereunder in such Collateral (other than the Intellectual Property (as defined
in the Guarantee and Collateral Agreement)), in each case prior and superior in
right to any other Person, other than with respect to Liens permitted by
Section 6.02 and subject to the Intercreditor Agreement.

(b)      [Reserved]

(c)      When the Guarantee and Collateral Agreement (or a summary thereof) is
filed in the United States Patent and Trademark Office and the United States
Copyright Office and the financing statements referred to in Section 3.17(a)
above are appropriately filed, the security interest created by the Guarantee
and Collateral Agreement shall constitute a perfected security interest in all
right, title and interest of the grantors thereunder in the Intellectual
Property (as defined in the Guarantee and Collateral Agreement) in which a
security interest may be perfected by filing, recording or registering a
security agreement, financing statement or analogous document in the United
States Patent and Trademark Office

 

-55-



--------------------------------------------------------------------------------

or the United States Copyright Office, as applicable, in each case prior and
superior in right to any other Person (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office and subsequent UCC filings may be necessary to perfect a
lien on registered trademarks, trademark applications and copyrights acquired by
the Loan Parties after the Closing Date), other than with respect to Liens
permitted by Section 6.02 and subject to the Intercreditor Agreement.

(d)      Each Mortgage, upon execution and delivery thereof by the parties
thereto, is effective to create, subject to the exceptions listed in each title
insurance policy covering such Mortgage, in favor of and reasonably satisfactory
to the Collateral Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable Lien on all of the applicable mortgagor’s right, title and
interest in and to the Mortgaged Properties thereunder and the proceeds thereof,
and when the Mortgages are filed in the appropriate offices, the Lien created by
each Mortgage shall constitute a perfected Lien on all right, title and interest
of the applicable mortgagor in such Mortgaged Properties and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than with respect to the rights of Persons pursuant to Liens permitted by
Section 6.02 and subject to the Intercreditor Agreement.

SECTION 3.18    Federal Reserve Regulations.

(a)      None of the Borrower or any of the Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of buying or carrying Margin Stock.

(b)      No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of the provisions of the Regulations of the Board,
including Regulation U or X.

SECTION 3.19    Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and, to
the knowledge of the Borrower, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No
Borrowing, use of proceeds or other transaction contemplated by this Agreement
will violate Anti-Corruption Laws or applicable Sanctions.

SECTION 3.20    Material Contracts. Schedule 3.20 hereto sets forth for the
Borrower and each Subsidiary Loan Party, as of the Closing Date, a list of all
of the material contracts and agreements to which such Loan Party is a party,
including all Specified Vendor Receivables Financing Documents (other than
agreements disclosed to the Administrative Agent pursuant to Section 5.01(f),
agreements relating to Indebtedness described on Schedule 6.01, real property
leases identified on Schedule 2.03 to the Perfection Certificate delivered to
the Administrative Agent on the Closing Date, and Licenses identified on
Schedule 4.04 to the Perfection Certificate delivered to the Administrative
Agent on the Closing Date).

SECTION 3.21    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

SECTION 3.22    Disclosure. As of the FourthFifth Amendment Effective Date, to
the best knowledge of the Borrower, the information included in the Beneficial
Ownership Certification provided on or prior to the FourthFifth Amendment
Effective Date to any Lender in connection with this Agreement is true and
correct in all respects.

ARTICLE IV

Conditions

SECTION 4.01    Closing Date. The obligations of the Lenders to make Loans
hereunder is subject to the satisfaction of the following conditions:

(a)      The Agents shall have received

 

-56-



--------------------------------------------------------------------------------

a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Closing Date) of (i) Cahill Gordon & Reindel LLP and
(ii) Jones Day LLP, in each case in form and substance reasonably satisfactory
to the Administrative Agent. The Borrower hereby requests such counsel to
deliver such opinions.

(b)      The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.

(c)      The Administrative Agent (or its counsel) shall have received the
Intercreditor Agreement, executed and delivered by the Borrower, the other Loan
Parties as of the Closing Date, the Collateral Agent and the ABL Agent.

(d)      The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Closing Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
any Loan Party hereunder or under any Loan Document.

(e)      The Collateral and Guarantee Requirement shall have been satisfied and
the Administrative Agent shall have received a completed Perfection Certificate
dated the Closing Date and signed by an executive officer or Financial Officer
of the Borrower, together with all attachments contemplated thereby, including
the results of a search of the Uniform Commercial Code (or equivalent) filings
made with respect to the Loan Parties in the jurisdictions contemplated by the
Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted by Section 6.02 or have been released or will
be released pursuant to UCC-3 financing statements or other release
documentation delivered to the Collateral Agent.

(f)      The Administrative Agent shall have received evidence that the
insurance required by Section 5.07 and the Security Documents is in effect,
together with endorsements naming the Collateral Agent, for the benefit of the
Secured Parties, as additional insured and loss payee thereunder, to the extent
required by Section 5.07.

(g)      The terms of the Spin-Off Documentation shall be reasonably
satisfactory to the Arrangers and the Spin-Off shall have been consummated (or
shall be consummated substantially simultaneously with the initial funding of
the Term B Loans on the Closing Date) in accordance with Applicable Law and the
Spin-Off Agreement (without giving effect to any modification or waiver of any
provision of, or any consent given in respect of, the Spin-Off Agreement not
approved by the Administrative Agent).

(h)      After giving effect to the Transactions as of the Closing Date, none of
the Borrower or any of its Subsidiaries shall have outstanding Indebtedness for
borrowed money other than (i) Indebtedness incurred under this Agreement,
(ii) Indebtedness incurred and outstanding under the ABL Credit Agreement and
(iii) Indebtedness incurred and outstanding in compliance with Section 6.01 of
this Agreement.

(i)      The Lenders shall have received the financial statements referred to in
Section 3.04(a) and (b).

 

-57-



--------------------------------------------------------------------------------

(j)      The Administrative Agent shall have received a certificate, in form and
substance reasonably satisfactory to the Administrative Agent, dated the Closing
Date and signed by the chief financial officer of each of the Borrower,
certifying that its Subsidiaries, on a consolidated basis after giving effect to
the Transactions, are solvent.

(k)      The Administrative Agent and the Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act.

(l)      Since December 31, 2014, there has been no event, change or occurrence
that, individually or in the aggregate, has had or could reasonably be expected
to result in a Material Adverse Effect.

(m)      The ABL Credit Agreement, and the commitments thereunder, shall be (or
shall be substantially simultaneously with the initial funding of the Term B
Loan on the Closing Date) effective.

(n)      The representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct in all material respects (or in all
respects if qualified as to materiality) on and as of the Closing Date.

(o)      No Default or Event of Default shall have occurred and be continuing on
the Closing Date or after giving effect to the Loans requested to be made on
such date.

(p)      The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.

(q)      The Administrative Agent shall have received a supplement to Schedule
3.13 setting forth a description of all material insurance policies maintained
by or on behalf of the Borrower and its Subsidiaries as of the Closing Date, and
to the extent deemed appropriate by the Borrower, supplements to Schedules 3.05,
3.12 and 6.01 reflecting any and all changes in the names of the Subsidiaries of
the Borrower referred to therein made in connection with the Spin-Off to the
extent necessary to make such schedules true, correct and complete on the
Closing Date, in each case in form and substance reasonably acceptable to the
Administrative Agent. Unless the Administrative Agent shall advise the Borrower
in writing that any such proposed supplements are not reasonably acceptable to
the Administrative Agent, Schedules 3.05, 3.12, 3.13, and/or 6.01 shall be
deemed to be automatically amended on the Closing Date to reflect any applicable
supplement to such Schedules delivered pursuant to this clause without the
necessity of any further action.

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.02) at or prior to 5:00 p.m., New York City time, on
June 30, 2015 (and, in the event such conditions are not so satisfied or waived,
the Commitments shall terminate at such time).

 

-58-



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:(a) within 90 days after the
end of each fiscal year of the Borrower, its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Deloitte & Touche LLP
or other independent public accountants of recognized national standing (without
a “going concern” or like qualification or exception (except for any such
qualification or exception resulting from any current maturity of Loans
hereunder) and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated subsidiaries on a consolidated basis in
accordance with GAAP consistently applied (it being understood that the
obligation to furnish the foregoing to the Administrative Agent and the Lenders
shall be deemed to be satisfied in respect of any fiscal year of the Borrower by
the filing of the Borrower’s annual report on Form 10-K for such fiscal year
with the Commission to the extent the foregoing are included therein);

(b)      within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes (it being
understood that the obligation to furnish the foregoing to the Administrative
Agent and the Lenders shall be deemed to be satisfied in respect of any fiscal
quarter of the Borrower by the filing of the Borrower’s quarterly report on Form
10-Q for such fiscal quarter with the Commission to the extent the foregoing are
included therein);

(c)      within 90 days after the end of each fiscal year of the Borrower (but
in any event no later than two Business Days after any delivery of financial
statements under clause (a) above), or within 45 days after the end of each of
the first three fiscal quarters of each fiscal year of the Borrower (but in any
event no later than two Business Days after any delivery of financial statements
under clause (b) above), a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the Borrower’s audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate and (iii) identifying all Subsidiaries existing on
the date of such certificate and indicating, for each such Subsidiary, whether
such Subsidiary is a Subsidiary Loan Party, a Foreign Subsidiary and/or an
Immaterial Subsidiary and whether such Subsidiary was formed or acquired since
the end of the previous fiscal quarter;

 

-59-



--------------------------------------------------------------------------------

(d)      within 90 days after the end of each fiscal year of the Borrower, (i) a
certificate of the accounting firm that reported on such financial statements
stating whether they obtained knowledge during the course of their examination
of such financial statements of any Default (which certificate may be limited to
the extent required by accounting rules or guidelines) and (ii) a certificate of
a Financial Officer of the Borrower (A) identifying any parcels of real property
or improvements thereto with a value exceeding $2,000,000 that have been
acquired by any Loan Party since the end of the previous fiscal year,
(B) identifying any changes of the type described in Section 5.03(a) that have
not been previously reported by the Borrower, (C) identifying any Permitted
Acquisitions that have been consummated since the end of the previous fiscal
year, including the date on which each such Permitted Acquisition was
consummated and the consideration therefor, (D) identifying any Intellectual
Property (as defined in the Guarantee and Collateral Agreement) with respect to
which a notice is required to be delivered under the Guarantee and Collateral
Agreement and has not been previously delivered, (E) identifying any Prepayment
Events that have occurred since the end of the previous fiscal year and setting
forth a reasonably detailed calculation of the Net Proceeds received from
Prepayment Events since the end of such previous fiscal year and (F) if
applicable, calculating Excess Cash Flow for the applicable Excess Cash Flow
Period;

(e)      no later than February 15 of each fiscal year of the Borrower
(commencing with the fiscal year ending December 31, 2015), a detailed
consolidated budget for such fiscal year (including a projected consolidated
balance sheet and related statements of projected operations and cash flow as of
the end of and for such fiscal year and setting forth the assumptions used for
purposes of preparing such budget) and, promptly when available, any material
revisions of such budget that have been approved by senior management of the
Borrower;

(f)      promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the Commission or with any national securities
exchange, as the case may be (it being understood that the obligation to furnish
the foregoing to the Administrative Agent and the Lenders shall be deemed to be
satisfied to the extent the foregoing are filed with the Commission);

(g)      promptly upon the Borrower’s receipt thereof, (A) copies of all
material compliance reports filed and material correspondence regarding any
active or pending investigation or enforcement action concerning the Borrower or
any Subsidiary Loan Party with any state, federal, local or foreign regulatory
agency and (B) all material correspondence, if any, alleging violation of or
requesting compliance by the Borrower or any Subsidiary Loan Party with laws,
regulations, etc. or requests for information pursuant to interstate commerce
laws, antitrust laws, securities laws, worker safety laws (OSHA), etc.;

(h)      except to the extent already provided for in this Section 5.01,
promptly after the sending thereof, copies of any proposed waiver, consent, or
amendment concerning any of the ABL Loan Documents;

(i)      promptly upon the effectiveness thereof, (A) a description of each
license from a Governmental Authority which becomes effective after the Closing
Date and is material to the conduct of the business of the Borrower and its
Subsidiaries, taken as a whole, and (B) a description of each material contract
or agreement to which the Borrower or any Subsidiary Loan Party is a party,
including each Specified Vendor Receivables Financing Document (other than
contracts and agreements disclosed to the Administrative Agent pursuant to
Section 5.01(f), agreements described on Schedule 3.20 or Schedule 6.01, and
without duplication of real property leases identified on Schedule 2.03 to the
Perfection Certificate most recently delivered to the

 

-60-



--------------------------------------------------------------------------------

Administrative Agent and Licenses identified on Schedule 4.04 to the Perfection
Certificate most recently delivered to the Administrative Agent); and

(j)      promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of any Loan Document,
as the Administrative Agent or any Lender may reasonably request.

The Borrower represents and warrants that it and any of its Subsidiaries either
(i) has no registered or publicly traded securities outstanding or (ii) files
its financial statements with the Commission and/or makes its financial
statements available to potential holders of its 144A securities, and,
accordingly, the Borrower hereby (x) authorizes the Administrative Agent to make
the financial statements to be provided under Section 5.01(a) and (b) above,
along with the Loan Documents, available to all Lenders and (y) agrees that at
the time such financial statements are provided hereunder, they shall already
have been made available to holders of its securities. The Borrower will not
request that any other material be posted to all Lenders without expressly
representing and warranting to the Administrative Agent in writing that (A) such
materials do not constitute material non-public information within the meaning
of the federal securities laws (“MNPI”) or (B) (i) the Borrower and its
Subsidiaries have no outstanding publicly traded securities, including 144A
securities, and (ii) if at any time the Borrower or any of its Subsidiaries
issues publicly traded securities, including 144A securities, then the Borrower
will, upon the issuance of such securities, make such materials that do
constitute MNPI at the time of issuance of such securities publicly available by
press release or public filing with the Commission. In no event will the
Administrative Agent post compliance certificates or budgets to Public-Siders.

SECTION 5.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a)      the occurrence of any Default;

(b)      the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Subsidiary thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

(c)      the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$10,000,000;

(d)      any pending or threatened labor dispute, strike or walkout, or the
expiration of any material labor contract;

(e)    any default under or termination of a Material Agreement;

(f)      any judgment for the payment of money in an aggregate amount exceeding
$2,500,000 that remains undischarged for a period of 30 consecutive days, during
which execution is not effectively stayed, or the occurrence of any action
legally taken by a judgment creditor to attach or levy upon assets in order to
enforce any such judgment;

(g)      the assertion of any Intellectual Property Claim, if an adverse
resolution could have a Material Adverse Effect;

 

-61-



--------------------------------------------------------------------------------

(h)      any violation or asserted violation of any Applicable Law (including
ERISA, OSHA, FLSA, or any Environmental Laws), if an adverse resolution could
have a Material Adverse Effect;

(i)      any Release by a Loan Party or with respect to any Real Estate owned,
leased or occupied by a Loan Party; or receipt of any Environmental Notice, in
each case where the expected remedial costs or liability is reasonably expected
to exceed $2,500,000;

(j)      the discharge of or any withdrawal or resignation by the Borrower’s
independent accountants; and

(k)      any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03    Information Regarding Collateral.

(a)      The Borrower will furnish to the Administrative Agent prompt written
notice of any change (i) in any Loan Party’s legal name, (ii) in the location of
any Loan Party’s chief executive office or (iii) in any Loan Party’s
jurisdiction of organization. The Borrower agrees not to effect or permit any
change referred to in the preceding sentence unless written notice has been
delivered to the Collateral Agent, together with all applicable information to
enable the Administrative Agent to make all filings under the Uniform Commercial
Code or otherwise that are required in order for the Collateral Agent (on behalf
of the Secured Parties) to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral.

(b)      Each year, within 90 days after the end of each fiscal year of the
Borrower, the Borrower (on behalf of itself and the other Loan Parties) shall
deliver to the Administrative Agent a certificate of a Financial Officer of the
Borrower (i) setting forth the information required pursuant to the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Closing Date or
the date of the most recent certificate delivered pursuant to this Section and
(ii) certifying that all Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (i) above to the extent necessary to protect and
perfect the security interests under the Security Documents for a period of not
less than 18 months after the date of such certificate (except as noted therein
with respect to any continuation statements to be filed within such period).

SECTION 5.04    Existence; Conduct of Business. The Borrower will, and will
cause each of the Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names the loss of which would have a Material Adverse
Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or
disposition permitted under Section 6.05.

SECTION 5.05.    Payment of Obligations. The Borrower will, and will cause each
of the Subsidiaries to, pay its Indebtedness and other obligations, including
Tax liabilities, before the same shall become delinquent or in default, except
(a) those being contested in good faith by appropriate proceedings and for which
the Borrower has set aside on its books adequate reserves with respect thereto
in accordance with GAAP, or (b) to the extent the failure to make payment could
not

 

-62-



--------------------------------------------------------------------------------

reasonably be expected to result in a Material Adverse Effect.

SECTION 5.06    Maintenance of Properties. The Borrower will, and will cause
each of the Subsidiaries to, keep and maintain all property material to the
conduct of their business, taken as a whole, in good working order and
condition, ordinary wear and tear excepted; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 6.03 or disposition permitted under Section 6.05.

SECTION 5.07    Insurance. The Borrower will, and will cause each of the
Subsidiaries to, maintain insurance in such amounts (with no greater risk
retention) and against such risks as are customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. Such insurance
shall be maintained with financially sound and reputable insurance companies,
except that a portion of such insurance program (not to exceed that which is
customary in the case of companies engaged in the same or similar business or
having similar properties similarly situated) may be effected through
self-insurance; provided adequate reserves therefor, in accordance with GAAP,
are maintained. In addition, the Borrower will, and will cause each of its
Subsidiaries to, maintain all insurance required to be maintained pursuant to
the Security Documents. With respect to each Mortgaged Property that is located
in an area determined by the Federal Emergency Management Agency to have special
flood hazards, the applicable Loan Party will maintain, with financially sound
and reputable insurance companies, such flood insurance as is required under
Applicable Law, including Regulation H of the Board of Governors. The Borrower
will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained. All
insurance policies or certificates (or certified copies thereof) with respect to
such insurance shall be endorsed to the Collateral Agent’s reasonable
satisfaction for the benefit of the Lenders (including by naming the Collateral
Agent as lender loss payee or additional insured, as appropriate).

SECTION 5.08    Casualty and Condemnation. The Borrower (a) will furnish to the
Administrative Agent and the Lenders prompt written notice of casualty or other
insured damage to any material portion of any Collateral having a book value or
fair market value of $1,000,000 or more or the commencement of any action or
proceeding for the taking of any Collateral having a book value or fair market
value of $1,000,000 or more or any part thereof or interest therein under power
of eminent domain or by condemnation or similar proceeding and (b) will ensure
that the Net Proceeds of any such event (whether in the form of insurance
proceeds, condemnation awards or otherwise) are collected and applied in
accordance with the applicable provisions of this Agreement and the Security
Documents.

SECTION 5.09    Books and Records; Inspection and Audit Rights. The Borrower
will, and will cause each of the Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of the Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.

SECTION 5.10    Compliance with Laws. The Borrower will, and will cause each of
the Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

SECTION 5.11    Use of Proceeds. The Borrower will use the proceeds of the Term
Loans on the Closing Date solely (i) to consummate the Transactions, (ii) to pay
the fees and expenses in connection with the Transactions and (iii) for general
corporate purposes. The Borrower will use the proceeds of the 2018 Incremental
Term Loans solely (i) to pay the fees and expenses in connection with the Fourth
Amendment, (ii) to repay the ABL Loans under the ABL Credit Agreement and
(iii) for general corporate purposes. No part of the proceeds of any Loan will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.

SECTION 5.12    Additional Subsidiaries. If any additional Subsidiary is formed
or

 

-63-



--------------------------------------------------------------------------------

acquired after the Closing Date (or any existing Subsidiary becomes a Subsidiary
Loan Party after the Closing Date), the Borrower will, within five Business Days
after such Subsidiary is formed or acquired (or becomes a Subsidiary Loan
Party), notify the Administrative Agent and the Lenders thereof and, within 30
days (or such longer period as may be agreed to by the Administrative Agent)
after such Subsidiary is formed or acquired (or becomes a Subsidiary Loan
Party), cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Subsidiary, including with respect to any Equity Interest in or
Indebtedness of such Subsidiary owned by or on behalf of any Loan Party.

SECTION 5.13    Further Assurances.

(a)      The Borrower will, and will cause each Subsidiary Loan Party to,
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust,
landlord waivers and other documents), which may be required under any
Applicable Law, or which the Administrative Agent or the Required Lenders may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties. The Borrower also
agrees to provide to the Administrative Agent, from time to time upon request,
evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

(b)      If any assets (including any real property or improvements thereto or
any interest therein) having a book value or fair market value of $5,000,000 or
more in the aggregate are acquired by the Borrower or any Subsidiary Loan Party
after the Closing Date or through the acquisition of a Subsidiary Loan Party
under Section 5.12 or through the conversion of a Subsidiary into a Subsidiary
Loan Party under Section 5.12 (other than, in each case, assets constituting
Collateral under the Guarantee and Collateral Agreement that become subject to
the Lien of the Guarantee and Collateral Agreement upon acquisition thereof),
the Borrower or, if applicable, the relevant Subsidiary Loan Party will notify
the Administrative Agent and the Lenders thereof, and, if reasonably requested
by the Administrative Agent or the Required Lenders, the Borrower will cause
such assets to be subjected to a Lien securing the Obligations and will take,
and cause the Subsidiary Loan Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (a) of this
Section, all at the expense of the Loan Parties.

(c)      The Borrower will, and will cause each Subsidiary Loan Party to,
deposit the proceeds of any Term Priority Collateral in a Term Collateral
Proceeds Account at any time (i) after the occurrence and during the continuance
of an Event of Default under clauses (a), (h) or (i) of Article VII and
(ii) after the occurrence and during the continuance of any other Event of
Default after the Administrative Agent provides written notice to the Borrower
to so deposit such proceeds.

(d)      The Borrower will, and will cause each Subsidiary Loan Party to,
satisfy the post-closing conditions described in Exhibit E to the Fifth
Amendment within the timelines set forth therein.

SECTION 5.14    Ratings. The Borrower will use commercially reasonable efforts
to maintain (a) a long-term public corporate family and/or credit, as
applicable, rating of the Borrower and (b) a credit rating for the Credit
Facilities, in each case from each of Moody’s and S&P. It is understood and
agreed that the foregoing is not an agreement to maintain any specific rating.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

 

-64-



--------------------------------------------------------------------------------

SECTION 6.01     Indebtedness; Certain Equity Securities. (a) The Borrower will
not, nor will it permit any Subsidiary to, create, incur, assume or permit to
exist any Indebtedness, except: (and provided, however, that during the Senior
Period no Indebtedness described in clauses (i)(B), (ii), (iii)(B), (iv), (vii),
(viii), (ix), (x), (xii), (xiii), (xx) (in excess of $99,000,000), (xxi) or
(xxii) below may be incurred by the Borrower or any Subsidiary (other than
Indebtedness existing on the Fifth Amendment Date and set forth in Schedule
6.01A and (B) extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount as specified on such
Schedule 6.01A or result in an earlier maturity date or decreased weighted
average life thereof)):

(i)          (A) Indebtedness created under the Loan Documents and, (B) any
Permitted Term Loan Refinancing Indebtedness, and (C) Indebtedness under the
Senior Loan Documents;

(ii)        (A) financings in respect of sales of accounts receivable by a
Foreign Subsidiary permitted by Section 6.05(c), (B) the Specified Vendor
Receivables Financing and (C) the Specified Vendor Payables Financing;

(iii)        (A) Indebtedness existing on the date hereof and set forth in
Schedule 6.01 and (B) extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount as specified
on such Schedule 6.01 or result in an earlier maturity date or decreased
weighted average life thereof;

(iv)       Permitted Unsecured Debt of the Borrower; provided that the Net
Leverage Ratio (disregarding the proceeds of such Permitted Unsecured Debt in
calculating Unrestricted Domestic Cash), on a pro forma basis after giving
effect to the incurrence of such Permitted Unsecured Debt (and any related
repayment of Indebtedness) and recomputed as of the last day of the most
recently ended fiscal quarter of the Borrower for which financial statements are
available, as if such incurrence (and any related repayment of Indebtedness) had
occurred on the first day of the relevant period is no greater than 4.00 to
1.00;

(v)        Indebtedness of the Borrower to any Subsidiary and of any Subsidiary
to the Borrower or any other Subsidiary; provided that Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or any Subsidiary Loan Party
shall be subject to Section 6.04;

(vi)       Guarantees by the Borrower of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided
that Guarantees by the Borrower or any Subsidiary Loan Party of Indebtedness of
any Subsidiary that is not a Loan Party shall be subject to Section 6.04;

(vii)      Guarantees by the Borrower or any Subsidiary, as the case may be, in
respect of (A) any Permitted Term Loan Refinancing Indebtedness, (B) any
Alternative Incremental Debt or (C) any Permitted Unsecured Debt; provided that
none of the Borrower or any Subsidiary, as the case may be, shall Guarantee such
Indebtedness unless it also has Guaranteed the Obligations pursuant to the
Guarantee and Collateral Agreement;

(viii)     Indebtedness of the Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof or result in an earlier maturity date or decreased weighted average life
thereof; provided that (A) such Indebtedness is incurred prior to or within 180
days after such acquisition or the completion of such construction or
improvement and (B) the aggregate principal amount of

 

-65-



--------------------------------------------------------------------------------

Indebtedness permitted by this clause (viii) shall not exceed $20,000,000 at any
time outstanding;

(ix)       Indebtedness arising as a result of an Acquisition Lease Financing or
any other sale and leaseback transaction permitted under Section 6.06;

(x)        Indebtedness of any Person that becomes a Subsidiary after the
Closing Date; provided that (A) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (B) the aggregate principal amount of
Indebtedness permitted by this clause (x) shall not exceed $25,000,000 at any
time outstanding, less the liquidation value of any outstanding Assumed
Preferred Stock;

(xi)       Indebtedness of the Borrower or any Subsidiary in respect of workers’
compensation claims, self-insurance obligations, performance bonds, surety
appeal or similar bonds and completion guarantees provided by the Borrower and
the Subsidiaries in the ordinary course of their business;

(xii)      other unsecured Indebtedness of the Borrower or any Subsidiary in an
aggregate principal amount not exceeding $15,000,000 at any time outstanding,
less the liquidation value of any applicable Qualified Borrower Preferred Stock
issued and outstanding pursuant to clause (b) of the definition of Qualified
Borrower Preferred Stock;

(xiii)     secured Indebtedness in an aggregate amount not exceeding $50,000,000
at any time outstanding, in each case in respect of Indebtedness of Foreign
Subsidiaries;

(xiv)     Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within 10 days of incurrence;

(xv)      Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(xvi)     Indebtedness incurred in connection with the financing of insurance
premiums in an aggregate amount at any time outstanding not to exceed the
premiums owed under such policy, if applicable;

(xvii)    contingent obligations to financial institutions, in each case to the
extent in the ordinary course of business and on terms and conditions which are
within the general parameters customary in the banking industry, entered into to
obtain cash management services or deposit account overdraft protection services
(in an amount similar to those offered for comparable services in the financial
industry) or other services in connection with the management or opening of
deposit accounts or incurred as a result of endorsement of negotiable
instruments for deposit or collection purposes and other customary, contingent
obligations, including obligations under Bank Products (as defined in the ABL
Credit Agreement as in effect on the date hereof) other than Hedging Agreements,
of the Borrower and its Subsidiaries incurred in the ordinary course of
business;

(xviii)    unsecured guarantees by the Borrower or any Subsidiary Loan Party of
facility leases of any Loan Party;

 

-66-



--------------------------------------------------------------------------------

(xix)          payment obligations of or Guarantees by the Borrower or any
Subsidiary Loan Party with respect to any Hedging Agreement permitted under
Section 6.07 hereof; provided that if such Hedging Agreement is related to
interest rates, (A) such Hedging Agreement shall relate to payment obligations
on Indebtedness otherwise permitted to be incurred by the Loan Documents and
(B) the notional amount of such Hedging Agreement shall not exceed the principal
amount of the Indebtedness to which such Hedging Agreement relates;

(xx)           Indebtedness of the Borrower, any Subsidiary Loan Party or any
ABL Foreign Loan Party under the ABL Credit Agreement in an aggregate principal
amount at any one time outstanding not to exceed the greater of (i) $150,000,000
and (ii) the Borrowing Base as of the date of such incurrence;

(xxi)          Alternative Incremental Debt; provided that the aggregate
principal amount of any Alternative Incremental Debt established on any date
shall not exceed (i) (together with the aggregate amount of all Incremental Term
Commitments established on such date in reliance on the Base Incremental Amount)
an amount equal to the Base Incremental Amount on such date and (ii) an
additional amount subject to the Maximum Alternative Incremental Debt Amount as
of such date;

(xxii)         any Capital Lease Obligations of a Person that becomes a
Subsidiary pursuant to the Westfalia Acquisition; provided that (A) such Capital
Lease Obligation exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary and (B) the aggregate principal amount of Indebtedness permitted by
this clause (xxii) shall not exceed $15,000,000 at any time outstanding; and

(xxiii)        any Permitted Convertible Indebtedness and replacements or
refinancings thereof in an aggregate principal amount not to exceed $125 million
at the time of issuance; provided that (i) no Default or Event of Default has
occurred and is continuing at the time of issuance of such Indebtedness and (ii)
at the time of issuance of such Indebtedness, after giving effect to the
incurrence of such Indebtedness (as if such Indebtedness had been incurred on
the last day of the most recently completed fiscal quarter of the Borrower
ending prior to such date), the Borrower is in pro forma compliance with the
covenant set forth in Section 6.13.of the Borrower under the Convertible Notes
outstanding on the Fifth Amendment Date.

(b)        The Borrower will not, nor will it permit any Subsidiary to, issue
any preferred stock or other preferred Equity Interests, except (i) Qualified
Borrower Preferred Stock, (ii) Assumed Preferred Stock and (iii) preferred stock
or preferred Equity Interests held by the Borrower or any Subsidiary and;
provided, however, that during the Senior Period no Qualified Borrower Preferred
Stock or Assumed Preferred Stock may be issued by the Borrower or any
Subsidiary.

SECTION 6.02     Liens. The Borrower will not, nor will it permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(and provided, however, that during the Senior Period no Liens described in
clauses (a)(ii), (c), (e), (f), (h), (i), (j), (n) or (r) below may be created,
assumed or incurred by the Borrower or any Subsidiary (other than any Lien on
any property or asset of the Borrower or any Subsidiary existing on the Fifth
Amendment Date and set forth in Schedule 6.02A; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof)):

(a)     (i) Liens created under the Loan Documents and, (ii) Liens in respect of
any Permitted Term Loan Refinancing

 

-67-



--------------------------------------------------------------------------------

Indebtedness, and (iii) Liens created by the Senior Loan Documents;

(b)        Permitted Encumbrances;

(c)        Liens in respect of the Specified Vendor Receivables Financing;

(d)        any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(e)        any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the Closing Date prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be;

(f)        Liens on fixed or capital assets acquired, constructed or improved
by, or in respect of Capital Lease Obligations of, the Borrower or any
Subsidiary; provided that (i) such security interests secure Indebtedness
permitted by clause (viii) of Section 6.01(a), (ii) such security interests and
the Indebtedness secured thereby are incurred prior to or within 180 days after
such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of the Borrower or any
Subsidiary;

(g)        Liens, with respect to any Mortgaged Property, described in the
applicable schedule of the title policy covering such Mortgaged Property;

(h)        Liens in respect of sales of accounts receivable by Foreign
Subsidiaries permitted by Section 6.05(c);

(i)        other Liens securing liabilities permitted hereunder in an aggregate
amount not exceeding (i) in respect of consensual Liens, $5,000,000 and (ii) in
respect of all such Liens, $10,000,000, in each case at any time outstanding;

(j)        Liens in respect of Indebtedness permitted by Section 6.01(a)(xiii),
provided that the assets subject to such Liens are not located in the United
States;

(k)        Liens, rights of setoff and other similar Liens existing solely with
respect to cash and Permitted Investments on deposit in one or more accounts
maintained by any Lender, in each case granted in the ordinary course of
business in favor of such Lender with which such accounts are maintained,
securing amounts owing to such Lender with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided that, unless such Liens are non-consensual and
arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness for borrowed money;

 

-68-



--------------------------------------------------------------------------------

(l)        licenses or sublicenses of Intellectual Property (as defined in the
Guarantee and Collateral Agreement) granted by any Company in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of the Borrower;

(m)      the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases or consignment of goods;

(n)       Liens for the benefit of a seller deemed to attach solely to cash
earnest money deposits in connection with a letter of intent or acquisition
agreement with respect to a Permitted Acquisition;

(o)       Liens deemed to exist in connection with investments permitted under
Section 6.04 that constitute repurchase obligations and in connection with
related set-off rights;

(p)       Liens of a collection bank arising in the ordinary course of business
under Section 4-210 of the UCC in effect in the relevant jurisdiction covering
only the items being collected upon;

(q)       Liens of sellers of goods to the Borrower or any of its Subsidiaries
arising under Article 2 of the UCC in effect in the relevant jurisdiction in the
ordinary course of business, covering only the goods sold and covering only the
unpaid purchase price for such goods and related expenses;

(r)        Liens on Collateral securing Alternative Incremental Debt, provided
that such Alternative Incremental Debt shall be subject to a customary
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent; and

(s)        Liens (i) on cash granted in favor of any Secured Party (as defined
in the ABL Credit Agreement) created as a result of any requirement to provide
cash collateral pursuant to the ABL Credit Agreement and (ii) subject to the
Intercreditor Agreement and created under the ABL Security Documents (or any ABL
Security Documents (as defined in the Intercreditor Agreement)).

SECTION 6.03     Fundamental Changes.

(a)       The Borrower will not, nor will it permit any other Person to merge
into or consolidate with any of them, or liquidate or dissolve, except that, if
at the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Subsidiary may merge into the Borrower
in a transaction in which the Borrower is the surviving corporation, (ii) any
Subsidiary may merge into any Subsidiary in a transaction in which the surviving
entity is a Subsidiary and (if any party to such merger is a Subsidiary Loan
Party) is a Subsidiary Loan Party for which the Collateral and Guarantee
Requirement has been satisfied and (iii) any Subsidiary (other than a Subsidiary
Loan Party) may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and is not materially disadvantageous to the Lenders; provided that any such
merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 6.04. Notwithstanding the foregoing, this Section 6.03 shall not
prohibit any Permitted Acquisition.

(b)       The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

 

-69-



--------------------------------------------------------------------------------

SECTION 6.04     Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, nor will it permit any Subsidiary to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a wholly
owned Subsidiary prior to such merger) any Equity Interests in or evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except: (and provided, however, that during
the Senior Period the Borrower or any Subsidiary may not make a purchase,
acquisition, advance, or investment pursuant to any of the clauses (c), (d)
(unless consistent with prior practice and in the ordinary course of business),
(f), (g), (p), (q), (r), (s) or (t) below (other than investments existing on
the Fifth Amendment Date and set forth on Schedule 6.04A)):

(a)       Permitted Investments;

(b)       investments existing on the date hereof and set forth on Schedule
6.04;

(c)       Permitted Acquisitions;

(d)       investments by the Borrower and the Subsidiaries in their respective
Subsidiaries that exist immediately prior to any applicable transaction;
provided that (i) any such Equity Interests held by a Loan Party shall be
pledged pursuant to the Guarantee and Collateral Agreement to the extent
required by this Agreement and (ii) the aggregate amount of investments
(excluding any such investments, loans, advances and Guarantees to such
Subsidiaries that are assumed and exist on the date any Permitted Acquisition is
consummated and that are not made, incurred or created in contemplation of or in
connection with such Permitted Acquisition) by Loan Parties in, and loans and
advances by Loan Parties to, and Guarantees by Loan Parties of Indebtedness of,
Subsidiaries that are not Loan Parties made after the Closing Date shall not at
any time exceed $40,000,000;

(e)       loans or advances made by the Borrower to any Subsidiary and made by
any Subsidiary to the Borrower or any other Subsidiary; provided that (i) any
such loans and advances made by a Loan Party shall be evidenced by a promissory
note pledged pursuant to the Guarantee and Collateral Agreement and (ii) the
amount of such loans and advances made by Loan Parties to Subsidiaries that are
not Loan Parties shall be subject to the limitation set forth in clause
(d) above;

(f)        Guarantees permitted by Section 6.01(a)(vii);

(g)       Guarantees in respect of any Specified Vendor Payables Financing;

(h)       investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

(i)        any investments in or loans to any other Person received as noncash
consideration for sales, transfers, leases and other dispositions permitted by
Section 6.05;

(j)        Guarantees by the Borrower and the Subsidiaries of leases entered
into by any Subsidiary as lessee; provided that the amount of such Guarantees
made by Loan Parties to Subsidiaries that are not Loan Parties shall be subject
to the limitation set forth in clause (d) above;

 

-70-



--------------------------------------------------------------------------------

(k)       extensions of credit in the nature of accounts receivable or notes
receivable in the ordinary course of business;

(l)        loans or advances to employees made in the ordinary course of
business consistent with prudent business practice and not exceeding $2,500,000
in the aggregate outstanding at any one time;

(m)      investments in the form of Hedging Agreements permitted under
Section 6.07;

(n)       [reserved];

(o)       payroll, travel and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses for
accounting purposes and that are made in the ordinary course of business;

(p)       Permitted Joint Venture and Foreign Subsidiary Investments;

(q)       investments, loans or advances in addition to those permitted by the
other clauses of this Section 6.04 not exceeding in the aggregate $40,000,000 at
any time outstanding, provided that no Default exists at the time that such
investment, loan or advance is made or is caused thereby;

(r)        investments made (i) in an amount not to exceed the Net Proceeds of
any issuance of Equity Interests in the Borrower issued on or after the Closing
Date or (ii) with Equity Interests in the Borrower;

(s)        investments by the Borrower or any Subsidiary in an aggregate amount
not to exceed the Available Amount; and

(t)        other investments by the Borrower or any Subsidiary so long as the
Net Leverage Ratio (calculated on a pro forma basis after giving effect to such
investment and any related incurrence or repayment of Indebtedness) is less than
2.50 to 1.00.

SECTION 6.05     Asset Sales. The Borrower will not, nor will it permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will it permit any Subsidiary to
issue any additional Equity Interest in such Subsidiary, except: (and provided,
however, that during the Senior Period the Borrower or any Subsidiary may not,
sell, transfer, lease or otherwise dispose of any asset, including any Equity
Interest owned by it, nor will the Borrower permit any Subsidiary to issue any
additional Equity Interest in such Subsidiary pursuant to any of the clauses
(c), (e), (f) or (j) below (other than sales, transfers and other dispositions
of property identified on Schedule 6.05A)):

(a)        sales, transfers, leases and other dispositions of inventory, used or
surplus equipment or other obsolete assets, Permitted Investments and
investments referred to in Section 6.04(h) in the ordinary course of business;

(b)        sales, transfers and dispositions to the Borrower or a Subsidiary;
provided that any such sales, transfers or dispositions involving a Subsidiary
that is not a Loan Party shall be made in compliance with Section 6.09;

(c)        (i) sales of accounts receivable and related assets by a Foreign
Subsidiary pursuant to customary terms whereby recourse and exposure in respect
thereof to any Foreign

 

-71-



--------------------------------------------------------------------------------

Subsidiary does not exceed at any time $35,000,000 and (ii) sales of accounts
receivables and related assets pursuant to the Specified Vendor Receivables
Financing;

(d)       the creation of Liens permitted by Section 6.02 and dispositions as a
result thereof;

(e)       sales or transfers that are permitted sale and leaseback transactions
pursuant to Section 6.06;

(f)        sales and transfers that constitute part of an Acquisition Lease
Financing;

(g)       Restricted Payments permitted by Section 6.08;

(h)       transfers and dispositions constituting investments permitted under
Section 6.04;

(i)        sales, transfers and other dispositions of property identified on
Schedule 6.05; and

(j)        so long as no Event of Default shall have occurred and then be
continuing, sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary) that are not permitted by any other clause of this
Section; provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this clause (j) shall not
exceed (i) 15% of the aggregate fair market value of all assets of the Borrower
(determined as of the end of its most recent fiscal year), including any Equity
Interests owned by it, during any fiscal year of the Borrower; provided that
such amount shall be increased, in respect of the fiscal year ending on
December 31, 2016, and each fiscal year thereafter by an amount equal to the
total unused amount of such permitted sales, transfers and other dispositions
for the immediately preceding fiscal year (without giving effect to the amount
of any unused permitted sales, transfers and other dispositions that were
carried forward to such preceding fiscal year) and (ii) 35% of the aggregate
fair market value of all assets of the Borrower as of the Closing Date,
including any Equity Interests owned by it, during the term of this Agreement
subsequent to the Closing Date;

provided that (x) all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (b) or (h) above) shall be made
for fair value and (y) all sales, transfers, leases and other dispositions
permitted by clauses (i), (j) and (k) above shall be for at least 75% cash
consideration.

SECTION 6.06     Sale and Leaseback Transactions. The Borrower will not, nor
will it permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except, in each case, during the Senior Period, for (a) any such
sale of any fixed or capital assets (other than any such transaction to which
(b) or (c) below is applicable) that is made for cash consideration in an amount
not less than the cost of such fixed or capital asset in an aggregate amount
less than or equal to $10,000,000, so long as the Capital Lease Obligations
associated therewith are permitted by Section 6.01(a)(viii), (b) in the case of
property owned as of or after the Closing Date, any such sale of any fixed or
capital assets that is made for cash consideration in an aggregate amount not
less than the fair market value of such fixed or capital assets not to exceed
$20,000,000 in the aggregate, in each case, so long as the Capital Lease
Obligations (if any) associated therewith are permitted by Section 6.01(a)(viii)
and (c) any Acquisition Lease Financing.

SECTION 6.07    Hedging Agreements. The Borrower will not, nor will it permit
any Subsidiary to, enter into any Hedging Agreement, other than (a) Hedging
Agreements entered into in the ordinary course of

 

-72-



--------------------------------------------------------------------------------

business and which are not speculative in nature to hedge or mitigate risks to
which the Borrower or any Subsidiary is exposed in the conduct of its business
or the management of its assets or liabilities (including Hedging Agreements
that effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise)) (it being
understood that the Borrower and its Foreign Subsidiaries may enter into Hedging
Agreements consisting of cross-currency swaps related to intercompany loans
between the Borrower and/or its Foreign Subsidiaries), (b) except during the
Senior Period, Permitted Bond Hedge Transactions and (c) except during the
Senior Period, Permitted Warrant Transactions.

SECTION 6.08    Restricted Payments; Certain Payments of Indebtedness.

(a)      The Borrower will not, nor will it permit any Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except: (and
provided, however, that the Borrower or any Subsidiary may not during the Senior
Period declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment or incur any obligation (contingent or otherwise) to do so
pursuant to any of the clauses (iii), (iv), (v), (vii), (viii), (ix) or
(xi) below):

    (i)      the Borrower may declare and pay dividends with respect to its
Equity Interests payable solely in additional Equity Interests in the Borrower;

   (ii)      Subsidiaries may declare and pay dividends ratably with respect to
their capital stock;

  (iii)      the Borrower may make Restricted Payments, not exceeding $5,000,000
from and after the date hereof, pursuant to and in accordance with stock option
plans, equity purchase programs or agreements or other benefit plans, in each
case for management or employees or former employees of the Borrower and the
Subsidiaries;

  (iv)      the Borrower may pay the Closing Date Dividend;

   (v)      the Borrower may pay cash dividends in respect of Qualified Borrower
Preferred Stock issued pursuant to clauses (b) and (c) of the definition
thereof; provided that such dividends in respect of Qualified Borrower Preferred
Stock issued pursuant to clause (c) of the definition thereof may only be made
after the fiscal year ending December 31, 2016 and only with Excess Cash Flow
not otherwise required to be used to prepay Term Loans pursuant to
Section 2.11(d)) (without duplication of amounts used pursuant to
Section 6.08(a)(vii) or amounts included in the Available Amount and used
pursuant to Sections 6.04(s) or 6.08(b)(vii));

  (vi)      [reserved];

 (vii)      the Borrower may make payments in respect of the repurchase,
retirement or other acquisition of Equity Interests of the Borrower or any
Subsidiary using the portion of Excess Cash Flow not subject to mandatory
prepayment pursuant to Section 2.11(d) (without duplication of amounts used
pursuant to Section 6.08(a)(v) or amounts included in the Available Amount and
used pursuant to Sections 6.04(s) or 6.08(b)(vii));

(viii)      the Borrower may make Restricted Payments; provided that if after
giving effect to such Restricted Payments (and any Indebtedness incurred in
connection therewith (but disregarding the proceeds of any such Indebtedness in
calculating Unrestricted Domestic Cash) and any related repayment of
Indebtedness), the Net Leverage Ratio at the time of the making such payments
(the date of the making of such payments, the “RP Date”) would be (1) less than
or equal to 2.25 to 1.00, but greater than 2.00 to 1.00, such Restricted
Payments shall not be permitted if the aggregate amount of such Restricted
Payments would exceed $40,000,000, (2)

 

-73-



--------------------------------------------------------------------------------

less than or equal to 2.75 to 1.00, but greater than 2.25 to 1.00, such
Restricted Payments shall not be permitted if the aggregate amount of such
Restricted Payments would exceed $25,000,000, (3) less than or equal to 3.25 to
1.00 but greater than 2.75 to 1.00, such Restricted Payments shall not be
permitted if the aggregate amount of such Restricted Payments would exceed
$15,000,000, (4) less than or equal to 4.00 to 1.00 but greater than 3.25 to
1.00, such Restricted Payments shall not be permitted if the aggregate amount of
such Restricted Payments would exceed $10,000,000 and (5) greater than 4.00 to
1.00, such Restricted Payments shall not be permitted if the aggregate amount of
such Restricted Payments would exceed $5,000,000; provided further that at the
time of any payment pursuant to this clause (viii), no Default or Event of
Default shall have occurred and be continuing;

  (ix)      the Borrower may make payments in respect of any purchase price
adjustment required to be made under the Westfalia Purchase Agreement;

   (x)      the Borrower may make any Restricted Payments and/or payments or
deliveries in shares of common stock (or other securities or property following
a merger event or other change of the common stock of the Borrower) (and cash in
lieu of fractional shares) and/or cash required by the terms of, and otherwise
perform its obligations under, any Permitted Convertible Indebtedness
(including, without limitation, making payments of interest and principal
thereon, making payments due upon required repurchase thereof and/or making
payments and deliveries due upon conversion thereof);

  (xi)      the Borrower may pay the premium in respect of, and otherwise
perform its obligations under, any Permitted Bond Hedge Transaction; and

 (xii)      the Borrower may make any Restricted Payments and/or payments or
deliveries in shares of common stock and cash in lieu of fractional shares
required by the terms of, and otherwise perform its obligations under, any
Permitted Warrant Transactionthe Convertible Notes Indenture (including, without
limitation, making payments of interest and principal thereon and/or making
deliveries (other than in cash) due upon exercise and settlement or
terminationconversion thereof).

(b)      The Borrower will not, nor will it permit any Subsidiary to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except: (and provided, however,
that the Borrower or any Subsidiary may not during the Senior Period make, or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness pursuant to any of the clauses
(vi), (vii) or (ix) (other than as required to comply with its obligations as in
effect on the Fifth Amendment Effective Date) below):

 (i)      payment of Indebtedness created under the Loan Documents;

(ii)      payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness, other than payments in respect of
subordinated Indebtedness prohibited by the subordination provisions thereof;

 

-74-



--------------------------------------------------------------------------------

  (iii)      refinancings of Indebtedness to the extent permitted by
Section 6.01;

  (iv)      payment of secured Indebtedness out of the proceeds of any sale or
transfer of the property or assets securing such Indebtedness;

   (v)      payment of or in respect of (A) Indebtedness created under the ABL
Loan Documents and (B) Indebtedness or obligations secured by the ABL Security
Documents;

  (vi)      payments of Indebtedness with the Net Proceeds of an issuance of
Equity Interests in the Borrower;

 (vii)      payments of Indebtedness in an amount equal to the Available Amount;
provided that at the time of such payment and after giving effect thereto,
(i) no Default or Event of Default shall have occurred and be continuing and
(ii) at the time of such payment and after giving effect thereto and to the
incurrence of any Indebtedness in connection therewith (but disregarding the
proceeds of any such Indebtedness in calculating Unrestricted Domestic Cash),
the Net Leverage Ratio is not greater than 2.00 to 1.00;

(viii)      the Borrower may make any payments or deliveries in shares of common
stock (or other securities or property following a merger event or other change
of the common stock of the Borrower) (and cash in lieu of fractional shares)
and/or cash required by the terms of, and otherwise perform its obligations
under, any Permittedthe Convertible IndebtednessNotes Indenture (including,
without limitation, making payments of interest and principal there-on, making
payments due upon required repurchase thereofthereon and/or making payments
anddeliveries (other than in cash) due upon conversion thereof); and

  (ix)      the purchase of any Permitted Bond Hedge Transaction by the Borrower
and the performance of its obligations thereunder.

  (c)      The Borrower will not, nor will it permit any Subsidiary to, enter
into or be party to, or make any payment under, any Synthetic Purchase Agreement
unless, in each case except during the Senior Period, (i) in the case of any
Synthetic Purchase Agreement related to any Equity Interests of the Borrower,
the payments required to be made by the Borrower are limited to amounts
permitted to be paid under Section 6.08(a), (ii) in the case of any Synthetic
Purchase Agreement related to any Restricted Indebtedness, the payments required
to be made by the Borrower or the Subsidiaries thereunder are limited to the
amount permitted under Section 6.08(b) and (iii) in the case of any Synthetic
Purchase Agreement, the obligations of the Borrower and the Subsidiaries
thereunder are subordinated to the Obligations on terms satisfactory to the
Required Lenders.

  SECTION 6.09     Transactions with Affiliates. The Borrower will not, nor will
it permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except: (a) transactions that are at prices and on terms and conditions not less
favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties;

  (b)      transactions between or among the Borrower and the Subsidiaries not
involving any other Affiliate (to the extent not otherwise prohibited by other
provisions of this Agreement);

  (c)      any Restricted Payment permitted by Section 6.08; and

 

-75-



--------------------------------------------------------------------------------

  (d)        transactions pursuant to agreements in effect on the Closing Date
and listed on Schedule 6.09 (provided that this clause (d) shall not apply to
any extension, or renewal of, or any amendment or modification of such
agreements that is less favorable to the Borrower or the applicable
Subsidiaries, as the case may be).

  SECTION 6.10     Restrictive Agreements. The Borrower will not, nor will it
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, Specified
Vendor Receivables Financing Document, Specified Vendor Payables Financing
Document or any ABL Loan Document or that are customary, in the reasonable
judgment of the board of directors thereof, for the market in which such
Indebtedness is issued so long as such restrictions do not prevent, impede or
impair (x) the creation of Liens and Guarantees in favor of the Lenders under
the Loan Documents or (y) the satisfaction of the obligations of the Loan
Parties under the Loan Documents, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on Schedule
6.10 (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition), (iii)
the foregoing shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary pending such sale; provided,
further, that such restrictions and conditions apply only to the Subsidiary that
is to be sold and such sale is permitted hereunder and (iv) clause (a) of the
foregoing shall not apply to (A) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (B) customary provisions in leases and other agreements
restricting the assignment thereof.

  SECTION 6.11    Amendment of Material Documents. The Borrower will not, nor
will it permit any Subsidiary to, amend, restate, modify or waive any of its
rights under (a) its certificate of incorporation, by-laws or other
organizational documents, and (b) (i) any Material Agreement (other than any ABL
Loan Document), Spin-Off Documentation or other agreements (including joint
venture agreements), in each case to the extent such amendment, restatement,
modification or waiver is adverse to the Lenders in any material respect (it
being agreed that the addition or removal of the Borrower or any Subsidiary from
participation in a Specified Vendor Receivables Financing or Specified Vendor
Payables Financing shall not constitute an amendment, modification or waiver of
any Specified Vendor Receivables Financing Document or Specified Vendor Payables
Financing Document, as applicable, that is adverse to the Lenders), (ii) any ABL
Loan Document that (w) expands or adds to the obligations secured under any ABL
Security Documents (other than any obligations constituting Indebtedness created
under the ABL Credit Agreement), (x) adds any mandatory prepayment provisions
(only to the extent resulting in a corresponding permanent commitment reduction
or requiring prepayment from the net cash proceeds of the sale, transfer or
other disposition of Term Priority Collateral or any casualty or other insured
damage to, or any taking under power of eminent domain or by condemnation or
similar proceeding of, any Term Priority Collateral) or changes any mandatory
prepayment provisions in a manner that would increase the amount of any
mandatory prepayment of the ABL Loans (only to the extent resulting in a
corresponding permanent commitment reduction), (y) increases the “Applicable
Margin” or similar component of interest thereunder by more than 3.0% (other
than as a result of accrual of interest at the default rate) or (z) adds an
additional covenant or event of default or makes any covenant or event of
default in the ABL Loan Documents materially more restrictive or burdensome
prior to the Latest Maturity Date then in effect (unless this Agreement is
amended to provide all of the Lenders with the benefits of such covenants or
events of default), in each case under this clause (z), other than covenants and
events of default solely relating to

 

-76-



--------------------------------------------------------------------------------

the Borrowing Base (as defined in the ABL Credit Agreement), the ABL Priority
Collateral or similar matters relating primarily to the asset based revolving
nature of the ABL Credit Agreement or in respect of any Offshore Facilities
Refinancing (as defined in the Intercreditor Agreement).

  SECTION 6.12    [Reserved].

  SECTION 6.13    Net Leverage Ratio. The Borrower will not permit the maximum
Net Leverage Ratio as of the last day of any fiscal quarter ending after the
Fourth Amendment Effective Date to exceed the ratio set forth below opposite
such fiscal quarter:

 

Fiscal Quarter    Net
Leverage Ratio June 30, 2018    7.00:1.00 September 30, 2018    7.00:1.00
December 31, 2018    7.00:1.00 March 31, 2019    6.50:1.00 June 30, 2019   
5.00:1.00 September 30, 2019    4.75:1.00

December 31, 2019 and each

fiscal quarter ending thereafter

   4.50:1.00

SECTION 6.14     Use of Proceeds. The Borrower will not request any Borrowing,
and the Borrower shall not use, and shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a Person organized in the United States or in a
European Union member state, or (C) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)        the Borrower shall fail to pay any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;

(b)        the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days;

(c)        any representation or warranty made or deemed made by or on behalf of
the Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d)        the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02, 5.04 or 5.11 or in Article VI;

 

-77-



--------------------------------------------------------------------------------

(e)        any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);

(f)        the Borrower or any Subsidiary shall fail to make any payment
(whether of principal, interest or other payment obligations) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
giving effect to any applicable grace period with respect thereto;

(g)       any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness; provided further
that this clause (g) shall not apply to any Indebtedness outstanding under the
ABL Credit Agreement unless (i) such default shall continue unremedied for a
period of 30 days (during which period such default is not waived or cured),
(ii) the ABL Agent or the lenders under the ABL Credit Agreement cause the ABL
Loans to become due prior to their stated maturity and/or the Commitments (as
defined in the ABL Credit Agreement) to terminate prior to their stated
termination date or (iii) the ABL Agent and/or the lenders under the ABL Credit
Agreement exercise secured creditor remedies as a result of such default);
provided further that this clause (g) shall not apply to any Permitted
Convertible Indebtedness to the extent such event or condition occurs as a
result of (x) the satisfaction of a conversion contingency, (y) the exercise by
a holder of Permitted Convertible Indebtedness of a conversion right resulting
from the satisfaction of a conversion contingency or (z) a required repurchase
under such Permitted Convertible Indebtedness;

(h)       an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(i)        the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(j)        the Borrower or any Subsidiary shall become unable, admit in writing
in a court proceeding its inability or fail generally to pay its debts as they
become due;

 

-78-



--------------------------------------------------------------------------------

(k)       one or more judgments for the payment of money in an aggregate amount
in excess of $5,000,000 shall be rendered against the Borrower, any Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Borrower or any Subsidiary to enforce any such judgment;

(l)        an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

(m)      any Lien covering property having a book value or fair market value of
$5,000,000 or more purported to be created under any Security Document shall
cease to be, or shall be asserted in writing by any Loan Party not to be, a
valid and perfected Lien on any Collateral, except (i) as a result of the sale
or other disposition of the applicable Collateral in a transaction permitted
under the Loan Documents or (ii) as a result of the Administrative Agent’s
failure to maintain possession of any stock certificates, promissory notes or
other instruments delivered to it under the Guarantee and Collateral Agreement;

(n)       the Guarantee contained in Article II of the Guarantee and Collateral
Agreement shall cease to be, or shall have been asserted in writing by a Loan
Party not to be, in full force and effect;

(o)       the Borrower or any Subsidiary shall challenge the subordination
provisions of the Subordinated Debt or assert that such provisions are invalid
or unenforceable or that the Obligations of the Borrower, or the Obligations of
any Subsidiary under the Guarantee and Collateral Agreement, are not senior
Indebtedness under the subordination provisions of the Subordinated Debt, or any
court, tribunal or government authority of competent jurisdiction shall judge
the subordination provisions of the Subordinated Debt to be invalid or
unenforceable or such Obligations to be not senior Indebtedness under such
subordination provisions or otherwise cease to be, or shall be asserted not to
be, legal, valid and binding obligations of the parties thereto, enforceable in
accordance with their terms;

(p)       a Change in Control shall occur;

(q)       a Loan Party denies or contests the validity or enforceability of any
Loan Documents (including the Intercreditor Agreement) or Obligations, or any
Loan Document (including the Intercreditor Agreement) ceases to be in full force
or effect for any reason (other than a waiver or release by the Administrative
Agent and Lenders);

(r)        a loss, theft, damage or destruction occurs with respect to any
Collateral if the amount not covered by insurance exceeds $5,000,000; or

(s)        any event occurs or condition exists that has a Material Adverse
Effect;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable

 

-79-



--------------------------------------------------------------------------------

may thereafter be declared to be due and payable), and thereupon the principal
of the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower, accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or (i)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

The Agents

Each of the Lenders hereby irrevocably appoints the Administrative Agent (it
being understood that references in this Article VIII to the Administrative
Agent shall be deemed to include the Collateral Agent) as its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.02), and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.02) and the
Administrative Agent shall not be liable for any action taken or not taken by it
in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 

-80-



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel,
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor from among the Lenders. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank.. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

 

-81-



--------------------------------------------------------------------------------

ARTICLE IX

[Reserved]

ARTICLE X

Miscellaneous

SECTION 10.01    Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a)        if to the Borrower, to Horizon Global Corporation at 39400 Woodward
Avenue, Suite 100, Bloomfield Hills, MI 48304, Attention of Jay Goldbaum, Legal
Director (Telephone No. (248) 593-8838, Telecopy No. (248) 203-6434);

(b)        if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10
South Dearborn, Floor 7, Chicago, Illinois 60603 Attention of Joyce King
(Telecopy: 888-292-9533, Telephone: 312-385-7025); and

(c)        if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

SECTION 10.02    Waivers; Amendments.

(a)      No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

(b)        Except as provided in Section 2.21 and Section 2.23, neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, in each case with the
written consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the maturity of any
Loan, or any scheduled date of payment of the principal amount of any Term Loan

 

-82-



--------------------------------------------------------------------------------

under Section 2.10, or any date for the payment of any interest or fees payable
hereunder, or reduce or forgive the amount of, waive or excuse any such payment,
or postpone the scheduled date of expiration of any Commitment, without the
written consent of each Lender affected thereby, (iv) change Section 2.18(a),
(b) or (c) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, (v) change the
percentage set forth in the definition of “Required Lenders” or any other
provision of any Loan Document (including this Section) specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (or each Lender of such
Class, as the case may be), (vi) release all or substantially all of the
Subsidiary Loan Parties from their Guarantees under the Guarantee and Collateral
Agreement (except as expressly provided in the Guarantee and Collateral
Agreement), without the written consent of each Lender, (vii) release all or
substantially all of the Collateral from the Liens of the Security Documents,
without the written consent of each Lender (except as expressly provided in the
Security Documents) or (viii) change the order of priority of payments set forth
in Section 2.4 of the Guarantee and Collateral Agreement without the written
consent of each Lender; provided, further, that (A) no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent or the Collateral Agent, without the prior written consent of the
Administrative Agent or the Collateral Agent, as applicable, and (B) any waiver,
amendment or modification of this Agreement that by its terms affects the rights
or duties under this Agreement of the Lenders of a particular Class (but not the
Lenders of any other Class) may be effected by an agreement or agreements in
writing entered into by the Borrower and requisite percentage in interest of the
affected Class of Lenders that would be required to consent thereto under this
Section if such Class of Lenders were the only Class of Lenders hereunder at the
time. Notwithstanding the foregoing, any provision of this Agreement may be
amended by an agreement in writing entered into by the Borrower, the Required
Lenders and the Administrative Agent if (i) by the terms of such agreement the
Commitment of each Lender not consenting to the amendment provided for therein
shall terminate upon the effectiveness of such amendment and (ii) at the time
such amendment becomes effective, each Lender not consenting thereto receives
payment in full of the principal of and interest accrued on each Loan made by it
and all other amounts owing to it or accrued for its account under this
Agreement.

(c)        In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders (and, to the extent any
Proposed Change requires the consent of Lenders holding Loans of any
Class pursuant to clause (v) or (viii) of paragraph (b) of this Section, the
consent of at least 50% in interest of the outstanding Loans and unused
Commitments of such Class) to such Proposed Change is obtained, but the consent
to such Proposed Change of other Lenders whose consent is required is not
obtained (any such Lender whose consent is not obtained as described in
paragraph (b) of this Section being referred to as a “Non-Consenting Lender”),
then, so long as the Lender that is acting as Administrative Agent is not a
Non-Consenting Lender, the Borrower may, at its sole expense and effort, upon
notice to such Non-Consenting Lender and the Administrative Agent, require such
Non-Consenting Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 10.04), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that (a) the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not be
unreasonably withheld, (b) such Non-Consenting Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), (c) the
Borrower or such assignee shall have paid to the Administrative Agent the
processing and recordation fee specified in Section 10.04(b), (d) such assignee
shall consent to such Proposed

 

-83-



--------------------------------------------------------------------------------

Change and (e) if such Non-Consenting Lender is acting as the Administrative
Agent, it will not be required to assign and delegate its interests, rights and
obligations as Administrative Agent under this Agreement. Each party hereto
agrees that an assignment required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee, and that the Lender required to make such
assignment need not be a party thereto in order for such assignment to be
effective.

(d)        Notwithstanding the foregoing, (i) the Administrative Agent and the
Borrower may amend, modify or supplement any Loan Document without the consent
of any Lender or the Required Lenders in order to correct, amend or cure any
ambiguity, inconsistency or defect or correct any typographical error or other
manifest error in any Loan Document, (ii) the Administrative Agent and the
Borrower may amend this Agreement without the consent of any Lender or Required
Lenders in order to provide the Lenders with the benefits of any additional
covenants, more restrictive covenants or events of default that are included in
any Alternative Incremental Debt or Permitted Term Loan Refinancing Indebtedness
or that are added to the ABL Loan Documents and (iii) thisexcept during the
Senior Period, this Agreement may be amended with the written consent of the
Administrative Agent, the Borrower and the Lenders providing the relevant
Replacement Term Loans (as defined below) to permit the refinancing, replacement
or modification of all or any portion of the outstanding Term Loans or
Incremental Term Loans (such Loans, the “Replaced Term Loans”) with a
replacement term loan hereunder (“Replacement Term Loans”); provided, that
(a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Replaced Term Loans (plus unpaid
accrued interest and premium thereon at such time plus reasonable fees and
expenses incurred in connection with such replacement), (b) the terms of the
Replacement Term Loans (1) (excluding pricing, fees and rate floors and optional
prepayment or redemption terms and subject to clause (2) below) reflect, in the
Borrower’s reasonable judgment, then-existing market terms and conditions and
(2) (excluding pricing, fees and rate floors) are no more favorable to the
lenders providing such Replacement Term Loans than those applicable to the
Replaced Term Loans (in each case, including with respect to mandatory and
optional prepayments); provided that the foregoing shall not apply to covenants
or other provisions applicable only to periods after the Latest Maturity Date in
effect immediately prior to the establishment of such Replacement Term Loans;
provided further that any Replacement Term Loans may add additional covenants or
events of default not otherwise applicable to the Replaced Term Loans or
covenants more restrictive than the covenants applicable to the Replaced Term
Loans, in each case prior to the Latest Maturity Date in effect immediately
prior to the establishment of such Replacement Term Loans so long as all Lenders
receive the benefits of such additional covenants, events of default or more
restrictive covenants, (c) the weighted average life to maturity of any
Replacement Term Loans shall be no shorter than the remaining weighted average
life to maturity of the Replaced Terms Loans, (d) the maturity date with respect
to any Replacement Term Loans shall be no earlier than the maturity date with
respect to the Replaced Term Loans, (e) no Subsidiary that is not originally
obligated with respect to repayment of the Replaced Term Loans is obligated with
respect to the Replacement Term Loans and (f) any Person that the Borrower
proposes to become a lender in respect of the Replacement Term Loans, if such
Person is not then a Lender, must be reasonably acceptable to the Administrative
Agent. Notwithstanding the foregoing, in no event shall there be more than six
maturity dates in respect of the Credit Facilities (including any Extended Term
Loans or Replacement Term Loans).

SECTION 10.03    Expenses; Indemnity; Damage Waiver.

(a)      The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Agents and their Affiliates, including the reasonable fees,
charges and disbursements of one counsel in each applicable jurisdiction for
each of the Agents, in connection with the syndication of the credit facilities
provided for herein, due diligence investigation, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be

 

-84-



--------------------------------------------------------------------------------

consummated) and (ii) all out-of-pocket expenses incurred by the Agents or any
Lender, including the fees, charges and disbursements of any counsel for the
Agents or any Lender, in connection with the enforcement or protection of its
rights in connection with the Loan Documents, including its rights under this
Section, or in connection with the Loans made hereunder, including all such
out-of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b)        The Borrower hereby indemnifies the Agents, the Arrangers and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated hereby, the performance by the parties to
the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or the use of the proceeds therefrom, (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any Mortgaged Property or
any other property currently or formerly owned or operated by the Borrower or
any Subsidiary, or any Environmental Liability related in any way to the
Borrower or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, and whether or not the same are brought by
the Borrower, its equity holders, affiliates or creditors or any other Person
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (A) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or (B) are determined by a court of competent jurisdiction by final
and non-appealable judgment to have arisen out of a material breach in bad faith
by such Indemnitee of its obligations under the Loan Documents or (C) result
from a dispute solely among Indemnitees, other than any claims against an
Indemnitee in its capacity or in fulfilling its role as an agent or arranger
under the Loan Documents and other than any claims arising out of any act or
omission of the Borrower or any of its Affiliates. This Section 10.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim.

(c)        To the extent that any of the Borrower fails to pay any amount
required to be paid by it to the Administrative Agent under paragraph (a) or (b)
of this Section 10.03 (and without limiting such party’s obligation to do so),
each Lender severally agrees to pay to the Administrative Agent such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such. For purposes hereof, a Lender’s
“pro rata share” shall be determined based upon its share of the outstanding
Term Loans and unused Commitments at the time.

(d)        To the extent permitted by Applicable Law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof.

(e)        All amounts due under this Section 10.03 shall be payable promptly
after written demand therefor.

(f)        No director, officer, employee, stockholder or member, as such, of
any Loan

 

-85-



--------------------------------------------------------------------------------

Party shall have any liability for the Obligations or for any claim based on, in
respect of or by reason of the Obligations or their creation; provided that the
foregoing shall not be construed to relieve any Loan Party of its Obligations
under any Loan Document.

(g)        For the avoidance of doubt, this Section 10.03 shall not apply to any
Taxes, except to the extent any Taxes that represent losses, claims, damages or
liabilities arising from any non-Tax claim.

SECTION 10.04    Successors and Assigns.

(a)      The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)        Any Lender may assign to one or more assignees (other than a natural
person) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that (i) except in the case of an assignment to a Lender, a
Lender Affiliate or an Approved Fund, each of the Borrower and the
Administrative Agent must give their prior written consent to such assignment
(which consent shall not be unreasonably withheld or delayed) (provided that the
Borrower shall be deemed to have consented to any assignment of Loans or
Commitments unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof), (ii) except in the case of an assignment to a Lender, a Lender
Affiliate or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, (iii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement, except that
this clause (iii) shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans, (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500 and
(v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and provided, further,
that any consent of the Borrower otherwise required under this paragraph shall
not be required if an Event of Default under clauses (a), (h) or (i) of Article
VII has occurred and is continuing. Subject to acceptance and recording thereof
pursuant to paragraph (d) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

 

-86-



--------------------------------------------------------------------------------

(c)        The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive (absent manifest error), and the Borrower, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d)        Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(e)        Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the
Loans); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (f) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.15, 2.16 and
2.17 (subject to the limitations and requirements therein, including the
requirements under Section 2.17(f) (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section, provided that such
Participant agrees to be subject to the provisions of Section 2.19 as if it were
an assignee under paragraph (b) of this Section. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. With respect to any Loan made to the
Borrower, each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations or in
connection with any income tax audit or other income tax proceeding of the
Borrower. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the

 

-87-



--------------------------------------------------------------------------------

owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary.

(f)        A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant unless the
sale of the participation to such Participant is made with the prior written
consent of the Borrower. A Participant that would be a Non-U.S. Lender if it
were a Lender shall not be entitled to the benefits of Section 2.17 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower to comply with
Section 2.17(f) as though it were a Lender.

(g)        Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h)        Notwithstanding anything to the contrary set forth in this Agreement
or any other Loan Document, except during the Senior Period, any Lender may
assign all or a portion of its Term Loans (or Incremental Term Loans) to the
Borrower or any of its Subsidiaries at a price below the par value thereof;
provided that any such assignment shall be subject to the following additional
conditions: (1) no Default or Event of Default shall have occurred and be
continuing immediately before and after giving effect to such assignment,
(2) any such offer to purchase shall be offered to all Term Lenders of a
particular Class on a pro rata basis, with mechanics to be agreed by the
Administrative Agent and the Borrower, (3) any Loans so purchased shall be
immediately cancelled and retired (provided that any non-cash gain in respect of
“cancellation of indebtedness” resulting from the cancellation of any Loans so
purchased shall not increase Consolidated EBITDA), (4) the Borrower shall
provide, as of the date of its offer to purchase and as of the date of the
effectiveness of such purchase and assignment, a customary representation and
warranty that neither it nor any of its affiliates is in possession of any
material non-public information with respect to the Borrower, its Subsidiaries
or their respective securities and (5) the Borrower and the applicable purchaser
shall waive any right to bring any action against the Administrative Agent in
connection with such purchase or the Term Loans so purchased. For the avoidance
of doubt, in no event shall the Borrower or any of its Subsidiaries be deemed to
be a Lender under this Agreement or any of the other Loan Documents as a result
of an assignment made under this clause (h).

SECTION 10.05    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 10.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

SECTION 10.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together

 

-88-



--------------------------------------------------------------------------------

shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 10.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 10.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 10.09    Governing Law; Jurisdiction; Consent to Service of Process.

(a)      This Agreement shall be construed in accordance with and governed by
the law of the State of New York.

(b)        The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.

(c)        The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

SECTION 10.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT

 

-89-



--------------------------------------------------------------------------------

MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.11    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Lender Affiliates
and to its and its Lender Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential pursuant to the terms hereof), (b) to the extent requested by any
regulatory or quasi-regulatory authority, (c) to the extent required by
Applicable Laws or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower, (h) to the extent such
Information (i) is publicly available at the time of disclosure or becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or any Subsidiary or
(i) to data service providers, including league table providers, that serve the
lending industry, so long as such information consists of information
customarily provided to such data service providers. For the purposes of this
Section, “Information” means all information received from the Borrower or any
Subsidiary relating to the Borrower or any Subsidiary or its business, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary; provided that, in the case of information received from the Borrower
or any Subsidiary after the Closing Date, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 10.13    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under Applicable Law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
Applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 10.14    Intercreditor

 

-90-



--------------------------------------------------------------------------------

Agreements. Each Lender hereby authorizes and directs the Administrative Agent
and/or the Collateral Agent (a) to enter into the Intercreditor Agreements on
its behalf, perform the Intercreditor Agreements on its behalf and take any
actions thereunder as determined by the Administrative Agent or the Collateral
Agent to be necessary or advisable to protect the interest of the Lenders, and
each Lender agrees to be bound by the terms of the Intercreditor Agreements and
(b) to enter into any other intercreditor agreement reasonably satisfactory to
the Administrative Agent on its behalf, perform such intercreditor agreement on
its behalf and take any actions thereunder as determined by the Administrative
Agent or the Collateral Agent to be necessary or advisable to protect the
interests of the Lenders, and each Lender agrees to be bound by the terms of
such intercreditor agreement. Each Lender acknowledges that (i) the ABL/Term
Loan Intercreditor Agreement governs, among other things, Lien priorities and
rights of the Lenders and the ABL Secured Parties (as defined in the ABL/Term
Loan Intercreditor Agreement) with respect to the Collateral, including the ABL
Priority Collateral. and (ii) the Term Intercreditor Agreement governs, among
other things, Lien priorities and rights of the Lenders and the Senior Secured
Parties (as defined in the Term Intercreditor Agreement) with respect to the
Collateral, including the Term Priority Collateral. In the event of any
inconsistency between any Loan Document and any Intercreditor Agreement, the
provision of the applicable Intercreditor Agreement shall prevail.

SECTION 10.15    Release of Liens and Guarantees. (a) Notwithstanding anything
to the contrary contained herein or in any other Loan Document, the Collateral
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by
Section 10.02) to take any action requested by the Borrower having the effect of
releasing any Collateral or guarantee obligations (i) to the extent necessary to
permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 10.02 or (ii) under the
circumstances described in paragraph (b) below.

(b)        (i) At such time as the Loans and the other obligations under the
Loan Documents shall have been paid in full and the Commitments have been
terminated, the Collateral shall be released from the Liens created by the
Security Documents, and the Security Documents and all obligations (other than
those expressly stated to survive such termination) of the Collateral Agent and
each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person and (ii) upon
any sale or other transfer by any Loan Party of any Collateral in a transaction
permitted under Section 6.05(c)(ii) of this Agreement, the security interests in
such Collateral created by the Security Documents shall be automatically
released without delivery of any instrument or performance of any act by any
Person; provided that the Borrower shall, at any time upon request from the
Administrative Agent, provide a certificate, in form and substance reasonably
satisfactory to the Administrative Agent and signed by a Financial Officer of
the Borrower, confirming that (x) such sale or transfer (i) is a “Specified
Vendor Receivables Financing” transaction as defined herein, (ii) constitutes
permitted Indebtedness under Section 6.01(a)(ii)(B), (iii) constitutes permitted
Liens under Section 6.02(c) and (iv) such sale or transfer is a permitted sale
or transfer of Collateral under Section 6.05(c)(ii) and (y) no Default or Event
of Default has occurred or will occur, as applicable, after giving effect to
such sale or transfer. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, such certificate, believed
by it to be genuine and to have been signed, sent or otherwise authenticated by
the proper Person.

(c)        In connection with any termination or release pursuant to this
Section, the Administrative Agent and the Collateral Agent shall execute and
deliver to any Loan Party all documents that such Loan Party shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section shall be without recourse to or warranty by
the Administrative Agent or the Collateral Agent.

(d)        The Lenders irrevocably authorize the Administrative Agent and the
Collateral Agent to release or subordinate any Lien on any property granted to
or held by the Administrative Agent or the Collateral Agent under any Loan
Document to the holder of any Lien on such property that is

 

-91-



--------------------------------------------------------------------------------

permitted by Section 6.02(c), 6.02(e) or 6.02(f) to the extent required by the
terms of the obligations secured by such Liens pursuant to documents reasonably
acceptable to the Administrative Agent.

SECTION 10.16    PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “PATRIOT Act”), it is required, or will
be required in the future, to obtain, verify and record information that
identifies the Borrower and the other Loan Parties, which information includes
the name and address of the Borrower and the other Loan Parties and other
information that will allow such Lender to identify the Borrower and the other
Loan Parties in accordance with the PATRIOT Act.

SECTION 10.17    No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Borrower, its stockholders
and/or its affiliates. The Borrower agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and the
Borrower, its stockholders or its affiliates, on the other. The Borrower
acknowledges and agrees that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and there
under) are arm’s-length commercial transactions between the Lenders, on the one
hand, and the Borrower, on the other, and (ii) in connection therewith and with
the process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of the Borrower, its stockholders or its affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise the
Borrower, its stockholders or its Affiliates on other matters) or any other
obligation to the Borrower except the obligations expressly set forth in the
Loan Documents and (y) each Lender is acting solely as principal and not as the
agent or fiduciary of the Borrower, its management, stockholders, creditors or
any other Person. The Borrower acknowledges and agrees that it has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such borrower, in connection
with such transaction or the process leading thereto.

SECTION 10.18    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)         a reduction in full or in part or cancellation of any such
liability;

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

-92-



--------------------------------------------------------------------------------

[Signature Pages Follow]

 

-93-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

HORIZON GLOBAL CORPORATION, By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE CREDIT AGREEMENT

 

Name of Lender, By:  

 

        Name:         Title: For any Lender requiring a second signature line:
By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT A-2

New Schedules to Credit Agreement

Schedule 6.01A        –      Existing Indebtedness as of Fifth Amendment Date

Schedule 6.02A        –      Existing Liens as of Fifth Amendment Date

Schedule 6.04A        –      Existing Investments as of Fifth Amendment Date

Schedule 6.05A        –      Asset Sales as of Fifth Amendment Date

See attached.



--------------------------------------------------------------------------------

SCHEDULE 6.01A

EXISTING INDEBTEDNESS AS OF THE FIFTH AMENDMENT DATE

 

Company    Bank   

Facility

Details

  

 

Outstanding
Amount as of
1/27/2019

  

Secured/Unsecured

 

Westfalia-Automotive GmbH    N/A    Capital Lease with Portikus    $10,213,3508
   Secured Cequent Industria E Comerico Ltda., Westfalia-Automotive GmBH, Terwa
Romania Srl Unit 1, Teljs Automotive Srl Unit 2, Terwa B.V., Terwa Construction
Systems Srl, Horizon Americas, Inc.    N/A    Capital Leases    $2,788,967   
Secured Horizon Global Corporation Pty Ltd.   

National Australia

Bank Ltd.,

Australia

   Multi Facility Agreement    $11,728,530    Secured Terwa Romania Srl Unit 1
   ING    Overdraft Credit Facility    $1,258,548    Secured Terwa Romania Srl
Unit 1    N/A    Other    $982,857    Secured

Terwa B.V.

 

  

N/A

 

  

Other

 

  

$85,598

 

  

Secured

 

Note: the above schedule is subject to year-end audit adjustments

Intercompany Debt as listed below:

 

Borrower   Lender    Amount Horizon Global Holdings Australia Pty. Ltd.  
Horizon International Holding LLC    $44,789,896.27 Horizon Global Corporation  
Horizon International Holding LLC    $12,502,710.00 HG Germany Holdings GmbH  
Horizon Global Corporation    $45,993,583.97



--------------------------------------------------------------------------------

Cequent Nederland Holdings B.V.   Horizon Global Company LLC    $117,280,750.00
Westfalia – Automotive GmbH   Horizon Global Company LLC    $1,147,000,00



--------------------------------------------------------------------------------

SCHEDULE 6.02A

EXISTING LIENS AS OF THE FIFTH AMENDMENT DATE

Liens existing on the Closing Date in respect of:

1.          Indebtedness set forth on Schedule 6.01 encumbering the assets
described on Schedule 6.01, to the extent that such Indebtedness is described as
secured Indebtedness on such Schedule 6.01.

2.          Lien evidenced by Initial Filing Number OH00161477063, filed on
September 25, 2012, by Raymond Leasing Corporation against Cequent Consumer
Products, Inc. (n/k/a Horizon Global Americas Inc.).

3.          Lien evidenced by Initial Filing Number 2009 0236023, filed on
January 23, 2009, by Air Liquide Industrial U.S. LP against Cequent Consumer
Products, Inc. (n/k/a Horizon Global Americas Inc.).

4.          Lien evidenced by Initial Filing Number 2012 0866626, filed on
March 6, 2012, by Wells Fargo Bank, N.A. against Cequent Consumer Products, Inc.
(n/k/a Horizon Global Americas Inc.).

5.          Lien evidenced by Initial Filing Number 2013 2487248, filed on
June 27, 2013, by Wells Fargo Financial Leasing, Inc. against Cequent Consumer
Products, Inc. (n/k/a Horizon Global Americas Inc.).

6.          Lien evidenced by Initial Filing Number 2013 3798981, filed on
September 19, 2013, by LCA Bank Corporation against Cequent Consumer Products,
Inc. (n/k/a Horizon Global Americas Inc.).

7.          Lien evidenced by Initial Filing Number 2013 4703188, filed on
November 29, 2013, by Well Fargo Financial Leasing, Inc. against Cequent
Consumer Products, Inc. (n/k/a Horizon Global Americas Inc.).

8.          Lien evidenced by Initial Filing Number 2015 5309983, filed on
November 12, 2015, by LCA Bank Corporation against Cequent Consumer Products,
Inc. (n/k/a Horizon Global Americas Inc.).

9.          Lien evidenced by Initial Filing Number 2016 7591637, filed on
December 7, 2016, by Well Fargo Bank, N.A. against Cequent Consumer Products,
Inc. (n/k/a Horizon Global Americas Inc.).

10.        Lien evidenced by Initial Filing Number 2017 0850658, filed on
February 7, 2017, by LCA Bank Corporation against Cequent Consumer Products,
Inc. (n/k/a Horizon Global Americas Inc.).

11.        Lien evidenced by Initial Filing Number 2016 1548856, filed on
March 15,2016, by Well Fargo Financial Leasing, Inc. against Horizon Global
Corporation.

12.        Lien evidenced by Initial Filing Number 2016 1812344, filed on
March 28, 2016, by Leaf Capital Funding, LLC and/or its assigns against Horizon
Global Corporation.

13.        Lien evidenced by Initial Filing Number 2016 3880422, filed on
June 28, 2016, by Well Fargo Financial Leasing, Inc. against Horizon Global
Company LLC.

14.        Lien evidenced by Initial Filing Number 2017 3151500, filed on
May 12, 2017, by Mitsubishi UFJ Lease & Finance (U.S.A.) Inc., against Horizon
Global Company LLC and Horizon Global Americas Inc.

15.        Lien evidenced by Initial Filing Number 2017 3151542, filed on
May 12, 2017, by Corporation Service Company, as representative,. against
Horizon Global Company LLC.

16.        Lien evidenced by Initial Filing Number 2017 5703415, filed on
August 28, 2017, by Summit Funding Group, Inc. against Horizon Global Company
LLC.



--------------------------------------------------------------------------------

17.        Lien evidenced by Initial Filing Number 2017 5906034, filed on
September 6, 2017, by CT Corporation System, as representative,. against Horizon
Global Company LLC and Horizon Global Americas Inc.

18.        Lien evidenced by Initial Filing Number 2017 8278089, filed on
December 14, 2017, by CT Corporation System, as representative,. against Horizon
Global Company LLC.

19.        Lien evidenced by Initial Filing Number 201 2274419, filed on
April 3, 2018, by CT Corporation System, as representative,. against Horizon
Global Company LLC.

20.        Lien evidenced by Initial Filing Number 2018 3737521, filed on
June 1, 2018, by CT Corporation System, as representative,. against Horizon
Global Company LLC.



--------------------------------------------------------------------------------

SCHEDULE 6.04A

EXISTING INVESTMENTS AS OF THE FIFTH AMENDMENT DATE

A. Qualified Foreign Investments

 

  1.

Investments by Cequent Electrical Products de Mexico, S. de R.L. de C.V. in
certificates of deposit, banker’s acceptances and time deposits maturing within
one year from the date of acquisition thereof issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, Comerica Bank,
Compass, HSBC, Grand Cayman, and in each case such investments shall be in
Mexican Pesos.

 

  2.

Investments by Cequent Trailer Products, S. de R.L. de C.V. in certificates of
deposit, banker’s acceptances and time deposits maturing within one year from
the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, Comerica Bank, Compass,
HSBC, Grand Cayman, and in each case such investments shall be in Mexican Pesos.

B. Other Investments

 

  1.

Horizon Global Americas Inc.’s loan to Cequent UK Limited in connection with the
purchase by Cequent UK Limited from Cequent Performance Products, Inc. of
machinery, equipment and inventory to be located in the Juarez, Mexico facility;
the aggregate amount of loans described in this clause (B)(1) and clause (B)(2)
below do not exceed $5.0 million.

 

  2.

Horizon Global Americas Inc.’s loan to Cequent UK Limited in connection with the
purchase by Cequent UK Limited from Cequent Performance Products, Inc. of
machinery, equipment and inventory to be located in the Reynosa, Mexico
facility; the aggregate amount of loans described in this clause (B)(2) and
clause (B)(1) above do not exceed $5.0 million.

 

  3.

Horizon Global Corporation’s investment in the Hong Kong Sourcing Office legal
entity to provide legal restrucaturing and operational funding in an aggregate
amount not exceeding $2.5 million.

 

  4.

Investments by Horizon Global Corporation in one or more wholly-owned foreign
subsidiaries for the purpose of purchasing one or more foreign manufacturing
facilities, including capital equipment and working capital, in an aggregate
amount not exceeding $3.0 million.

 

  5.

Horizon Global Digital Limited’s investment in 20% of the issued share capital
of Reckless Digital Group Holdings Limited in a total consideration of GBP
360,000 paid to Ellie Warriner (GBP 45,000) and Lindsay Reckless (GBP 315,000)

 

  6.

Horizon Global Digital Limited’s loan to Reckless Digital Group Holdings Limited
to be used for growth initiatives and general working capital purposes, in an
amount equal to GBP 300,000.



--------------------------------------------------------------------------------

  7.

Cequent Industria e Comercio’s Ltda’s (fka Cequent Brazil Participacoes)
purchase of Engetran Engenharia, Industria, Comercio de Pecas e Acessorios
Veiculares Ltda from Jorge Correia Karan of which there remains about $100,000
outstanding.

 

  8.

Cequent Industria e Comercio Ltda’s purchase of Dhelfos Industria E Comercio De
Acessorios Ltda from Ernani Mariano and Maria Luiza Gome De Goes, of which there
remains about $2.5M outstanding.

 

  9.

Westfalia-Automotive GmbH owns 20% of EWV Management Consultancy Pty.

Intercompany Debt as listed below:

 

Borrower    Lender    Amount Horizon Global Holdings Australia Pty. Ltd.   
Horizon International Holding LLC    $44,789,896.27 Horizon Global Corporation
   Horizon International Holding LLC    $12,502,710.00 HG Germany Holdings GmbH
   Horizon Global Corporation    $45,993,583.97 Cequent Nederland Holdings B.V.
   Horizon Global Company LLC    $117,280,750.00 Westfalia – Automotive GmbH   
Horizon Global Company LLC    $1,147,000,00



--------------------------------------------------------------------------------

SCHEDULE 6.05A

ASSET SALES AS OF THE FIFTH AMENDMENT DATE

Item 1 below is an ongoing transactions with respect to the Company’s maquila
structure and generally allow the Company to transact under the normal course of
business under this structure.

 

1.

Intercompany sale for cash of machinery, equipment and/or inventory by Cequent
Performance Products, Inc. to Cequent UK Limited, which such machinery,
equipment and/or inventory will be located in Cequent UK Limited’s Reynosa,
Mexico facility

 

2.

Terwa Holding B.V.’s pending divestiture of (i) all shares in Terwa B.V. to SISS
Holding B.V; and (ii) construction-related assets of Terwa Romania Srl Unit 1 to
Terwa Construction Systems Srl for a purchase price of $5.5M USD on cash-free,
debt-free basis, inclusive of $450K vendor loan (see item 3 below)

 

3.

Terwa Holding B.V.’s pending receipt of vendor note from SISS Holding B.V. in
connection with pending divestiture of (i) all shares in Terwa B.V. to SISS
Holding B.V; and (ii) construction-related assets of Terwa Romania Srl Unit 1 to
Terwa Construction Systems Srl



--------------------------------------------------------------------------------

EXHIBIT B

Term Intercreditor Agreement

See attached.



--------------------------------------------------------------------------------

EXECUTION VERSION

CONDIFDENTIAL AND PRIVILEGED ATTORNEY WORK PRODUCT

 

TERM INTERCREDITOR AGREEMENT

Among

HORIZON GLOBAL CORPORATION,

as the Borrower,

the other Grantors from time to time party hereto,

CORTLAND CAPITAL MARKET SERVICES LLC,

as the Senior Collateral Agent for the Senior Secured Parties,

JPMORGAN CHASE BANK, N.A.,

as Junior Collateral Agent for the Junior Secured Parties,

and

each Additional Senior Agent and Additional Junior Agent from time to time party
hereto

dated as of February 20, 2019



--------------------------------------------------------------------------------

TERM INTERCREDITOR AGREEMENT dated as of February 20, 2019 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), among Horizon Global Corporation, a Delaware limited
liability company (the “Borrower”); the other Grantors (as defined below) party
hereto; Cortland Capital Market Services LLC, as collateral agent for the Senior
Credit Agreement Secured Parties (as defined below) (in such capacity and
together with its successors in such capacity, the “Senior Collateral Agent”);
JPMorgan Chase Bank, N.A., as collateral agent for the Junior Credit Agreement
Secured Parties (as defined below) (in such capacity and together with its
successors in such capacity, the “Junior Collateral Agent”); and each Additional
Senior Agent (as defined below) and each Additional Junior Agent (as defined
below) that from time to time becomes a party hereto pursuant to Section 8.09.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Senior Collateral Agent (for itself and on behalf of the
Senior Credit Agreement Secured Parties), the Junior Collateral Agent (for
itself and on behalf of the Junior Secured Parties), each Additional Senior
Agent (for itself and on behalf of the Additional Senior Secured Parties under
the applicable Additional Senior Debt Facility) and each Additional Junior Agent
(for itself and on behalf of the Additional Junior Secured Parties under the
applicable Additional Junior Debt Facility) agree as follows:

ARTICLE I

Definitions

SECTION 1.01.Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Senior Credit Agreement as in
effect on the date hereof or, if defined in the New York UCC, the meanings
specified therein. As used in this Agreement, the following terms have the
meanings specified below:

“ABL Priority Collateral” means the “ABL Priority Collateral” (as defined in the
ABL/Term Loan Intercreditor Agreement).

“ABL/Term Loan Intercreditor Agreement” means the “ABL/Term Loan Intercreditor
Agreement” (as defined in the Senior Credit Agreement).

“Additional Junior Agent” means the collateral agent, administrative agent
and/or trustee (as applicable) or any other similar agent or Person under any
Additional Junior Debt Documents, in each case, together with its successors in
such capacity.

“Additional Junior Debt” means any Indebtedness of the Borrower or any other
Grantor (other than Indebtedness constituting Junior Credit Agreement
Obligations), which Indebtedness and any related Guarantees are secured by the
Junior Collateral (or a portion thereof) on a junior basis to the Liens securing
the Senior Credit Agreement Obligations; provided, however, that (i) such
Indebtedness is permitted to be incurred, secured and guaranteed on such basis
by each then extant Senior Debt Document and Junior Debt Document and (ii) the
Representative for the holders of such Indebtedness shall have become party to
this Agreement pursuant to, and by satisfying the conditions set forth in,
Section 8.09 hereof. Additional Junior Debt shall include any Registered
Equivalent Notes and Guarantees thereof by the Grantors issued in exchange
therefor.

“Additional Junior Debt Documents” means, with respect to any Series of
Additional Junior Debt Obligations, the notes, credit agreements, indentures,
security documents and other operative



--------------------------------------------------------------------------------

agreements evidencing or governing such Additional Junior Debt Obligations and
each other agreement entered into for the purpose of securing such Additional
Junior Debt Obligations.

“Additional Junior Debt Facility” means each debt facility, credit agreement,
indenture or other governing agreement with respect to any Additional Junior
Debt.

“Additional Junior Debt Obligations” means, with respect to any Series of
Additional Junior Debt, (a) all principal, interest, fees and expenses
(including, without limitation, any interest, fees and expenses which accrue
after the commencement of any Insolvency or Liquidation Proceeding, whether or
not allowed or allowable as a claim in any such proceeding) payable with respect
to such Additional Junior Debt, (b) all other amounts payable to the related
Additional Junior Secured Parties under the related Additional Junior Debt
Documents (including, without limitation, any other amounts which accrue after
the commencement of any Insolvency or Liquidation Proceeding, whether or not
allowed or allowable as a claim in any such proceeding) and (c) any renewals or
extensions of the foregoing.

“Additional Junior Secured Parties” means, with respect to any Series of
Additional Junior Debt Obligations, the holders of such Additional Junior Debt
Obligations, the Representative with respect thereto, any trustee or agent
therefor under any related Additional Junior Debt Documents and the
beneficiaries of each indemnification obligation undertaken by the Borrower or
any Grantor under any related Additional Junior Debt Documents.

“Additional Senior Agent” means the collateral agent, administrative agent
and/or trustee (as applicable) under any Additional Senior Debt Documents, in
each case, together with its successors in such capacity.

“Additional Senior Debt” means any Indebtedness of the Borrower or any other
Grantor (other than Indebtedness constituting Senior Credit Agreement
Obligations), which Indebtedness and any related Guarantees are secured by the
Senior Collateral (or a portion thereof) on a senior basis to the Liens securing
Junior Credit Agreement Obligations; provided, however, that (i) such
Indebtedness is permitted to be incurred, secured and guaranteed on such basis
by each other then extant Senior Debt Document, (ii) the principal amount of
such Indebtedness shall not exceed $0 plus any additional amounts resulting from
the payment of “in-kind” interest, and (iii) the Representative for the holders
of such Indebtedness shall have become party to (A) this Agreement pursuant to,
and by satisfying the conditions set forth in, Section 8.09 hereof and (B) an
applicable Intercreditor Agreement. Additional Senior Debt shall include any
Registered Equivalent Notes and Guarantees thereof by the Grantors issued in
exchange therefor; provided further that, if such Indebtedness will be the
initial Additional Senior Debt incurred by the Borrower after the date hereof,
then the Grantors, the Senior Collateral Agent and the Representative for such
Indebtedness shall have executed and delivered an applicable Intercreditor
Agreement.

“Additional Senior Debt Documents” means, with respect to any Series of
Additional Senior Debt, the notes, credit agreements, indentures, security
documents and other operative agreements evidencing or governing such Additional
Senior Debt and each other agreement entered into for the purpose of securing
such Additional Senior Debt Obligations.

“Additional Senior Debt Facility” means each debt facility, credit agreement,
indenture or other governing agreement with respect to any Additional Senior
Debt.

“Additional Senior Debt Obligations” means, with respect to any Series of
Additional Senior Debt, (a) all principal, interest, fees and expenses
(including, without limitation, any interest, fees and expenses which accrue
after the commencement of any Insolvency or Liquidation Proceeding,

 

-2-



--------------------------------------------------------------------------------

whether or not allowed or allowable as a claim in any such proceeding) payable
with respect to such Additional Senior Debt, (b) all other amounts payable to
the related Additional Senior Secured Parties under the related Additional
Senior Debt Documents (including, without limitation, any other amounts which
accrue after the commencement of any Insolvency or Liquidation Proceeding,
whether or not allowed or allowable as a claim in any such proceeding) and
(c) any renewals or extensions of the foregoing.

“Additional Senior Secured Parties” means, with respect to any Series of
Additional Senior Debt Obligations, the holders of such Additional Senior Debt
Obligations, the Representative with respect thereto, any trustee or agent
therefor under any related Additional Senior Debt Documents and the
beneficiaries of each indemnification obligation undertaken by the Borrower or
any Grantor under any related Additional Senior Debt Documents.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Bankruptcy Code” means Title 11 of the United States Code, as amended or any
successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any other federal, state, or
foreign law for the relief of debtors, or any arrangement, reorganization,
insolvency, moratorium, assignment for the benefit of creditors, any other
marshalling of the assets or liabilities of the Borrower or any of its
Subsidiaries, or similar law affecting creditors’ rights generally.

“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Class Debt” has the meaning assigned to such term in Section 8.09.

“Class Debt Parties” has the meaning assigned to such term in Section 8.09.

“Class Debt Representatives” has the meaning assigned to such term in
Section 8.09.

“Collateral” means the Senior Collateral and the Junior Collateral.

“Collateral Documents” means the Senior Collateral Documents and the Junior
Collateral Documents.

“Debt Facility” means any Senior Debt Facility and any Junior Debt Facility.

“Designated Junior Representative” means (i) the Junior Collateral Agent until
such time as the Discharge of Junior Credit Agreement Obligations has occurred
and (ii) thereafter, the Junior Representative designated by all then-existing
Junior Representatives in a notice to the Designated Senior Representative and
the Borrower.

“Designated Senior Representative” means (i) the “Controlling Collateral Agent”
(or equivalent term) as defined in an applicable Intercreditor Agreement or any
comparable designated entity under any successor agreement to such Intercreditor
Agreement or (ii) in the case that no such Intercreditor Agreement or any
successor thereto is then in effect, the remaining Senior Representative.

“DIP Financing” has the meaning assigned to such term in Section 6.01.

 

-3-



--------------------------------------------------------------------------------

“Discharge of Junior Credit Agreement Obligations” means notwithstanding any
discharge of the Senior Obligations under any Debtor Relief Laws or in
connection with any Insolvency or Liquidation Proceeding:

(a)        payment in full in cash of all Junior Credit Agreement Obligations
(other than any indemnification obligations for which no claim or demand for
payment, whether oral or written, has been made at such time); and

(b)        termination or expiration of all commitments, if any, to extend
credit that would constitute Junior Credit Agreement Obligations.

provided that the Discharge of Junior Credit Agreement Obligations shall not be
deemed to have occurred in connection with a Refinancing of such Junior Credit
Agreement Obligations with an Additional Junior Debt Facility secured by the
Shared Collateral which has been designated in writing by the Representative
(under the Junior Debt Document so Refinanced) or by the Borrower, in each case,
to each other Representative as the “Junior Credit Agreement” for purposes of
this Agreement.

“Discharge of Senior Obligations” means notwithstanding any discharge of the
Senior Obligations under any Debtor Relief Laws or in connection with any
Insolvency or Liquidation Proceeding, except to the extent otherwise expressly
provided in Section 5.6:

(a)        payment in full in cash of all Senior Obligations (other than any
indemnification for which no claim or demand for payment, whether oral or
written, has been made at such time: provided that the Senior Secured Parties
may, in their reasonable discretion, request the posting of cash collateral for
any possible future indemnification obligations); and

(b)        termination or expiration of all commitments, if any, to extend
credit that would constitute Senior Obligations.

provided that the Discharge of any Series of Senior Obligations shall not be
deemed to have occurred in connection with a Refinancing of such Series of
Senior Obligations with an Additional Senior Debt Facility secured by the Shared
Collateral which has been designated in writing by the Representative (under the
Senior Debt Document so Refinanced) or by the Borrower, in each case, to each
other Representative as “Senior Obligations” for purposes of this Agreement.

“Grantors” means the Borrower and each other Subsidiary of the Borrower which
has granted a security interest pursuant to any Collateral Document to secure
any Secured Obligations. The Grantors existing on the date hereof are set forth
in Annex I hereto.

“Insolvency or Liquidation Proceeding” means:

(1)        any case commenced by or against the Borrower or any other Grantor
under any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Borrower or any other Grantor, any receivership or assignment for the
benefit of creditors relating to the Borrower or any other Grantor or any
similar case or proceeding relative to the Borrower or any other Grantor or its
creditors, as such, in each case whether or not voluntary;

(2)        any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Borrower or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or

 

-4-



--------------------------------------------------------------------------------

(3)        any other proceeding of any type or nature in which substantially all
claims of creditors of the Borrower or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.

“Joinder Agreement” means a supplement to this Agreement in the form of Annex
III or Annex IV hereof required to be delivered by a Representative to the
Designated Senior Representative and the Designated Junior Representative
pursuant to Section 8.09 hereof in order to include an additional Debt Facility
hereunder and to become the Representative hereunder for the Senior Secured
Parties or Junior Secured Parties, as the case may be, under such Debt Facility.

“Junior Class Debt” has the meaning assigned to such term in Section 8.09.

“Junior Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

“Junior Class Debt Representative” has the meaning assigned to such term in
Section 8.09.

“Junior Collateral” means any “Collateral” as defined in any Junior Debt
Document or any other assets of the Borrower or any other Grantor or Subsidiary
of any Grantor with respect to which a Lien is granted or purported or required
to be granted pursuant to a Junior Collateral Document as security for any
Junior Obligation.

“Junior Collateral Agent” has the meaning assigned to such term in the preamble
hereto.

“Junior Collateral Documents” means the Junior Credit Agreement Security
Agreement and the other “Security Documents” as defined in the Junior Credit
Agreement, this Agreement and each of the security agreements and other
instruments and documents executed and delivered by the Borrower or any Grantor
for purposes of providing collateral security for any Junior Obligation.

“Junior Credit Agreement” means that certain Term Loan Credit Agreement dated as
of June 30, 2015, as amended, restated, amended and restated, supplemented,
increased or otherwise modified, refinanced or replaced from time to time, the
Borrower, the lenders party thereto, and JPMorgan Chase, N.A., as administrative
agent and as collateral agent.

“Junior Credit Agreement Loan Documents” means the Junior Credit Agreement and
the other “Loan Documents” as defined in the Junior Credit Agreement.

“Junior Credit Agreement Obligations” means “Obligations” as defined in the
Junior Credit Agreement (or any equivalent term in any Refinancing thereof).

“Junior Credit Agreement Secured Parties” means the “Secured Parties” as defined
in the Junior Credit Agreement (or any equivalent term in any Refinancing
thereof).

“Junior Credit Agreement Security Agreement” means the “Guarantee and Collateral
Agreement” as defined in the Junior Credit Agreement (or any equivalent term in
any Refinancing thereof).

“Junior Debt Documents” means (a) the Junior Credit Agreement Loan Documents and
(b) any Additional Junior Debt Documents.

 

-5-



--------------------------------------------------------------------------------

“Junior Debt Facility” means the Junior Credit Agreement and any Additional
Junior Debt Facilities.

“Junior Obligations” means (a) the Junior Credit Agreement Obligations and
(b) any Additional Junior Debt Obligations.

“Junior Representative” means (i) in the case of the Junior Credit Agreement or
the Junior Credit Agreement Secured Parties, the Junior Collateral Agent and
(ii) in the case of any Additional Junior Debt Facility and the Additional
Junior Secured Parties thereunder, each Additional Junior Agent in respect of
such Additional Junior Debt Facility that is named as such in the applicable
Joinder Agreement.

“Junior Secured Parties” means the Junior Credit Agreement Secured Parties and
any Additional Junior Secured Parties.

“Lien” means with respect to any asset, any mortgage, lien, pledge,
hypothecation, charge, security interest, preference, priority, or encumbrance
of any kind in respect of such asset, whether or not filed, recorded or
otherwise perfected under applicable law, including any conditional sale or
other title retention agreement, any lease in the nature thereof, any option or
other agreement to sell or give a security interest in and any filing of or
agreement to give any financing statement under the Uniform Commercial Code (or
equivalent statutes) of any jurisdiction; provided that in no event shall an
operating lease or a license of Intellectual Property be deemed to constitute a
Lien.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Officer’s Certificate” has the meaning assigned to such term in Section 8.08.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust, or other enterprise or any
Governmental Authority.

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
plan of arrangement, agreement for composition, or other type of dispositive
restructuring plan proposed in or in connection with any Insolvency or
Liquidation Proceeding.

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).

“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral, any payment or distribution made in respect of Shared
Collateral in an Insolvency or Liquidation Proceeding and any amounts received
by any Senior Representative or any Senior Secured Party from a Junior Secured
Party in respect of Shared Collateral pursuant to this Agreement or any other
intercreditor agreement.

“Purchase Event” has the meaning assigned to such term in Section 5.07(a).

“Recovery” has the meaning assigned to such term in Section 6.04.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other Indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole

 

-6-



--------------------------------------------------------------------------------

or in part), including by adding or replacing lenders, creditors, agents,
borrowers and/or guarantors, and including in each case, but not limited to,
after the original instrument giving rise to such Indebtedness has been
terminated and including, in each case, through any credit agreement, indenture
or other agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar for dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Representatives” means the Senior Representatives and the Junior
Representatives.

“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.

“Secured Obligations” means the Senior Obligations and the Junior Obligations.

“Secured Parties” means the Senior Secured Parties and the Junior Secured
Parties.

“Senior Class Debt” has the meaning assigned to such term in Section 8.09.

“Senior Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

“Senior Class Debt Representative” has the meaning assigned to such term in
Section 8.09.

“Senior Collateral” means any “Collateral” as defined in any Senior Credit
Agreement Loan Document or any other Senior Debt Document or any other assets of
the Borrower or any other Grantor or Subsidiary of any Grantor with respect to
which a Lien is granted or purported or required to be granted pursuant to a
Senior Collateral Document as security for any Senior Obligation.

“Senior Collateral Agent” has the meaning assigned to such term in the preamble
hereto.

“Senior Collateral Documents” means the Senior Credit Agreement Security
Agreement and the other “Security Documents” as defined in the Senior Credit
Agreement, any applicable Intercreditor Agreement and each of the security
agreements and other instruments and documents executed and delivered by the
Borrower or any Grantor for purposes of providing collateral security for any
Senior Obligation.

“Senior Credit Agreement” means that certain Credit Agreement dated as of
February 20, 2019, as amended, restated, amended and restated, supplemented,
increased or otherwise modified, refinanced or replaced from time to time, among
the Borrower, the lenders party thereto, and Cortland Capital Market Services
LLC, as administrative agent and as collateral agent.

“Senior Credit Agreement Loan Documents” means the Senior Credit Agreement and
the other “Loan Documents” as defined in the Senior Credit Agreement.

“Senior Credit Agreement Obligations” means the “Obligations” as defined in the
Senior Credit Agreement.

 

-7-



--------------------------------------------------------------------------------

“Senior Credit Agreement Secured Parties” means the “Secured Parties” as defined
in the Senior Credit Agreement.

“Senior Credit Agreement Security Agreement” means the “Guarantee and Collateral
Agreement” as defined in the Senior Credit Agreement.

“Senior Debt Documents” means (a) the Senior Credit Agreement Loan Documents and
(b) any Additional Senior Debt Documents.

“Senior Debt Facilities” means the Senior Credit Agreement and any Additional
Senior Debt Facilities.

“Senior Lien” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties under the Senior Collateral Documents.

“Senior Obligations” means the Senior Credit Agreement Obligations and any
Additional Senior Debt Obligations. For the avoidance of doubt, “Senior
Obligations” shall include any post-petition interest (including at the
applicable default rate), whether or not such post-petition interest is
permissible under applicable Bankruptcy Law.

“Senior Representative” means (i) in the case of any Senior Credit Agreement
Obligations or the Senior Credit Agreement Secured Parties, the Senior
Collateral Agent and (ii) in the case of any Additional Senior Debt Facility and
the Additional Senior Secured Parties thereunder, each Additional Senior Agent
in respect of such Additional Senior Debt Facility that is named as such in the
applicable Joinder Agreement.

“Senior Secured Parties” means the Senior Credit Agreement Secured Parties and
any Additional Senior Secured Parties.

“Series” means (a) (x) with respect to the Senior Secured Parties, each of
(i) the Senior Credit Agreement Secured Parties (in their capacities as such)
and (ii) the Additional Senior Secured Parties that become subject to this
Agreement after the date hereof that are represented by a common Representative
(in its capacity as such for such Additional Senior Secured Parties) and
(y) with respect to the Junior Secured Parties, each of (i) the Junior Credit
Agreement Secured Parties (in their capacity as such) and (ii) the Additional
Junior Secured Parties that become subject to this Agreement after the date
hereof that are represented by a common Representative (in its capacity as such
for such Additional Junior Secured Parties) and (b) (x) with respect to any
Senior Obligations, each of (i) the Senior Credit Agreement Obligations and
(ii) the Additional Senior Debt Obligations incurred pursuant to any Additional
Senior Debt Facility and or any Additional Senior Debt Documents, which pursuant
to any Joinder Agreement, are to be represented hereunder by a common
Representative (in its capacity as such for such Additional Senior Debt
Obligations) and (y) with respect to any Junior Obligations, each of (i) the
Junior Credit Agreement Obligations and (ii) the Additional Junior Debt
Obligations incurred pursuant to any Additional Junior Debt Facility and the
related Additional Junior Debt Documents, which pursuant to any Joinder
Agreement, are to be represented hereunder by a common Representative (in its
capacity as such for such Additional Junior Debt Obligations).

“Shared Collateral” means, at any time, Collateral which (i) constitutes Senior
Collateral (or, in the case of the Senior Debt Facilities, the holders of such
Senior Debt Facilities are deemed to hold a security interest pursuant to
Section 2.04 hereof) and in which the holders of Junior Obligations (or their
Representatives) hold a security interest at such time or (ii) constitutes
Junior Collateral. If, at any time, any portion of the Senior Collateral under
one or more Senior Debt Facilities

 

-8-



--------------------------------------------------------------------------------

does not constitute Junior Collateral under one or more Junior Debt Facilities,
then such portion of such Senior Collateral shall constitute Shared Collateral
only with respect to the Junior Debt Facilities for which it constitutes Junior
Collateral and shall not constitute Shared Collateral for any Junior Debt
Facility which does not have a security interest in such Collateral at such
time.

“Subsidiary” with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent. Unless otherwise specified, all references herein to
a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries
of the Borrower.

“Uniform Commercial Code” or “UCC” means the New York UCC, or the Uniform
Commercial Code (or any similar or comparable legislation) of another
jurisdiction, to the extent it may be required to apply to any item or items of
Collateral.

SECTION 1.02.Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, restated, amended and restated,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, but shall
not be deemed to include the subsidiaries of such Person unless express
reference is made to such subsidiaries, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Articles, Sections and Annexes shall be construed to refer
to Articles, Sections and Annexes of this Agreement, (v) unless otherwise
expressly qualified herein, the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights and (vi) the term “or” is not exclusive.

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01.Subordination. Notwithstanding the date, time, manner or order of
filing or recordation of any document or instrument or grant, attachment or
perfection of any Liens granted to any Junior Representative or any Junior
Secured Parties on the Shared Collateral or of any Liens granted to any Senior
Representative or the Senior Secured Parties on the Shared Collateral (or any
actual or alleged defect in any of the foregoing) and notwithstanding any
provision of the UCC, any applicable law, any Junior Debt Document or any Senior
Debt Document or any other circumstance whatsoever, each Junior Representative,
on behalf of itself and each Junior Secured Party under its Junior Debt
Facility, hereby agrees that (a) any Lien on the Shared Collateral securing any
Senior Obligations now or hereafter

 

-9-



--------------------------------------------------------------------------------

held (or purported to be held) by or on behalf of any Senior Secured Parties or
any Senior Representative or other agent or trustee therefor, regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall have priority over and be senior in all respects and prior to any Lien on
the Shared Collateral securing any Junior Obligations; and (b) any Lien on the
Shared Collateral securing any Junior Obligations now or hereafter held (or
purported to be held) by or on behalf of any Junior Secured Parties or any
Junior Representative or other agent or trustee therefor, regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall be junior and subordinate in all respects to all Liens on the Shared
Collateral securing any Senior Obligations. All Liens on the Shared Collateral
securing any Senior Obligations shall be and remain senior in all respects and
prior to all Liens on the Shared Collateral securing any Junior Obligations for
all purposes, whether or not such Liens securing any Senior Obligations are
subordinated to any Lien securing any other obligation of the Borrower, any
Grantor or any other Person or otherwise subordinated, voided, avoided,
invalidated or lapsed.

SECTION 2.02.Nature of Senior Lender Claims. Each Junior Representative, on
behalf of itself and each Junior Secured Party under its Junior Debt Facility,
acknowledges that (a) the terms of the Senior Debt Documents and the Senior
Obligations may be amended, restated, amended and restated, supplemented or
otherwise modified, and the Senior Obligations, or a portion thereof, may be
Refinanced from time to time and (b) the aggregate amount of the Senior
Obligations may be increased in the manner permitted under the then extant
Senior Debt Documents and the Junior Debt Documents, in each case without notice
to or consent by the Junior Representatives or the Junior Secured Parties and
without affecting the provisions hereof. The Lien priorities provided for in
Section 2.01 shall not be altered or otherwise affected by any amendment,
restatement, amendment and restatement, supplement or other modification, or any
Refinancing, of either the Senior Obligations or the Junior Obligations, or any
portion thereof. As between the Borrower and the other Grantors and the Junior
Secured Parties, the foregoing provisions will not limit or otherwise affect the
obligations of the Borrower and the Grantors contained in any Junior Debt
Document with respect to the incurrence of additional Senior Obligations.

SECTION 2.03.Prohibition on Contesting Liens. Each of the Junior
Representatives, for itself and on behalf of each Junior Secured Party under its
Junior Debt Facility, agrees that it shall not (and hereby waives any right to)
contest or support any other Person in contesting, in any proceeding (including
any Insolvency or Liquidation Proceeding), the validity, extent, perfection,
allowability, priority or enforceability of any Lien securing, or claim asserted
with respect to, any Senior Obligations held (or purported to be held) by or on
behalf of any of the Senior Secured Parties or any Senior Representative or
other agent or trustee therefor in any Senior Collateral and the Designated
Senior Representative and each other Senior Representative, for itself and on
behalf of each Senior Secured Party under its Senior Debt Facility, agrees that
it shall not (and hereby waives any right to) contest or support any other
Person in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the validity, extent, perfection, allowability, priority or
enforceability of any Lien securing any Junior Obligations held (or purported to
be held) by or on behalf of any Junior Representative or any of the Junior
Secured Parties in the Junior Collateral. Notwithstanding the foregoing, no
provision in this Agreement shall be construed to prevent or impair the rights
of the Designated Senior Representative or any other Senior Representative to
enforce this Agreement (including the priority of the Liens securing the Senior
Obligations as provided in Section 2.01) or any of the Senior Debt Documents.

SECTION 2.04.No New Junior Liens. The parties hereto agree that, so long as the
Discharge of Senior Obligations has not occurred (a) none of the Grantors shall
grant or permit any additional Liens on any asset or property of any Grantor or
any of its Subsidiaries to secure any Junior Obligation unless it has also
granted, or concurrently therewith grants, a Lien on such asset or property of
such Grantor to secure the Senior Obligations, (b) none of the Grantors shall
grant or permit any additional guarantees by any Grantor or any of its
Subsidiaries for any Junior Obligation unless a

 

-10-



--------------------------------------------------------------------------------

guarantee is given by the same Grantor or Subsidiary for the Senior Obligations,
and (c) if any Junior Representative or any Junior Secured Party shall hold any
Lien on any assets or property of any Grantor securing any Junior Obligations
that are not also subject to the senior-priority Liens securing Senior
Obligations under the Senior Collateral Documents, such Junior Representative or
Junior Secured Party (i) shall notify the Designated Senior Representative
promptly upon becoming aware thereof and, unless such Grantor shall promptly
grant a similar Lien on such assets or property to the Senior Representatives as
security for the Senior Obligations, shall assign such Lien to the Senior
Representatives as security for the Senior Obligations (but may retain a junior
lien on such assets or property subject to the terms hereof) and (ii) until such
assignment or such grant of a similar Lien to the Senior Representatives, shall
be deemed to hold and have held such Lien for the benefit of the Senior
Representatives as security for the Senior Obligations. If any Junior
Representative or any Junior Secured Party shall, at any time, receive any
proceeds or payment from or as a result of any Liens granted in contravention of
this Section 2.04, it shall pay such proceeds or payments over to the Designated
Senior Representative in accordance with the terms of Section 4.02.

SECTION 2.05.Perfection of Liens. Except for the agreements of the Designated
Senior Representative pursuant to Section 5.05 hereof, none of the Designated
Senior Representative, the other Senior Representatives or the Senior Secured
Parties shall be responsible for perfecting and maintaining the perfection of
Liens with respect to the Shared Collateral for the benefit of the Junior
Representatives or the Junior Secured Parties. The provisions of this Agreement
are intended solely to govern the respective Lien priorities as between the
Senior Secured Parties and the Junior Secured Parties and shall not impose on
the Designated Senior Representative, the other Senior Representatives, the
Senior Secured Parties, the Junior Representatives, the Junior Secured Parties
or any agent or trustee therefor any obligations in respect of the disposition
of Proceeds of any Shared Collateral which would conflict with prior perfected
claims therein in favor of any other Person or any order or decree of any court
or governmental authority or any applicable law.

ARTICLE III

Enforcement

SECTION 3.01.Exercise of Remedies.

(a)        So long as the Discharge of Senior Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Borrower or any other Grantor, (i) neither any Junior Representative
nor any Junior Secured Party will (v) exercise any rights or remedies against
the Borrower, any Subsidiary of the Borrower or any of their respective property
that it has or would have as an unsecured creditor, (w) exercise or seek to
exercise any rights or remedies (including setoff or recoupment) with respect to
any Shared Collateral in respect of any Junior Obligations, or institute any
action or proceeding with respect to such rights or remedies (including any
action of foreclosure), (x) contest, protest or object to any foreclosure
proceeding or action brought with respect to the Shared Collateral or any other
Senior Collateral by the Designated Senior Representative, any other Senior
Representative or any Senior Secured Party in respect of the Senior Obligations,
the exercise of any right by the Designated Senior Representative, any other
Senior Representative or any Senior Secured Party (or any agent or sub-agent on
their behalf) in respect of the Senior Obligations under any lockbox agreement,
control agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which the Designated Senior Representative, any other Senior
Representative or any Senior Secured Party either is a party or may have rights
as a third party beneficiary, or any other exercise by any such party of any
rights and remedies relating to the Shared Collateral under the Senior Debt
Documents or otherwise in respect of the Senior Collateral or the Senior
Obligations, (y) object to the forbearance by the Senior Secured Parties from
bringing or pursuing any foreclosure proceeding or action

 

-11-



--------------------------------------------------------------------------------

or any other exercise of any rights or remedies relating to the Shared
Collateral in respect of Senior Obligations, or (z) assert any marshaling,
appraisal, valuation or other similar right that may otherwise be available to
junior secured creditors, (ii) except as otherwise provided herein, the
Designated Senior Representative, the other Senior Representatives and the
Senior Secured Parties shall have the exclusive right to enforce rights,
exercise remedies (including setoff, recoupment, and the right to credit bid
their debt) and make determinations regarding the release, disposition or
restrictions with respect to the Shared Collateral without any consultation with
or the consent of any Junior Representative or any Junior Secured Party, and
(iii) notwithstanding anything contained in Section 8.01 or in the ABL/Term Loan
Intercreditor Agreement, the Designated Senior Representative, the other Senior
Representatives and the Senior Secured Parties shall have the exclusive right to
exercise, in their sole discretion, all rights, powers and remedies of the “Term
Lenders” under the ABL/Term Loan Intercreditor Agreement without the consent of
or consultation with any Junior Secured Parties and the Designated Senior
Representative shall at all act as the “Designated Term Agent” under the
ABL/Term Loan Intercreditor Agreement; provided, however, that (A) in any
Insolvency or Liquidation Proceeding commenced by or against the Borrower or any
other Grantor, any Junior Representative may file a claim, proof of claim, or
statement of interest with respect to the Junior Obligations under its Junior
Debt Facility in a manner consistent with this Agreement, (B) any Junior
Representative may take any action (not adverse to the prior Liens on the Shared
Collateral securing the Senior Obligations or the rights of the Designated
Senior Representative, the other Senior Representatives or the Senior Secured
Parties to exercise remedies in respect thereof) in order to create, prove,
perfect, preserve or protect (but not enforce) its rights in, and perfection and
priority of its Lien on, the Shared Collateral, (C) any Junior Representative
may exercise the rights and remedies provided for in Section 6.03 and may vote
on a proposed Plan of Reorganization in any Insolvency or Liquidation Proceeding
of the Borrower or any other Grantor in accordance with the terms of this
Agreement (including Section 6.12), and (D) any Junior Representative and the
Junior Secured Parties may file any necessary or appropriate responsive or
defensive pleadings in opposition to any motion, claim, adversary proceeding or
other pleading made by any person objecting to or otherwise seeking the
disallowance or, to the extent not inconsistent with this Agreement,
subordination of the claims or Liens of the Junior Secured Parties, including
any claims secured by the Junior Collateral, in each case in accordance with the
terms of this Agreement. In exercising rights and remedies with respect to the
Shared Collateral, the Designated Senior Representative, the other Senior
Representatives and the Senior Secured Parties may enforce the provisions of the
Senior Debt Documents and exercise remedies thereunder, all in such order and in
such manner as they may determine in the exercise of their sole discretion in
compliance with any applicable law. Such exercise and enforcement shall include
the rights of an agent appointed by them to sell or otherwise dispose of Shared
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition and to exercise all the rights and remedies of a secured lender
under the Uniform Commercial Code of any applicable jurisdiction and of a
secured creditor under Bankruptcy Laws of any applicable jurisdiction.

(b)        So long as the Discharge of Senior Obligations has not occurred, each
Junior Representative, on behalf of itself and each Junior Secured Party under
its Junior Debt Facility, agrees that any Shared Collateral or any Proceeds of
Shared Collateral or of any property of any Grantor or any Subsidiary of any
Grantor that it receives in connection with the exercise of any right or remedy
(including setoff or recoupment) with respect to any Shared Collateral in
respect of Junior Obligations shall be delivered to the Designated Senior
Representative for application to the Senior Obligations. Without limiting the
generality of the foregoing, unless and until the Discharge of Senior
Obligations has occurred, except as expressly provided in the proviso in
Section 3.01(a) and in Article VI, the sole right of the Junior Representatives
and the Junior Secured Parties with respect to any Shared Collateral is to hold
a Lien on such Shared Collateral in respect of Junior Obligations pursuant to
the Junior Debt Documents for the period and to the extent granted therein and
to receive a share of the Proceeds thereof, if any, after the Discharge of
Senior Obligations has occurred.

 

-12-



--------------------------------------------------------------------------------

(c)        Subject to the proviso in Section 3.01(a) and Section 6.03, (i) each
Junior Representative, for itself and on behalf of each Junior Secured Party
under its Junior Debt Facility, agrees that neither such Junior Representative
nor any such Junior Secured Party will take any action that would hinder, delay
or interfere with any exercise of remedies undertaken by the Designated Senior
Representative, any other Senior Representative or any Senior Secured Party with
respect to the Shared Collateral under the Senior Debt Documents, including any
sale, lease, exchange, transfer or other disposition of the Shared Collateral,
whether by foreclosure or otherwise, and (ii) each Junior Representative, for
itself and on behalf of each Junior Secured Party under its Junior Debt
Facility, hereby waives any and all rights it or any such Junior Secured Party
may have as a junior lien creditor to object to the manner in which the
Designated Senior Representative, the other Senior Representatives or the Senior
Secured Parties seek to enforce or collect the Senior Obligations or the Liens
granted on any of the Senior Collateral, regardless of whether any action or
failure to act by or on behalf of the Designated Senior Representative, any
other Senior Representative or any other Senior Secured Party is adverse to the
interests of the Junior Secured Parties.

(d)        Each Junior Representative hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Junior Debt Document shall
be deemed to restrict in any way the rights and remedies of the Designated
Senior Representative, the other Senior Representatives or the Senior Secured
Parties with respect to the Senior Collateral as set forth in this Agreement and
the Senior Debt Documents.

(e)        Subject to the proviso in Section 3.01(a), until the Discharge of
Senior Obligations, the Designated Senior Representative or any Person
authorized by it shall have the exclusive right to exercise any right or remedy
with respect to the Shared Collateral and shall have the exclusive right to
determine and direct the time, method and place for exercising such right or
remedy or conducting any proceeding with respect thereto. Following the
Discharge of Senior Obligations, the Designated Junior Representative or any
Person authorized by it shall have the exclusive right to exercise any right or
remedy with respect to the Shared Collateral and shall have the exclusive right
to direct the time, method and place of exercising or conducting any proceeding
for the exercise of any right or remedy available to the Junior Secured Parties
with respect to the Shared Collateral, or of exercising or directing the
exercise of any trust or power conferred on the Junior Representatives, or for
the taking of any other action authorized by the Junior Collateral Documents;
provided, however, that nothing in this Section shall impair the right of any
Junior Representative or other agent or trustee acting on behalf of the Junior
Secured Parties to take such actions with respect to the Shared Collateral after
the Discharge of Senior Obligations as may be otherwise required or authorized
pursuant to any intercreditor agreement governing the Junior Secured Parties or
the Junior Obligations.

SECTION 3.02.Cooperation. Subject to the proviso in Section 3.01(a), each Junior
Representative, on behalf of itself and each Junior Secured Party under its
Junior Debt Facility, agrees that, unless and until the Discharge of Senior
Obligations has occurred, it will not commence, or join with any Person (other
than with the consent of the Senior Secured Parties and the Designated Senior
Representative) in commencing, any enforcement, collection, execution, levy or
foreclosure action or proceeding with respect to any Lien held by it in the
Shared Collateral under any of the Junior Debt Documents or otherwise in respect
of the Junior Obligations.

SECTION 3.03.Actions upon Breach. Should any Junior Representative or any Junior
Secured Party, contrary to this Agreement, in any way take, attempt to take or
threaten to take any action with respect to the Shared Collateral (including any
attempt to realize upon or enforce any remedy with respect to this Agreement) or
fail to take any action required by this Agreement, the Designated Senior
Representative or any other Senior Representative or other Senior Secured Party
may obtain relief against such Junior Representative or such Junior Secured
Party by injunction, specific performance or other

 

-13-



--------------------------------------------------------------------------------

appropriate equitable relief. Each Junior Representative, on behalf of itself
and each Junior Secured Party under its Junior Debt Facility, hereby (i) agrees
that the Senior Secured Parties’ damages from the actions of the Junior
Representatives or any Junior Secured Party may at that time be difficult to
ascertain and may be irreparable and waives any defense that the Borrower, any
other Grantor or the Senior Secured Parties cannot demonstrate damage or be made
whole by the awarding of damages and (ii) irrevocably waives any defense based
on the adequacy of a remedy at law and any other defense that might be asserted
to bar the remedy of specific performance in any action that may be brought by
the Designated Senior Representative, any other Senior Representative or any
Senior Secured Party.

ARTICLE IV

Payments

SECTION 4.01.Application of Proceeds. Subject to the ABL/Term Loan Intercreditor
Agreement with respect to ABL Priority Collateral, so long as the Discharge of
Senior Obligations has not occurred, the Shared Collateral or any property of
any Grantor or any Subsidiary of any Grantor or Proceeds thereof received in
connection with the sale or other disposition of, or collection on, such Shared
Collateral or of any property of any Grantor or any Subsidiary of any Grantor
upon the exercise of remedies shall be applied by the Designated Senior
Representative to the Senior Obligations in such order as specified in the
relevant Senior Debt Documents (including any relevant Intercreditor Agreement)
until the Discharge of Senior Obligations has occurred. Upon the Discharge of
Senior Obligations, the Designated Senior Representative shall deliver promptly
to the Designated Junior Representative any Shared Collateral or any property of
any Grantor or any Subsidiary of any Grantor or Proceeds thereof held by it in
the same form as received, with any necessary endorsements, or as a court of
competent jurisdiction may otherwise direct, to be applied by the Designated
Junior Representative to the Junior Obligations in such order as specified in
the relevant Junior Debt Documents.

SECTION 4.02.Payments Over. Subject to the ABL/Term Loan Intercreditor Agreement
with respect to ABL Collateral, prior to the Discharge of Senior Obligations,
any Shared Collateral, any other property of any Grantor or any Subsidiary of
any Grantor or Proceeds of any of the foregoing received by any Junior
Representative or any Junior Secured Party in connection with the exercise of
any right or remedy (including setoff or recoupment) or otherwise relating to
the Shared Collateral or such property in contravention of this Agreement shall
be segregated and held in trust for the benefit of and forthwith paid over to
the Designated Senior Representative for the benefit of the Senior Secured
Parties in the same form as received, with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct. The Designated Senior
Representative is hereby authorized to make any such endorsements as agent for
each of the Junior Representatives or any such Junior Secured Party. This
authorization is coupled with an interest and is irrevocable.

ARTICLE V

Other Agreements

SECTION 5.01.Releases.

(a)        Each Junior Representative, for itself and on behalf of each Junior
Secured Party under its Junior Debt Facility, agrees that, in the event of a
sale, transfer or other disposition of any specified item of Shared Collateral
(including all or substantially all of the equity interests of any Subsidiary of
the Borrower) or the release of any Guarantee for any Secured Obligation that is
either (x) in connection with any foreclosure or other exercise of remedies (or
a disposition effected in lieu of such a foreclosure or exercise of remedies)
with respect to Shared Collateral by the Designated Senior

 

-14-



--------------------------------------------------------------------------------

Representative or (y) consented to by the Designated Senior Representative, the
Guarantees and the Liens granted to the Junior Representatives and the Junior
Secured Parties upon such Shared Collateral to secure Junior Obligations (but
not on the Proceeds thereof) (and any Guarantees provided by any Grantors in
respect thereof) shall, in each case, terminate and be released, automatically
and without any further action, concurrently with the termination and release of
all Liens granted upon such Shared Collateral and Guarantees of the Grantors in
respect thereof to secure Senior Obligations and to the same extent as such
Liens granted upon such Shared Collateral and such Guarantees to secured Senior
Obligations are released. Upon delivery to a Junior Representative of an
Officer’s Certificate stating that any such termination and release of Liens
securing the Senior Obligations has become effective (or shall become effective
concurrently with such termination and release of the Liens granted to the
Junior Secured Parties and the Junior Representatives) and any necessary or
proper instruments of termination or release prepared by the Borrower or any
other Grantor, such Junior Representative will promptly execute, deliver or
acknowledge, at the Borrower’s or the other Grantor’s sole cost and expense,
such instruments to evidence such termination and release of the Liens and
Guarantees. Nothing in this Section 5.01(a) will be deemed to affect any
agreement of a Junior Representative, for itself and on behalf of the Junior
Secured Parties under its Junior Debt Facility, to release the Liens on the
Junior Collateral as set forth in the relevant Junior Debt Documents.

(b)        Each Junior Representative, for itself and on behalf of each Junior
Secured Party under its Junior Debt Facility, hereby irrevocably constitutes and
appoints each Senior Representative and any officer or agent of each Senior
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Junior Representative or such Junior Secured Party or in such
Senior Representative’s own name, from time to time in such Senior
Representative’s discretion, for the purpose of carrying out the terms of
Section 5.01(a), to take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or desirable to accomplish
the purposes of Section 5.01(a), including any termination statements,
endorsements or other instruments of transfer or release.

(c)        Unless and until the Discharge of Senior Obligations has occurred,
each Junior Representative, for itself and on behalf of each Junior Secured
Party under its Junior Debt Facility, hereby consents to the application,
whether prior to or after an event of default under any Senior Debt Document of
Proceeds of Shared Collateral to the repayment of Senior Obligations pursuant to
the Senior Debt Documents, provided that nothing in this Section 5.01(c) shall
be construed to prevent or impair the rights of the Junior Representatives or
the Junior Secured Parties to enforce this Agreement or to receive payments in
connection with the Junior Obligations not otherwise in contravention of this
Agreement.

(d)        Notwithstanding anything to the contrary in any Junior Collateral
Document, in the event the terms of a Senior Collateral Document and a Junior
Collateral Document each require any Grantor (i) to make payment in respect of
any item of Shared Collateral, (ii) to deliver or afford control over any item
of Shared Collateral to, or deposit any item of Shared Collateral with, (iii) to
register ownership of any item of Shared Collateral in the name of or make an
assignment of ownership of any Shared Collateral or the rights thereunder,
(iv) to cause any securities intermediary, commodity intermediary or other
Person acting in a similar capacity to agree to comply, in respect of any item
of Shared Collateral, with instructions or orders from, or to treat, in respect
of any item of Shared Collateral, as the entitlement holder, (v) to hold any
item of Shared Collateral in trust for (to the extent such item of Shared
Collateral cannot be held in trust for multiple parties under applicable law),
(vi) to obtain the agreement of a bailee or other third party to hold any item
of Shared Collateral for the benefit of or subject to the control of or, in
respect of any item of Shared Collateral, to follow the instructions of or
(vii) to obtain the agreement of a landlord with respect to access to leased
premises where any item of Shared Collateral is located or waivers or
subordination of rights with respect to any item of Shared Collateral in favor
of, in any case, both any Designated Senior Representative and any Junior

 

-15-



--------------------------------------------------------------------------------

Representative or Junior Secured Party, such Grantor may, to the extent such
action cannot be taken with respect to both the Designated Senior Representative
and the Designated Junior Representative after use of commercially reasonable
efforts to do so, until the applicable Discharge of Senior Obligations has
occurred, comply with such requirement under the Junior Collateral Document as
it relates to such Shared Collateral by taking any of the actions set forth
above only with respect to, or in favor of, the Designated Senior
Representative. To the extent any such actions have been taken in favor of the
Designated Junior Representative prior to the date of this Agreement, the
applicable arrangements resulting therefrom shall continue to be in effect and
be subject to Section 5.05.

SECTION 5.02.Insurance and Condemnation Awards. Unless and until the Discharge
of Senior Obligations has occurred, the Designated Senior Representative and the
Senior Secured Parties shall have the sole and exclusive right, subject to the
rights of the Grantors under the Senior Debt Documents, (a) to adjust settlement
for any insurance policy covering the Shared Collateral in the event of any loss
thereunder and (b) to approve any award granted in any condemnation or similar
proceeding affecting the Shared Collateral. Unless and until the Discharge of
Senior Obligations has occurred, all Proceeds, all proceeds of any such policy
and any such award, if in respect of the Shared Collateral, shall be paid
(i) first, prior to the occurrence of the Discharge of Senior Obligations, to
the Designated Senior Representative for the benefit of Senior Secured Parties
pursuant to the terms of the Senior Debt Documents, (ii) second, after the
occurrence of the Discharge of Senior Obligations, to the Designated Junior
Representative for the benefit of the Junior Secured Parties pursuant to the
terms of the applicable Junior Debt Documents and (iii) third, if no Senior
Obligations or Junior Obligations are outstanding, to the owner of the subject
property, such other Person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct. If any Junior Representative or any
Junior Secured Party shall, at any time, receive any proceeds of any such
insurance policy or any such award in contravention of this Agreement, it shall
pay such proceeds over to the Designated Senior Representative in accordance
with the terms of Section 4.02.

SECTION 5.03.Amendments to Senior Debt Documents and Junior Debt Documents.

(a)        Without the prior written consent of the Designated Senior
Representative, no Junior Debt Document or Junior Collateral Document may be
amended, restated, supplemented or otherwise modified or entered into to the
extent such amendment, restatement, supplement or modification, or the terms of
any new Junior Debt Document or Junior Collateral Document, would:

(i)        be prohibited by or inconsistent with any of the terms of this
Agreement;

(ii)       increase (A) the principal amount outstanding thereunder or (B) any
“Applicable Rate”, margin, LIBOR or base rate “floor”, or similar component of
the interest rate (whether in cash or in kind);

(iii)      add or increase any other fees or monetary obligations of the
Borrower or any Grantor;

(iv)      increase the amount of any required principal or interest payment or
modify any related amortization schedule in a manner which would have the effect
of increasing the amount of any required principal or interest payment;

(v)       change to an earlier date (A) the scheduled final maturity date or
(B) the date of any regularly scheduled amortization or redemption payments of
principal or interest;

(vi)      add or increase any prepayment or redemption premium; or

 

-16-



--------------------------------------------------------------------------------

(vii)      add or change any other provision, including any negative covenant,
financial maintenance covenant, or event of default in the Junior Loan Documents
(as in effect on the date hereof) in a manner that is more restrictive to, or
would increase the obligations or create additional obligations of, the Borrower
or any of its Subsidiaries.

(b)        The Borrower agrees to deliver to the Designated Senior
Representative copies of (i) any amendments, supplements or other modifications
to the Junior Collateral Documents and (ii) any new Junior Collateral Documents,
in each case promptly after effectiveness thereof. Each Junior Representative,
for itself and on behalf of each Junior Secured Party under its Junior Debt
Facility, agrees that each Junior Collateral Document under its Junior Debt
Facility shall include the following language (or language to similar effect
reasonably approved by the Designated Senior Representative):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the Junior Representative pursuant to this Agreement are
expressly subject and subordinate to the liens and security interests granted in
favor of the Senior Secured Parties (as defined in the Intercreditor Agreement
referred to below), including liens and security interests granted to
(A) Cortland Capital Market Services LLC, as collateral agent, pursuant to or in
connection with the Credit Agreement dated as of February 20, 2019 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time), among the Borrower, the lenders party thereto, and Cortland Capital
Market Services LLC, as administrative agent and collateral agent and
(B) [INSERT NAME], as [INSERT CAPACITY], pursuant to or in connection with the
[Additional Senior Debt Document] (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time), among [                ]
and the other parties thereto, and (ii) the exercise of any right or remedy by
the Junior Representative hereunder is subject to the limitations and provisions
of the Term Intercreditor Agreement dated as of February 20, 2019 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”), among the Borrower, the lenders party
thereto and Cortland Capital Market Services LLC, as administrative agent and
collateral agent. In the event of any conflict between the terms of the Term
Intercreditor Agreement and the terms of this Agreement, the terms of the Term
Intercreditor Agreement shall govern.”

(c)        In the event that any Senior Representative enters into any
amendment, waiver or consent in respect of any of the Senior Collateral
Documents for the purpose of adding to or deleting from, or waiving or
consenting to any departures from any provisions of, any Senior Collateral
Document or changing in any manner the rights of the Designated Senior
Representative, the Senior Secured Parties, the Borrower or any other Grantor
thereunder (including the release of any Liens in Senior Collateral), then such
amendment, waiver or consent shall apply automatically to any comparable
provision of the comparable Junior Collateral Documents without the consent of
any Junior Representative or any Junior Secured Party and without any action by
any Junior Representative, the Borrower or any other Grantor; provided, however,
no such amendment, waiver or consent shall have the effect of (i) removing
assets subject to the Lien of the Junior Collateral Documents (or Guarantees
thereunder), except to the extent that a release of such Lien (or Guarantee) is
permitted by Section 5.01 of this Agreement and provided that there is a
corresponding release of the Lien securing the Senior Obligations, (ii) imposing
duties that are adverse on any Junior Representative without its consent,
(iii) altering the terms of the Junior Debt Documents to permit other Liens on
the Collateral not permitted under the terms of the Junior Debt Documents or
(iv) being prejudicial to the interests of the Junior Secured Parties to a
greater extent than the Senior Secured Parties (other than by virtue of their
relative priority and the rights and obligations

 

-17-



--------------------------------------------------------------------------------

hereunder). To the extent practicable, the Borrower will give the Junior
Representatives written notice of any such amendment, waiver or consent in
advance of the effectiveness thereof, provided that the failure to give such
advance notice shall not cause any such amendment, waiver or consent to be
invalid.

(d)        The Senior Debt Documents may be amended, amended and restated,
restated, supplemented or otherwise modified in accordance with their terms
without the consent of any Junior Secured Party.

SECTION 5.04.        [Reserved]

SECTION 5.05.        Gratuitous Bailee for Perfection.

(a)        Each Representative acknowledges and agrees that if it shall at any
time hold a Lien securing any Secured Obligations on any Shared Collateral that
can be perfected by the possession or control of such Shared Collateral or of
any account in which such Shared Collateral is held, and if such Shared
Collateral or any such account is in fact in the possession or under the control
of such Representative, or of agents or bailees of such Representative (such
Shared Collateral being referred to herein as the “Pledged or Controlled
Collateral”), or if it shall at any time obtain any landlord waiver or bailee’s
letter or any similar agreement or arrangement granting it rights or access to
Shared Collateral, such Representative shall also hold such Pledged or
Controlled Collateral, or take such actions with respect to such landlord
waiver, bailee’s letter or similar agreement or arrangement, as sub-agent or
gratuitous bailee for the benefit of the relevant other Representatives, in each
case solely for the purpose of perfecting the Liens granted under the relevant
Collateral Documents and subject to the terms and conditions of this
Section 5.05.

(b)        Except as otherwise specifically provided herein, until the Discharge
of Senior Obligations has occurred, each Senior Representative shall be entitled
to deal with the Pledged or Controlled Collateral in accordance with the terms
of the Senior Debt Documents as if the Liens under the Junior Collateral
Documents did not exist. The rights of the Junior Representatives and the Junior
Secured Parties with respect to the Pledged or Controlled Collateral shall at
all times be subject to the terms of this Agreement.

(c)        No Senior Representative shall have any obligation whatsoever to the
Junior Representatives or any Junior Secured Party to assure that any of the
Pledged or Controlled Collateral is genuine or owned by the Grantors or to
protect or preserve rights or benefits of any Person or any rights pertaining to
the Shared Collateral, except as expressly set forth in this Section 5.05. The
duties or responsibilities of any Representative under this Section 5.05 shall
be limited solely to holding or controlling the Shared Collateral and the
related Liens referred to in paragraph (a) of this Section 5.05 as sub-agent and
gratuitous bailee for the relevant Representatives for purposes of perfecting
the Lien held by such Representative.

(d)        No Senior Representative shall have by reason of the Junior
Collateral Documents or this Agreement, or any other document, a fiduciary
relationship in respect of any Junior Representative or any Junior Secured
Party, and each Junior Representative, for itself and on behalf of each Junior
Secured Party under its Junior Debt Facility, hereby waives and releases each
Senior Representative from all claims and liabilities arising pursuant to such
Senior Representative’s role under this Section 5.05 as sub-agent and gratuitous
bailee with respect to the Shared Collateral. No Junior Representative shall
have by reason of the Senior Collateral Documents or this Agreement, or any
other document, a fiduciary relationship in respect of any Senior Representative
or any Senior Secured Party, and each Senior Representative, for itself and on
behalf of each Senior Secured Party under its Senior Debt Facility, hereby
waives and releases each Junior Representative from all claims and liabilities

 

-18-



--------------------------------------------------------------------------------

arising pursuant to such Junior Representative’s role under this Section 5.05 as
sub-agent and gratuitous bailee with respect to the Shared Collateral.

(e)        Upon the Discharge of Senior Obligations, each Senior Representative
shall, at the Grantors’ sole cost and expense, (i) (A) deliver to the Designated
Junior Representative, to the extent that it is legally permitted to do so, all
Shared Collateral, including all proceeds thereof, held or controlled by such
Senior Representative or any of its agents or bailees, including the transfer of
possession and control, as applicable, of the Pledged or Controlled Collateral,
together with any necessary endorsements and notices to depositary banks,
securities intermediaries and commodities intermediaries, and assign its rights
under any landlord waiver or bailee’s letter or any similar agreement or
arrangement granting it rights or access to Shared Collateral, or (B) direct and
deliver such Shared Collateral as a court of competent jurisdiction may
otherwise direct, (ii) notify any applicable insurance carrier that it is no
longer entitled to be a loss payee or additional insured under the insurance
policies of any Grantor issued by such insurance carrier and (iii) notify any
governmental authority involved in any condemnation or similar proceeding
involving any Grantor that the Designated Junior Representative is entitled to
approve any awards granted in such proceeding. The Borrower and the other
Grantors shall take such further action as is required to effectuate the
transfer contemplated hereby and shall indemnify each Senior Representative for
loss or damage suffered by such Senior Representative as a result of such
transfer, except for loss or damage suffered by such Senior Representative as a
result of its own willful misconduct, gross negligence or bad faith. No Senior
Representative has any obligation to follow instructions from the Designated
Junior Representative in contravention of this Agreement.

(f)        Neither the Designated Senior Representative nor any of the other
Senior Representatives or Senior Secured Parties shall be required to marshal
any present or future collateral security for any obligations of the Borrower or
any other Grantor to the Designated Senior Representative, any other Senior
Representative or any Senior Secured Party under the Senior Debt Documents or
any assurance of payment in respect thereof, or to resort to such collateral
security or other assurances of payment in any particular order, and all of
their rights in respect of such collateral security or any assurance of payment
in respect thereof shall be cumulative and in addition to all other rights,
however existing or arising.

SECTION 5.06.When Discharge of Senior Obligations Deemed to Not Have Occurred.
If, at any time substantially concurrently with or after the Discharge of Senior
Obligations has occurred, the Borrower or any other Grantor incurs any Senior
Obligations (other than in respect of the payment of indemnities surviving the
Discharge of Senior Obligations), then the Discharge of Senior Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement
(other than with respect to any actions taken prior to the date of such
designation as a result of the occurrence of such first Discharge of Senior
Obligations) and the applicable agreement governing such Senior Obligations
shall automatically be treated as a Senior Debt Document for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of Shared Collateral set forth herein and the granting by the Designated
Senior Representative of amendments, waivers and consents hereunder, subject to
Section 5.03, and the agent, representative or trustee for the holders of such
Senior Obligations shall be a Senior Representative for all purposes of this
Agreement. Upon receipt of notice of such incurrence (including the identity of
the new Designated Senior Representative), each Junior Representative (including
the Designated Junior Representative) shall promptly (a) enter into such
documents and agreements (at the expense of the Borrower), including amendments
or supplements to this Agreement, as the Borrower or such new Senior
Representative shall reasonably request in writing in order to provide the new
Senior Representative the rights of a Senior Representative contemplated hereby,
(b) deliver to the Designated Senior Representative, to the extent that it is
legally permitted to do so, all Shared Collateral, including all proceeds
thereof, held or controlled by such Junior Representative or any of its agents
or bailees, including the transfer of possession and control, as applicable, of
the Pledged or

 

-19-



--------------------------------------------------------------------------------

Controlled Collateral, together with any necessary endorsements and notices to
depositary banks, securities intermediaries and commodities intermediaries, and
assign its rights under any landlord waiver or bailee’s letter or any similar
agreement or arrangement granting it rights or access to Shared Collateral,
(c) notify any applicable insurance carrier that it is no longer entitled to be
a loss payee or additional insured under the insurance policies of any Grantor
issued by such insurance carrier and (d) notify any governmental authority
involved in any condemnation or similar proceeding involving a Grantor that the
new Designated Senior Representative is entitled to approve any awards granted
in such proceeding.

SECTION 5.07.Purchase Right. Without prejudice to the enforcement of the Senior
Secured Parties’ remedies, the Senior Secured Parties agree that following
(a) the acceleration of the Senior Obligations in accordance with the terms of
the Senior Debt Documents or (b) the commencement of an Insolvency or
Liquidation Proceeding (each, a “Purchase Event”), within ten (10) Business Days
of the Purchase Event, one or more of the Junior Secured Parties may request,
and the Senior Secured Parties hereby offer the Junior Secured Parties the
option, to purchase all, but not less than all, of the aggregate amount of
Senior Obligations outstanding at the time of purchase at par, plus any cash
collateral for any potential indemnification or other contingent obligations as
may be reasonably requested by the Required Lenders (as defined in the Senior
Credit Agreement) or the Senior Representative plus any premium that would be
applicable upon prepayment of the Senior Obligations and accrued and unpaid
interest, fees, and expenses without warranty or representation or recourse
(except for representations and warranties required to be made by assigning
lenders pursuant to the Assignment and Assumption (as such term is defined in
the Senior Credit Agreement)). If such right is exercised, the parties shall
endeavor to close promptly thereafter but in any event within ten (10) Business
Days of the request. If one or more of the Junior Secured Parties exercises such
purchase right, it shall be exercised pursuant to documentation mutually
acceptable to each of the Designated Senior Representative and the Junior
Representatives. If none of the Junior Secured Parties timely exercises such
purchase right, the Senior Secured Parties shall have no further obligations
pursuant to this Section 5.07 for such Purchase Event and may take any further
actions in their sole discretion in accordance with the Senior Debt Documents
and this Agreement.

ARTICLE VI

Insolvency or Liquidation Proceedings.

SECTION 6.01.Financing and Sale Issues.

(a)        Until the Discharge of Senior Obligations has occurred, if the
Borrower or any other Grantor or any of their Subsidiaries shall be subject to
any Insolvency or Liquidation Proceeding and the Designated Senior
Representative shall desire to consent (or not object) to, as applicable, the
sale, use or lease of cash or other collateral or to consent (or not object) to
the Borrower’s or any other Grantor’s or applicable Subsidiary’s obtaining
financing under Section 363 or Section 364 of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law to be secured by the Senior Collateral
(“DIP Financing”), then each Junior Representative, for itself and on behalf of
each Junior Secured Party under its Junior Debt Facility, agrees that it will
(as applicable) raise no objection to and will not otherwise contest (or support
any person in objecting or otherwise contesting) such use of such cash or other
collateral or such DIP Financing and, except to the extent permitted by the
proviso in clause (ii) of Section 3.01(a) and Section 6.03, will not request
adequate protection or any other relief in connection therewith and, to the
extent the Liens securing the Senior Obligations under the Senior Credit
Agreement or, if no Senior Credit Agreement then exists, under the other Senior
Debt Documents are subordinated to or pari passu with such DIP Financing, will
subordinate (and will be deemed hereunder to have subordinated) its Liens in the
Shared Collateral to (x) the Liens securing such DIP Financing (and all
obligations relating thereto) on the same basis as the Liens securing the Junior
Obligations are so

 

-20-



--------------------------------------------------------------------------------

subordinated to Liens securing Senior Obligations under this Agreement, (y) any
adequate protection Liens provided to the Senior Secured Parties and (z) any
“carve-out” for professional and United States Trustee fees agreed to by the
Designated Senior Representative, and the Designated Junior Representative, for
itself and on behalf of each Junior Secured Party under its Junior Debt
Facility, agrees that notice received two (2) Business Days prior to the entry
of an order approving such usage of cash or other collateral or approving such
DIP Financing shall be adequate notice. Without the prior written consent of the
Designated Senior Representative, no Junior Secured Party may, directly or
indirectly, provide or propose DIP Financing to the Borrower, any Grantor or any
of their Subsidiaries.

(b)        Each Junior Representative, for itself and on behalf of each Junior
Secured Party under its Junior Debt Facility, further agrees that it will not
object to, contest, or support any other Person in objecting to or contesting
(i) any motion for relief from the automatic stay or from any injunction against
foreclosure or enforcement in respect of Senior Obligations with respect to the
Senior Collateral made by the Designated Senior Representative, any other Senior
Representative or any other Senior Secured Party, (ii) any lawful exercise by
any Senior Secured Party of the right to credit bid Senior Obligations at any
sale in foreclosure of Senior Collateral (including, without limitation,
pursuant to Section 363(k) of the Bankruptcy Code or any similar provision under
any other applicable Bankruptcy Law) or to exercise any rights under
Section 1111(b) of the Bankruptcy Code or any similar provision under any other
applicable Bankruptcy Law with respect to the Senior Collateral, (iii) any other
request for judicial relief made in any court by any Senior Secured Party
relating to the lawful enforcement of any Lien on Senior Collateral or (iv) any
order relating to a sale or other disposition of any or all of the Senior
Collateral for which the Designated Senior Representative has consented that
provides, to the extent such sale or other disposition is to be free and clear
of Liens, that the Liens securing the Senior Obligations and the Junior
Obligations will attach to the proceeds of the sale on the same basis of
priority as the Liens on the Shared Collateral securing the Senior Obligations
rank to the Liens on the Shared Collateral securing the Junior Obligations
pursuant to this Agreement.

SECTION 6.02.Relief from the Automatic Stay. Until the Discharge of Senior
Obligations has occurred, each Junior Representative, for itself and on behalf
of each Junior Secured Party under its Junior Debt Facility, agrees that none of
them shall seek relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding or take any action in derogation thereof,
in each case in respect of any Shared Collateral, without the prior written
consent of the Designated Senior Representative.

SECTION 6.03.Adequate Protection.

(a)        Each Junior Representative, for itself and on behalf of each Junior
Secured Party under its Junior Debt Facility, agrees that none of them shall
object, contest or support any other Person objecting to or contesting (a) any
request by the Designated Senior Representative, the other Senior
Representatives or the Senior Secured Parties for adequate protection in any
form, (b) any objection by the Designated Senior Representative, the other
Senior Representatives or the Senior Secured Parties to any motion, relief,
action or proceeding based on the Designated Senior Representative’s or any
other Senior Representative’s or Senior Secured Party’s claiming a lack of
adequate protection or (c) the allowance and payment of interest, fees, expenses
or other amounts of the Designated Senior Representative, any other Senior
Representative or any other Senior Secured Party as adequate protection or
otherwise under Section 506(b) or 506(c) of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law.

(b)        Notwithstanding anything contained in this Section 6.03 or in
Section 6.01, in any Insolvency or Liquidation Proceeding, (i) if the Senior
Secured Parties (or any subset thereof) are granted adequate protection in the
form of a Lien on additional or replacement collateral and/or a

 

-21-



--------------------------------------------------------------------------------

superpriority administrative expense claim in connection with any DIP Financing
or use of cash collateral under Section 363 or 364 of the Bankruptcy Code or any
similar provision of any other Bankruptcy Law, then each Junior Representative,
for itself and on behalf of each Junior Secured Party under its Junior Debt
Facility, may seek or request adequate protection in the form of (as applicable)
a Lien on such additional or replacement collateral and/or a superpriority
administrative expense claim, which Lien and/or superpriority administrative
expense claim (as applicable) is subordinated to the Liens securing and
providing adequate protection for, and claims with respect to, the Senior
Obligations and such DIP Financing (and all obligations relating thereto), in
the case of any such Lien, on the same basis as the Liens securing the Junior
Obligations are so subordinated to the Liens securing the Senior Obligations
under this Agreement and (ii) in the event any Junior Representatives, for
themselves and on behalf of the Junior Secured Parties under their Junior Debt
Facilities, seek or request adequate protection and such adequate protection is
granted in the form of (as applicable) a Lien on additional or replacement
collateral and/or a superpriority administrative expense claim, then such Junior
Representatives, for themselves and on behalf of each Junior Secured Party under
their Junior Debt Facilities, agree that the Senior Representatives shall also
be granted (as applicable) a senior Lien on such additional or replacement
collateral as security and adequate protection for the Senior Obligations and/or
a senior superpriority administrative expense claim, and that any Lien on such
additional or replacement collateral securing or providing adequate protection
for the Junior Obligations and/or superpriority administrative expense claim
shall be subordinated to the Liens on such collateral securing and claims with
respect to the Senior Obligations and any such DIP Financing (and all
obligations relating thereto) and any other Liens and claims granted to the
Senior Secured Parties as adequate protection, in the case of any such Lien, on
the same basis as the other Liens securing the Junior Obligations are so
subordinated to such Liens securing Senior Obligations under this Agreement.

(c)        Without limiting the generality of the foregoing, to the extent that
the Senior Secured Parties are granted adequate protection in the form of
payments in the amount of current post-petition fees and expenses, and/or other
cash payments, then the Junior Representatives, for themselves and on behalf of
the Junior Secured Parties under their Junior Debt Facilities, shall not be
prohibited from seeking adequate protection in the form of payments in the
amount of current post-petition incurred fees and expenses, and/or other cash
payments (as applicable), subject to the right of the Senior Secured Parties to
object to the reasonableness of the amounts of fees and expenses or other cash
payments so sought by the Junior Secured Parties; provided, however, that until
the Discharge of Senior Obligations, if any Junior Representative or any Junior
Secured Party shall, at any time, receive any post-petition fees and expenses
and/or other cash payments, it shall pay such post-petition fees and expenses
and/or other cash payments over to the Designated Senior Representative in
accordance with the terms of Section 4.02.

SECTION 6.04.Preference Issues. If any Senior Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay any amount to the estate of the Borrower or any other Grantor (or
any trustee, receiver or similar Person therefor), because the payment of such
amount was declared to be fraudulent or preferential in any respect or for any
other reason, any amount (a “Recovery”), whether received as proceeds of
security, enforcement of any right of setoff, recoupment or otherwise, then for
all purposes of this Agreement, the Senior Obligations shall be reinstated to
the extent of such Recovery and deemed to be outstanding as if such payment had
not occurred. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto. Each Junior Representative, for
itself and on behalf of each Junior Secured Party under its Junior Debt
Facility, hereby agrees that none of them shall be entitled to benefit from any
avoidance action affecting or otherwise relating to any distribution or
allocation made in accordance with this Agreement, whether by preference or
otherwise, it being understood and agreed that the benefit of such avoidance
action otherwise allocable

 

-22-



--------------------------------------------------------------------------------

to them shall instead be allocated and turned over for application in accordance
with the priorities set forth in this Agreement.

SECTION 6.05.Separate Grants of Security and Separate Classifications. Each
Junior Representative, for itself and on behalf of each Junior Secured Party
under its Junior Debt Facility, acknowledges and agrees that (a) the grants of
Liens pursuant to the Senior Collateral Documents and the Junior Collateral
Documents constitute separate and distinct grants of Liens, (b) the Junior
Secured Parties’ claims against the Grantors in respect of their Liens on the
Shared Collateral constitute junior claims separate and apart (and of a
different class) from the senior claims of the Senior Secured Parties against
the Grantors in respect of the Shared Collateral, and (c) because of, among
other things, their differing rights in the Shared Collateral, the Junior
Obligations are fundamentally different from the Senior Obligations and must be
separately classified in any Plan of Reorganization proposed, confirmed, or
adopted in an Insolvency or Liquidation Proceeding. To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that the claims of the Senior Secured Parties and the Junior Secured
Parties in respect of the Shared Collateral constitute only one secured claim
(rather than separate classes of senior and junior secured claims), then each
Junior Representative, for itself and on behalf of each Junior Secured Party
under its Junior Debt Facility, hereby acknowledges and agrees that all
distributions from the Shared Collateral shall be made as if there were separate
classes of senior and junior secured claims against the Grantors in respect of
the Shared Collateral (with the effect being that, to the extent that the
aggregate value of the Shared Collateral is sufficient (for this purpose
ignoring all claims held by the Junior Secured Parties), the Senior Secured
Parties shall be entitled to receive, in addition to amounts distributed to them
in respect of principal, pre-petition interest and other claims, all amounts
owing in respect of post-petition interest, fees, and expenses (whether or not
allowed or allowable in such Insolvency or Liquidation Proceeding) before any
distribution is made from the Shared Collateral in respect of the Junior
Obligations, with each Junior Representative, for itself and on behalf of each
Junior Secured Party under its Junior Debt Facility, hereby acknowledging and
agreeing to turn over to the Designated Senior Representative amounts otherwise
received or receivable by them from the Shared Collateral to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the claim or recovery of the Junior Secured Parties. This
Section 6.05 is intended to govern the relationship between the classes of
claims held by the Junior Secured Parties, on the one hand, and a collective
class of claims comprised of the Senior Credit Agreement Secured Parties and any
Additional Senior Secured Parties (as opposed to separate classes of each such
series of claims), on the other hand, and, for the avoidance of doubt, nothing
set forth herein shall in any way alter or modify the relationship of each
series of such separate claims held by the Senior Secured Parties or otherwise
cause such different claims to be combined into one or more classes or otherwise
classified in a manner that violates any relevant Intercreditor Agreement.

SECTION 6.06.No Waivers of Rights of Senior Secured Parties. Nothing contained
herein shall, except as expressly provided herein, prohibit or in any way limit
the Designated Senior Representative, any other Senior Representative or any
other Senior Secured Party from objecting in any Insolvency or Liquidation
Proceeding or otherwise to any action taken by any Junior Secured Party,
including the seeking by any Junior Secured Party of adequate protection or the
asserting by any Junior Secured Party of any of its rights and remedies under
the Junior Debt Documents or otherwise.

SECTION 6.07.Application. This Agreement, which the parties hereto expressly
acknowledge is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law, shall be
effective before, during and after the commencement of any Insolvency or
Liquidation Proceeding. The relative rights as to the Shared Collateral and
proceeds thereof shall continue after the commencement of any Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the petition
therefor, subject to any court order approving the financing of, or

 

-23-



--------------------------------------------------------------------------------

use of cash collateral by, any Grantor. All references herein to any Grantor
shall include such Grantor as a debtor-in-possession and any receiver or trustee
for such Grantor.

SECTION 6.08.Other Matters. To the extent that any Junior Representative or any
Junior Secured Party has or acquires rights under Section 363 or Section 364 of
the Bankruptcy Code or any similar provision of any other Bankruptcy Law with
respect to any of the Shared Collateral, such Junior Representative, on behalf
of itself and each Junior Secured Party under its Junior Debt Facility, agrees
not to assert any such rights without the prior written consent of the
Designated Senior Representative, provided that if requested by the Designated
Senior Representative, such Junior Representative shall timely exercise such
rights in the manner requested by the Designated Senior Representative,
including any rights to payments in respect of such rights.

SECTION 6.09.506(c) Claims. Until the Discharge of Senior Obligations has
occurred, each Junior Representative, on behalf of itself and each Junior
Secured Party under its Junior Debt Facility, agrees that it will not assert or
enforce any claim under Section 506(c) of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law senior to or on a parity with the Liens
securing the Senior Obligations for costs or expenses of preserving or disposing
of any Shared Collateral.

SECTION 6.10.Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a Plan of
Reorganization on account of both the Senior Obligations and the Junior
Obligations, then, to the extent the debt obligations distributed on account of
the Senior Obligations and on account of the Junior Obligations are secured by
Liens upon the same assets or property, the provisions of this Agreement will
survive the distribution of such debt obligations pursuant to such plan and will
apply with like effect to the Liens securing such debt obligations.

SECTION 6.11.Post-Petition Interest. None of the Junior Representatives or any
other Junior Secured Party shall oppose or seek to challenge any claim by any
Senior Representative or any Senior Secured Party for allowance in any
Insolvency or Liquidation Proceeding of Senior Obligations consisting of claims
for post-petition interest, fees, costs, expenses, and/or other charges, under
Section 506(b) of the Bankruptcy Code or otherwise (for this purpose ignoring
all claims and Liens held by the Junior Secured Parties on the Shared
Collateral).

SECTION 6.12.Voting. No Junior Secured Party shall, without the consent of the
Designated Senior Representative, propose, vote in favor of, or otherwise
directly or indirectly support any Plan of Reorganization that does not provide
for the Discharge of Senior Obligations in full in cash (including any amounts
owing in respect of post-petition interest, fees, and expenses) and each Junior
Secured Party will vote on any Plan of Reorganization as directed by the
Designated Senior Representative.

ARTICLE VII

Reliance; etc.

SECTION 7.01.Reliance. The consent by the Senior Secured Parties to the
execution and delivery of the Junior Debt Documents to which the Senior Secured
Parties have consented and all loans and other extensions of credit made or
deemed made on and after the date hereof by the Senior Secured Parties to the
Borrower or any Subsidiary have been given and made in reliance upon this
Agreement. Each Junior Representative, on behalf of itself and each Junior
Secured Party under its Junior Debt Facility, acknowledges that it and such
Junior Secured Parties have, independently and without reliance on the
Designated Senior Representative or any other Senior Representative or other
Senior

 

-24-



--------------------------------------------------------------------------------

Secured Party, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into the
Junior Debt Documents to which they are party or by which they are bound, this
Agreement and the transactions contemplated hereby and thereby, and they will
continue to make their own credit decision in taking or not taking any action
under the Junior Debt Documents or this Agreement.

SECTION 7.02.No Warranties or Liability. Each Junior Representative, on behalf
of itself and each Junior Secured Party under its Junior Debt Facility,
acknowledges and agrees that neither the Designated Senior Representative nor
any other Senior Representative or other Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Senior Debt Documents, the ownership of any Shared Collateral or the perfection
or priority of any Liens thereon. The Senior Secured Parties will be entitled to
manage and supervise their respective loans and extensions of credit under the
Senior Debt Documents in accordance with law and as they may otherwise, in their
sole discretion, deem appropriate, and the Senior Secured Parties may manage
their loans and extensions of credit without regard to any rights or interests
that the Junior Representatives and the Junior Secured Parties have in the
Shared Collateral or otherwise, except as otherwise provided in this Agreement.
Neither the Designated Senior Representative nor any other Senior Representative
or other Senior Secured Party shall have any duty to any Junior Representative
or Junior Secured Party to act in a manner that will prevent, or refrain from
acting in a manner that allows or results in, the occurrence or continuance of
an event of default or default under any agreement with the Borrower or any
Subsidiary of the Borrower (including the Junior Debt Documents), regardless of
any knowledge thereof that they may have or be charged with. Except as expressly
set forth in this Agreement, the Designated Senior Representative, the other
Senior Representatives, the Senior Secured Parties, the Junior Representatives
and the Junior Secured Parties have not otherwise made to each other, nor do
they hereby make to each other, any warranties, express or implied, nor do they
assume any liability to each other with respect to (a) the enforceability,
validity, value or collectability of any of the Senior Obligations, the Junior
Obligations or any guarantee or security which may have been granted to any of
them in connection therewith, (b) any Grantor’s title to or right to transfer
any of the Shared Collateral or (c) any other matter except as expressly set
forth in this Agreement.

SECTION 7.03.Obligations Unconditional. All rights, interests, agreements and
obligations of the Designated Senior Representative, the other Senior
Representatives, the Senior Secured Parties, the Junior Representatives and the
Junior Secured Parties hereunder shall remain in full force and effect
irrespective of:

(a)        any lack of validity or enforceability of any Senior Debt Document or
any Junior Debt Document;

(b)        any change in the time, manner or place of payment of, or in any
other terms of, all or any of the Senior Obligations or Junior Obligations, or
any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of any
Senior Debt Document or of the terms of any Junior Debt Document;

(c)        any exchange of any security interest in any Shared Collateral or any
other collateral or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior
Obligations or Junior Obligations or any guarantee thereof;

(d)        the commencement of any Insolvency or Liquidation Proceeding in
respect of the Borrower or any other Grantor; or

 

-25-



--------------------------------------------------------------------------------

(e)        any other circumstances that otherwise might constitute a defense
available to, or a discharge of, (i) the Borrower or any other Grantor in
respect of the Senior Obligations (other than the Discharge of Senior
Obligations subject to Sections 5.06 and 6.04) or (ii) any Junior Representative
or Junior Secured Party in respect of this Agreement.

ARTICLE VIII

Miscellaneous

SECTION 8.01.Conflicts; ABL/Term Loan Intercreditor Agreement. In the event of
any conflict or inconsistency between (x) the provisions of this Agreement and
the provisions of any Senior Debt Document or any Junior Debt Document, the
provisions of this Agreement shall govern and (y) the provisions of this
Agreement and the provisions of the ABL/Term Loan Intercreditor Agreement with
respect to the ABL Priority Collateral, the ABL/Term Loan Intercreditor
Agreement shall govern. Notwithstanding anything herein to the contrary, the
exercise of any right or remedy by any Representative or Secured Party hereunder
with respect to ABL Priority Collateral is subject to the terms of the ABL/Term
Loan Intercreditor Agreement.

SECTION 8.02.Continuing Nature of this Agreement; Severability. Subject to
Section 6.04, this Agreement shall continue to be effective until the Discharge
of Senior Obligations shall have occurred. This is a continuing agreement of
Lien subordination, and the Senior Secured Parties may continue, at any time and
without notice to the Junior Representatives or any Junior Secured Party, to
extend credit and other financial accommodations and lend monies to or for the
benefit of the Borrower or any other Grantor constituting Senior Obligations in
reliance hereon. The terms of this Agreement shall survive and continue in full
force and effect in any Insolvency or Liquidation Proceeding. Any provision of
this Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 8.03.Amendments; Waivers.

(a)        No failure or delay on the part of any party hereto in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

(b)        Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified (other than pursuant to any Joinder Agreement)
except pursuant to an agreement or agreements in writing entered into by each
Representative (and with respect to any such termination, waiver, amendment or
modification which by the terms of this Agreement requires the Borrower’s
consent or which affects the Borrower or any other Grantor, with the consent of
the Borrower).

 

-26-



--------------------------------------------------------------------------------

(c)        Notwithstanding the foregoing, without the consent of any Secured
Party, any Representative may become a party hereto by execution and delivery of
a Joinder Agreement in accordance with Section 8.09 of this Agreement and upon
such execution and delivery, such Representative and the Secured Parties and
Senior Obligations or Junior Obligations of the Debt Facility for which such
Representative is acting shall be subject to the terms hereof.

(d)        Notwithstanding the foregoing, without the consent of any other
Representative or Secured Party, the Designated Senior Representative may effect
amendments and modifications to this Agreement to the extent necessary to
reflect any incurrence of any Additional Junior Debt Obligations or Additional
Senior Debt Obligations in compliance with the Senior Credit Agreement, the
Junior Credit Agreement, any Additional Senior Debt Documents and any Additional
Junior Debt Documents.

SECTION 8.04.Information Concerning Financial Condition of the Borrower and the
other Grantors. The Designated Senior Representative, the other Senior
Representatives, the Senior Secured Parties, the Junior Representatives and the
Junior Secured Parties shall each be responsible for keeping themselves informed
of (a) the financial condition of the Borrower and the other Grantors and all
endorsers or guarantors of the Senior Obligations or the Junior Obligations and
(b) all other circumstances bearing upon the risk of nonpayment of the Senior
Obligations or the Junior Obligations. The Designated Senior Representative, the
other Senior Representatives, the Senior Secured Parties, the Junior
Representatives and the Junior Secured Parties shall have no duty to advise any
other party hereunder of information known to it or them regarding such
condition or any such circumstances or otherwise. In the event that the
Designated Senior Representative, any other Senior Representative, any Senior
Secured Party, any Junior Representative or any Junior Secured Party, in its
sole discretion, undertakes at any time or from time to time to provide any such
information to any other party, it shall be under no obligation to (i) make, and
the Designated Senior Representative, the other Senior Representatives, the
Senior Secured Parties, the Junior Representatives and the Junior Secured
Parties shall not make or be deemed to have made, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided,
(ii) provide any additional information or to provide any such information on
any subsequent occasion, (iii) undertake any investigation or (iv) disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.

SECTION 8.05.Subrogation. Each Junior Representative, on behalf of itself and
each Junior Secured Party under its Junior Debt Facility, hereby agrees not to
assert any rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of Senior Obligations has occurred.

SECTION 8.06.Application of Payments. Except as otherwise provided herein, all
payments received by the Senior Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Obligations as the
Senior Secured Parties, in their sole discretion, deem appropriate, consistent
with the terms of the Senior Debt Documents. Except as otherwise provided
herein, each Junior Representative, on behalf of itself and each Junior Secured
Party under its Junior Debt Facility, assents to any such extension or
postponement of the time of payment of the Senior Obligations or any part
thereof and to any other indulgence with respect thereto, to any substitution,
exchange or release of any security that may at any time secure any part of the
Senior Obligations and to the addition or release of any other Person primarily
or secondarily liable therefor.

SECTION 8.07.Additional Grantors. The Borrower agrees that, if any Subsidiary of
the Borrower shall become a Grantor after the date hereof, it will promptly
cause such Subsidiary to become party hereto by executing and delivering an
instrument in the form of Annex II. Upon such execution and delivery, such
Subsidiary will become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of such
instrument shall not require the consent of

 

-27-



--------------------------------------------------------------------------------

any other party hereunder, and will be acknowledged by the Designated Senior
Representative. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.

SECTION 8.08.Dealings with Grantors. Upon any application or demand by the
Borrower or any other Grantor to the Designated Senior Representative or the
Designated Junior Representative to take or permit any action under any of the
provisions of this Agreement or under any Collateral Document (if such action is
subject to the provisions hereof), at the request of such Representative, such
Borrower or such Grantor, as appropriate, shall furnish to the Designated Junior
Representative or the Designated Senior Representative a certificate of an
appropriate officer ( an “Officer’s Certificate”) stating that all conditions
precedent, if any, provided for in this Agreement or such Collateral Document,
as the case may be, relating to the proposed action have been complied with,
except that in the case of any such application or demand as to which the
furnishing of such documents is specifically required by any provision of this
Agreement or any Collateral Document relating to such particular application or
demand, no additional certificate or opinion need be furnished.

SECTION 8.09.Additional Debt Facilities. To the extent, but only to the extent,
(x) permitted by the provisions of the then extant Senior Debt Documents and the
Junior Debt Documents and this Agreement and (y) consented to by the Designated
Senior Representative, the Borrower may incur or issue and sell one or more
series or classes of Additional Junior Debt and one or more series or classes of
Additional Senior Debt. Any such additional class or series of Additional Junior
Debt (the “Junior Class Debt”) may be secured by a junior priority, subordinated
Lien on Shared Collateral, in each case under and pursuant to the Junior
Collateral Documents for such Junior Class Debt, if and subject to the condition
that the Representative of any such Junior Class Debt (each, a “Junior
Class Debt Representative”), acting on behalf of the holders of such Junior
Class Debt (such Representative and holders in respect of any such Junior
Class Debt being referred to as the “Junior Class Debt Parties”), becomes a
party to this Agreement by satisfying the conditions set forth in clauses
(i) through (v), as applicable, of the immediately succeeding paragraph. Any
such additional class or series of Additional Senior Debt (the “Senior
Class Debt”; and the Senior Class Debt and Junior Class Debt, collectively, the
“Class Debt”) may be secured by a senior Lien on Shared Collateral, in each case
under and pursuant to the Senior Collateral Documents, if and subject to the
condition that the Representative of any such Senior Class Debt (each, a “Senior
Class Debt Representative”; and the Senior Class Debt Representatives and Junior
Class Debt Representatives, collectively, the “Class Debt Representatives”),
acting on behalf of the holders of such Senior Class Debt (such Representative
and holders in respect of any such Senior Class Debt being referred to as the
“Senior Class Debt Parties”; and the Senior Class Debt Parties and Junior
Class Debt Parties, collectively, the “Class Debt Parties”), becomes a party to
this Agreement by satisfying the conditions set forth in clauses (i) through
(v), as applicable, of the immediately succeeding paragraph. In order for a
Class Debt Representative to become a party to this Agreement:

(i)        such Class Debt Representative shall have executed and delivered a
Joinder Agreement to the Designated Senior Representative and the Designated
Junior Representative substantially in the form of Annex III (if such
Representative is a Junior Class Debt Representative) or Annex IV (if such
Representative is a Senior Class Debt Representative) (with such changes as may
be reasonably approved by the Designated Senior Representative and such
Class Debt Representative) pursuant to which it becomes a Representative
hereunder, and the Class Debt in respect of which such Class Debt Representative
is the Representative and the related Class Debt Parties become subject hereto
and bound hereby;

(ii)        the Borrower shall have delivered to the Designated Senior
Representative and the Designated Junior Representative true and complete copies
of each of the

 

-28-



--------------------------------------------------------------------------------

Junior Debt Documents or Senior Debt Documents, as applicable, relating to such
Class Debt, certified as being true and correct by a Responsible Officer of the
Borrower;

(iii)        in the case of any Junior Class Debt, all filings, recordations
and/or amendments or supplements to the Junior Collateral Documents necessary to
confirm and perfect the junior priority Liens securing the relevant Junior
Obligations relating to such Class Debt shall have been made, executed and/or
delivered (or, with respect to any such filings or recordations, acceptable
provisions to perform such filings or recordings have been taken in the
reasonable judgment of the Designated Junior Representative), and all fees and
taxes in connection therewith shall have been paid (or acceptable provisions to
make such payments have been taken in the reasonable judgment of the Designated
Senior Representative);

(iv)        the Borrower shall have delivered to the Designated Senior
Representative and the Designated Junior Representative an Officer’s Certificate
stating that such Additional Senior Debt Obligations or Additional Junior Debt
Obligations are permitted by each applicable Senior Debt Document and Junior
Debt Document to be incurred, or to the extent a consent is otherwise required
to permit the incurrence of such Additional Senior Debt Obligations or
Additional Junior Debt Obligations under any applicable Senior Debt Document and
Junior Debt Document, each Grantor has obtained the requisite consent; and

(v)        the Junior Debt Documents or Senior Debt Documents, as applicable,
relating to such Class Debt shall provide, in a manner reasonably satisfactory
to the Designated Senior Representative, that each Class Debt Party with respect
to such Class Debt will be subject to and bound by the provisions of this
Agreement in its capacity as a holder of such Class Debt.

SECTION 8.10.Consent to Jurisdiction; Waivers. The Designated Senior
Representative and each other Representative, on behalf of itself and the
Secured Parties of the Debt Facility for which it is acting, irrevocably and
unconditionally:

(a)        submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive jurisdiction of the courts of the State of
New York sitting in New York County, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;

(b)        consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c)        agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Representative) at the address referred to in Section 8.11;

(d)        agrees that nothing herein shall affect the right of any other party
hereto (or any Secured Party) to effect service of process in any other manner
permitted by law or shall limit the right of any party hereto (or any Secured
Party) to enforce any judgment obtained in a court referred to in the preceding
clause (a) in any other jurisdiction; and

(e)        waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 8.10 any special, exemplary, punitive or consequential damages.

 

-29-



--------------------------------------------------------------------------------

SECTION 8.11.Notices. All notices, requests, demands and other communications
provided for or permitted hereunder shall be in writing and shall be sent:

(i)        if to the Borrower or any other Grantor, to Horizon Global
Corporation at 2600 West Big Beaver Rd., Suite 555, Troy, MI 48084, Attention of
Jay Goldbaum, Legal Director (Telephone No. (248) 593-8838, Telecopy No. (248)
203-6434);

(ii)        if to the Senior Collateral Agent, to Cortland Capital Market
Services LLC at 225 W. Washington St., 9th Floor, Chicago, Illi-nois 60606,
Attention: Frances Real and Legal Department, Email:
cpcagen-cy@cortlandglobal.com and legal@cortlandglobal.com, with a copy to Davis
Polk & Wardwell, 450 Lexington Avenue, New York, New York 10017, Attention:
Monica Holland, Email: monica.holland@davispolk.com; andCortland Capital Market
Services LLC;

(iii)        if to the Junior Collateral Agent, to JPMorgan Chase Bank, N.A., 10
South Dearborn, Floor 7, Chicago, Illinois 60603, Attention: Joyce King,
Telecopy: 888-292-9533, with a copy to Simpson Thacher & Bartlett LLP, 425
Lexington Avenue, New York, NY 10017, Attention: Jessica Tchinsky; and Email:
jtuchinsky@stblaw.com.

(iv)        if to any other Representative, to it at the address specified by it
in the Joinder Agreement delivered by it pursuant to Section 8.09.

Any party hereto may change its address, fax number or email address for notices
and other communications hereunder by notice to the other parties hereto. Unless
otherwise specifically provided herein, any notice or other communication herein
required or permitted to be given shall be in writing, may be personally served,
telecopied or sent by courier service or U.S. mail and shall be deemed to have
been given when delivered in person or by courier service, upon receipt of a
telecopy or upon receipt via U.S. mail (registered or certified, with postage
prepaid and properly addressed). For the purposes hereof, the addresses of the
parties hereto shall be as set forth above or, as to each party, at such other
address as may be designated by such party in a written notice to all of the
other parties. If and to the extent agreed to in writing among the Designated
Senior Representative any other Representative from time to time, notices and
other communications may also be delivered to any person so agreeing by e-mail
to the e-mail address provided from time to time by such person.

SECTION 8.12.Further Assurances. Each Senior Representative, on behalf of itself
and each Senior Secured Party under its Senior Debt Facility, and each Junior
Representative, on behalf of itself and each Junior Secured Party under its
Junior Debt Facility, agrees that it will take such further action and shall
execute and deliver such additional documents and instruments (in recordable
form, if requested) as the other parties hereto may reasonably request to
effectuate the terms of, and the Lien priorities contemplated by, this
Agreement.

SECTION 8.13.GOVERNING LAW; WAIVER OF JURY TRIAL.

(a)        THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS, EXCEPT AS REQUIRED BY MANDATORY PROVISIONS OF
LAW.

(b)        EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

-30-



--------------------------------------------------------------------------------

SECTION 8.14.Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Secured Parties, all of whom are intended to be
bound by, and to be third party beneficiaries of, this Agreement. No other
Person shall have or be entitled to assert rights or benefits hereunder.

SECTION 8.15.Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 8.16.Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

SECTION 8.17.Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The Senior
Collateral Agent represents and warrants that this Agreement is binding upon the
Senior Credit Agreement Secured Parties. The Junior Collateral Agent represents
and warrants that this Agreement is binding upon the Junior Credit Agreement
Secured Parties. Each Additional Senior Agent and Additional Junior Agent
represents and warrants that this Agreement is binding upon the Additional
Senior Secured Parties or Additional Junior Secured Parties for which it is
acting as an agent.

SECTION 8.18.Provisions Solely to Define Relative Rights. The lien priorities
set forth in this Agreement and the rights and benefits hereunder in respect of
such lien priorities shall inure solely to the benefit of the Designated Senior
Representative, the other Senior Representatives, the Senior Secured Parties,
the Junior Representatives and the Junior Secured Parties, and their respective
permitted successors and assigns, and no other Person (including the Grantors,
or any trustee, receiver, debtor in possession or bankruptcy estate in a
bankruptcy or like proceeding) shall have or be entitled to assert such rights.
Nothing in this Agreement is intended to or shall impair the obligations of any
Grantor, which are absolute and unconditional, to pay the Secured Obligations as
and when the same shall become due and payable in accordance with their terms.

SECTION 8.19.Effectiveness. This Agreement shall become effective when executed
and delivered by the parties hereto.

SECTION 8.20.Senior Collateral Agent and Junior Collateral Agent. It is
understood and agreed that (a) the Senior Collateral Agent is entering into this
Agreement in (i) its capacities as administrative agent and collateral agent
under the Senior Credit Agreement and the provisions of Article VIII of the
Senior Credit Agreement applicable to it as administrative agent and collateral
agent thereunder shall also apply to it as Designated Senior Representative
hereunder and (ii) its capacity as Senior Collateral Agent under any relevant
Intercreditor Agreement (if applicable) and (b) the Junior Collateral Agent is
entering in this Agreement in its capacity as administrative agent and
collateral agent under the Junior Credit Agreement Loan Documents and the
provisions of Article VIII of the Junior Credit Agreement applicable to the
administrative agent and collateral agent thereunder shall also apply to the
Junior Collateral Agent hereunder.

For the avoidance of doubt, the parties hereto acknowledge that in no event
shall the Senior Collateral Agent or the Junior Collateral Agent be responsible
or liable for special, indirect, or consequential damages of any kind whatsoever
(including, but not limited to, damages for loss of profit)

 

-31-



--------------------------------------------------------------------------------

irrespective of whether any such party has been advised of the likelihood of
such damages and regardless of the form of action.

SECTION 8.21.Relative Rights. Except to the extent expressly contemplated
herein, nothing in this Agreement is intended to or will (a) amend, waive or
otherwise modify the provisions of any Senior Debt Documents or any Junior Debt
Documents, or permit the Borrower or any other Grantor to take any action, or
fail to take any action, to the extent such action or failure would otherwise
constitute a breach of, or default under, any Senior Debt Documents or any
Junior Debt Documents, (b) change the relative priorities of the Senior
Obligations or the Liens granted under the Senior Collateral Documents on the
Shared Collateral (or any other assets) as among the Senior Secured Parties,
(c) otherwise change the relative rights of the Senior Secured Parties in
respect of the Shared Collateral as among such Senior Secured Parties or
(d) obligate the Borrower or any other Grantor to take any action, or fail to
take any action, that would otherwise constitute a breach of, or default under,
any Senior Debt Document or any Junior Debt Document.

SECTION 8.22.Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 8.23.Integration. This Agreement together with the other Senior Debt
Documents and Junior Debt Documents represents the entire agreement of each of
the Grantors and the Senior Secured Parties with respect to the subject matter
hereof and there are no promises, undertakings, representations or warranties by
any Grantor, any Representative or any other Secured Party relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Senior Debt Documents or Junior Debt Documents.

[Remainder of page intentionally left blank]

 

-32-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CORTLAND CAPITAL MARKET SERVICES LLC, as Senior Collateral Agent and Designated
Senior Representative

By:    

/s/ Jessica J. Mead

  Name: Jessica J. Mead   Title: General Counsel

 

[Signature Page to Term Intercreditor Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Junior Collateral Agent and Designated Junior
Representative, By:    

/s/ Sabir Hashmy

  Name: Sabir Hashmy   Title: Managing Director

 

[Signature Page to Term Intercreditor Agreement]



--------------------------------------------------------------------------------

HORIZON GLOBAL CORPORATION, as Borrower By:   

/s/ Brian Whittman

  Name: Brian Whittman   Title: Vice President, Finance

 

[Signature Page to Term Intercreditor Agreement]



--------------------------------------------------------------------------------

HORIZON GLOBAL COMPANY LLC, as a Guarantor By:   

/s/ Brian Whittman

  Name: Brian Whittman   Title: Vice President, Finance HORIZON GLOBAL AMERICAS
INC., as a Guarantor By:  

/s/ Brian Whittman

  Name: Brian Whittman   Title: Vice President, Finance HORIZON INTERNATIONAL
HOLDINGS LLC, as a Guarantor By:  

/s/ Brian Whittman

  Name: Brian Whittman   Title: Vice President, Finance

 

[Signature Page to Term Intercreditor Agreement]



--------------------------------------------------------------------------------

ANNEX I

Grantors

 

   

Name

 

  

Jurisdiction of Organization

 

    Horizon Global Corporation    Delaware     Horizon Global Company LLC   
Delaware     Horizon Global Americas Inc.    Delaware

 

I-1



--------------------------------------------------------------------------------

ANNEX II

SUPPLEMENT NO. [    ] dated as of [            ], 20[    ], to the TERM
INTERCREDITOR AGREEMENT dated as of February 20, 2019 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”), among Horizon Global Corporation, a Delaware limited liability
company (the “Borrower”); the other Grantors (as defined below) party hereto;
Cortland Capital Market Services LLC, as collateral agent for the Senior Credit
Agreement Secured Parties (as defined below) (in such capacity and together with
its successors in such capacity, the “Senior Collateral Agent”); JPMorgan Chase
Bank, N.A., as collateral agent for the Junior Credit Agreement Secured Parties
(as defined below) (in such capacity and together with its successors in such
capacity, the “Junior Collateral Agent”); and each Additional Senior Agent (as
defined below) and each Additional Junior Agent (as defined below) that from
time to time becomes a party thereto.

Capitalized terms used and not otherwise defined herein have the meanings
assigned to them in the Term Intercreditor Agreement.

The Grantors have entered into the Term Intercreditor Agreement. Pursuant to
certain Senior Debt Documents and certain Junior Debt Documents, certain newly
acquired or organized Restricted Subsidiaries of Holdings are required to enter
into the Term Intercreditor Agreement. Section 8.07 of the Term Intercreditor
Agreement provides that such Restricted Subsidiaries may become parties to the
Term Intercreditor Agreement by execution and delivery of an instrument in the
form of this Supplement. The undersigned Restricted Subsidiary (the “New
Grantor”) is executing this Supplement in accordance with the requirements of
the Senior Credit Agreement, the Junior Credit Agreement, the Additional Junior
Debt Documents and the Additional Senior Debt Documents.

Accordingly, the Designated Senior Representative and the New Grantor agree as
follows:

SECTION 1.    In accordance with Section 8.07 of the Term Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
Term Intercreditor Agreement with the same force and effect as if originally
named therein as a Grantor, and the New Grantor hereby agrees to all the terms
and provisions of the Term Intercreditor Agreement applicable to it as a Grantor
thereunder. Each reference to a “Grantor” in the Term Intercreditor Agreement
shall be deemed to include the New Grantor. The Term Intercreditor Agreement is
hereby incorporated herein by reference.

SECTION 2.    The New Grantor represents and warrants to the Designated Senior
Representative and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Bankruptcy Laws and by general
principles of equity.

SECTION 3.    This Supplement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when the
Designated Senior Representative shall have received a counterpart of this
Supplement that bears the signature of the New Grantor. Delivery of an executed
signature page to this Supplement by facsimile transmission or other electronic
method shall be as effective as delivery of a manually signed counterpart of
this Supplement.

SECTION 4.    Except as expressly supplemented hereby, the Term Intercreditor
Agreement shall remain in full force and effect.

 

II-1



--------------------------------------------------------------------------------

SECTION 5.    THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6.    In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Term Intercreditor Agreement shall not in any way be affected or impaired.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Term Intercreditor Agreement. All
communications and notices hereunder to the New Grantor shall be given to it in
care of the Borrower as specified in the Term Intercreditor Agreement.

SECTION 8.    The Borrower agrees to reimburse the Designated Senior
Representative for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative as required by the applicable
Senior Debt Documents.

 

II-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor, and the Designated Senior Representative
have duly executed this Supplement to the Term Intercreditor Agreement as of the
day and year first above written.

 

[NAME OF NEW GRANTOR], By:  

 

  Name:   Title:

Acknowledged by:

[                     ], as Designated Senior Representative,

 

By:  

 

  Name:   Title:

 

II-3



--------------------------------------------------------------------------------

ANNEX III

[FORM OF] JOINDER NO. [    ] dated as of [                ], 20[    ] to the
TERM INTERCREDITOR AGREEMENT dated as of February 20, 2019 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), among Horizon Global Corporation, a Delaware limited
liability company (the “Borrower”); the other Grantors (as defined below) party
hereto; Cortland Capital Market Services LLC, as collateral agent for the Senior
Credit Agreement Secured Parties (as defined below) (in such capacity and
together with its successors in such capacity, the “Senior Collateral Agent”);
JPMorgan Chase Bank, N.A., as collateral agent for the Junior Credit Agreement
Secured Parties (as defined below) (in such capacity and together with its
successors in such capacity, the “Junior Collateral Agent”); and each Additional
Senior Agent (as defined below) and each Additional Junior Agent (as defined
below) that from time to time becomes a party thereto.

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Term Intercreditor Agreement.

As a condition to the ability of the Borrower to incur Junior Class Debt after
the date of the First Lien/Secured Lien Intercreditor Agreement and to secure
such Junior Class Debt with a Lien pari passu with the Lien securing the
existing Junior Debt Facilities and to have such Junior Class Debt guaranteed by
the Grantors, in each case under and pursuant to the Junior Collateral
Documents, the Junior Class Representative in respect of such Junior Class Debt
is required to become a Representative under, and such Junior Class Debt and the
Junior Class Debt Parties in respect thereof are required to become subject to
and bound by, the Term Intercreditor Agreement. Section 8.09 of the Term
Intercreditor Agreement provides that such Junior Class Debt Representative may
become a Representative under, and such Junior Class Debt and such Junior
Class Debt Parties may become subject to and bound by, the Term Intercreditor
Agreement pursuant to the execution and delivery by the Junior Class Debt
Representative of an instrument in the form of this Joinder and the satisfaction
of the other conditions set forth in Section 8.09 of the Term Intercreditor
Agreement. The undersigned Junior Class Debt Representative (the “New
Representative”) is executing this Joinder in accordance with the requirements
of the Senior Debt Documents and the Junior Debt Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

SECTION 1.    In accordance with Section 8.09 of the Term Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Junior Class Debt and Junior Class Debt
Parties become subject to and bound by, the Term Intercreditor Agreement with
the same force and effect as if the New Representative had originally been named
therein as a Representative, and the New Representative, on behalf of itself and
such Junior Class Debt Parties, hereby agrees to all the terms and provisions of
the Term Intercreditor Agreement applicable to it as a Junior Representative and
to the Junior Class Debt Parties that it represents as Junior Secured Parties.
Each reference to a “Representative,” “Junior Representative” or “Additional
Junior Agent” in the Term Intercreditor Agreement shall be deemed to include the
New Representative. The Term Intercreditor Agreement is hereby incorporated
herein by reference.

SECTION 2.    The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Joinder, in its capacity as [agent] [trustee]
under [describe new Junior Debt Facility], (ii) this Joinder has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding

 

III-1



--------------------------------------------------------------------------------

obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Junior Debt Documents relating to such Junior Class Debt
provide that, upon the New Representative’s entry into this Agreement, the
Junior Class Debt Parties in respect of such Junior Class Debt will be subject
to and bound by the provisions of the Term Intercreditor Agreement as Junior
Secured Parties.

SECTION 3.    This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when the Designated Senior
Representative shall have received a counterpart of this Joinder that bears the
signature of the New Representative. Delivery of an executed signature page to
this Joinder by facsimile transmission (or other electronic method) shall be
effective as delivery of a manually signed counterpart of this Joinder.

SECTION 4.    Except as expressly supplemented hereby, the Term Intercreditor
Agreement shall remain in full force and effect.

SECTION 5.    THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6.    In case any one or more of the provisions contained in this
Joinder should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Term Intercreditor Agreement shall not in any way be affected or impaired.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Term Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at the address set forth below its signature hereto.

SECTION 8.    The Borrower agrees to reimburse the Designated Senior
Representative for its reasonable out-of-pocket expenses in connection with this
Joinder, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative as required by the applicable
Senior Debt Documents.

 

III-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Joinder to the Term Intercreditor
Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as [                        ] for the holders of
[                                 ],

By:  

 

  Name:

  Title:

 

Address for notices:

    

    

 

attention of:

 

 

Telecopy:

 

 

 

[                                ], as Designated Senior Representative,

By:  

 

  Name:

  Title:

 

III-3



--------------------------------------------------------------------------------

Acknowledged by:

 

HORIZON GLOBAL CORPORATION, as Borrower

By:  

 

  Name:   Title:

 

HORIZON GLOBAL COMPANY LLC, as a Guarantor

By:  

 

  Name:   Title:

 

HORIZON GLOBAL AMERICAS INC., as a Guarantor

By:  

 

  Name:   Title:

 

HORIZON INTERNATIONAL HOLDINGS LLC, as a Guarantor

By:  

 

  Name:   Title:

 

III-4



--------------------------------------------------------------------------------

Schedule I to the

Joinder to the

Term Intercreditor Agreement

Grantors

[                    ]

 

III-5



--------------------------------------------------------------------------------

ANNEX IV

[FORM OF] JOINDER NO. [    ] dated as of [                ], 20[    ] to the
TERM INTERCREDITOR AGREEMENT dated as of February 20, 2019 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), among Horizon Global Corporation, a Delaware limited
liability company (the “Borrower”); the other Grantors (as defined below) party
hereto; Cortland Capital Market Services LLC, as collateral agent for the Senior
Credit Agreement Secured Parties (as defined below) (in such capacity and
together with its successors in such capacity, the “Senior Collateral Agent”);
JPMorgan Chase Bank, N.A., as collateral agent for the Junior Credit Agreement
Secured Parties (as defined below) (in such capacity and together with its
successors in such capacity, the “Junior Collateral Agent”); and each Additional
Senior Agent (as defined below) and each Additional Junior Agent (as defined
below) that from time to time becomes a party thereto.

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Term Intercreditor Agreement.

As a condition to the ability of the Borrower to incur Senior Class Debt after
the date of the Second Lien Intercreditor Agreement and to secure such Senior
Class Debt with the Senior Lien and to have such Senior Class Debt guaranteed by
the Grantors, in each case under and pursuant to the Senior Collateral
Documents, the Senior Class Debt Representative in respect of such Senior
Class Debt is required to become a Representative under, and such Senior
Class Debt and the Senior Class Debt Parties in respect thereof are required to
become subject to and bound by, the Term Intercreditor Agreement. Section 8.09
of the Term Intercreditor Agreement provides that such Senior Class Debt
Representative may become a Representative under, and such Senior Class Debt and
such Senior Class Debt Parties may become subject to and bound by, the Term
Intercreditor Agreement, pursuant to the execution and delivery by the Senior
Class Debt Representative of an instrument in the form of this Joinder and the
satisfaction of the other conditions set forth in Section 8.09 of the Term
Intercreditor Agreement. The undersigned Senior Class Debt Representative (the
“New Representative”) is executing this Supplement in accordance with the
requirements of the Senior Debt Documents and the Junior Debt Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

SECTION 1.    In accordance with Section 8.09 of the Term Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Senior Class Debt and Senior Class Debt
Parties become subject to and bound by, the Term Intercreditor Agreement with
the same force and effect as if the New Representative had originally been named
therein as a Representative, and the New Representative, on behalf of itself and
such Senior Class Debt Parties, hereby agrees to all the terms and provisions of
the Term Intercreditor Agreement applicable to it as a Senior Representative and
to the Senior Class Debt Parties that it represents as Senior Debt Parties. Each
reference to a “Representative,” “Senior Representative” or “Additional Senior
Agent” in the Term Intercreditor Agreement shall be deemed to include the New
Representative. The Term Intercreditor Agreement is hereby incorporated herein
by reference.

SECTION 2.    The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Joinder, in its capacity as [agent] [trustee]
under [describe new Senior Debt Facility], (ii) this Joinder has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Senior Debt Documents relating to such Senior Class Debt
provide that, upon the New Representative’s entry into this Agreement, the
Senior



--------------------------------------------------------------------------------

Class Debt Parties in respect of such Senior Class Debt will be subject to and
bound by the provisions of the Term Intercreditor Agreement as Senior Secured
Parties.

SECTION 3.    This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when the Designated Senior
Representative shall have received a counterpart of this Joinder that bears the
signature of the New Representative. Delivery of an executed signature page to
this Joinder by facsimile transmission shall be effective as delivery of a
manually signed counterpart of this Joinder.

SECTION 4.    Except as expressly supplemented hereby, the Term Intercreditor
Agreement shall remain in full force and effect.

SECTION 5.    THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6.    In case any one or more of the provisions contained in this
Joinder should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Term Intercreditor Agreement shall not in any way be affected or impaired.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Term Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at the address set forth below its signature hereto.

SECTION 8.    The Borrower agrees to reimburse the Designated Senior
Representative for its reasonable out-of-pocket expenses in connection with this
Joinder, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Joinder to the Term Intercreditor
Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as [                        ] for the holders of
[                                 ],

By:  

 

  Name:

  Title:

 

Address for notices:

    

    

 

attention of:

 

 

Telecopy:

 

 

 

[                                ], as Designated Senior Representative,

By:  

 

  Name:

  Title:



--------------------------------------------------------------------------------

Acknowledged by:

 

[    ], By:  

 

  Name:   Title: [    ], By:  

 

  Name:   Title: THE GRANTORS LISTED ON SCHEDULE I HERETO, By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule I to the

Joinder to the

Term Intercreditor Agreement

Grantors

[                    ]



--------------------------------------------------------------------------------

EXHIBIT C

Amendment to ABL/Term Loan Intercreditor Agreement

See attached.



--------------------------------------------------------------------------------

SECOND

AMENDMENT TO

INTERCREDITOR AGREEMENT

This Second Amendment to the Intercreditor Agreement (this “Amendment”) is dated
as of February 20, 2019, and is by and among HORIZON GLOBAL CORPORATION, a
Delaware corporation (the “Borrower”), certain of its subsidiaries signatory
hereto (the Borrower and each such Subsidiary a “Grantor”, and collectively, the
“Grantors”), BANK OF AMERICA, N.A. in its capacity as administrative agent and
collateral agent for the ABL Lenders and the ABL Secured Parties (the “ABL
Agent”), JPMORGAN CHASE BANK, N.A. in its capacity as administrative agent and
collateral agent for the Term Lenders and the Term Secured Parties party to the
Term Loan Credit Agreement, as amended, restated, supplemented or otherwise
modified from time to time, and CORTLAND CAPITAL MARKET SERVICES LLC in its
capacity as administrative agent and collateral agent for the Term Lenders and
Term Secured Parties party to that certain bridge credit agreement, as amended,
restated, supplemented or otherwise modified, dated as of February 20, 2019 by
and among the Borrower, the Grantors, the administrative agent and collateral
agent and the lenders party thereto from time to time (each a “Term Agent”, and
collectively, the “Term Agents”).

RECITALS:

WHEREAS, the Borrower, Grantors, ABL Agent and Term Agents are party to an
Intercreditor Agreement dated as of June 30, 2015 (as amended, restated,
supplemented, or otherwise modified before the date of this Amendment, the
“Intercreditor Agreement”).

WHEREAS, the parties desire to modify the Intercreditor Agreement in certain
respects.

NOW, THEREFORE, in consideration of the premises, the parties agree as follows:

1.        Definitions. Defined terms used but not defined in this Amendment are
as defined in the Intercreditor Agreement.

2.        Amendments to Intercreditor Agreement. With effect as of the effective
date, the Intercreditor Agreement is hereby amended with the stricken text
deleted (indicated textually in the same manner as the following example:
stricken text) and with the double-underlined text added (indicated textually in
the same manner as the following example: double-underlined text) as set forth
in the pages of the Intercreditor Agreement attached as Exhibit A hereto.

3.        Conditions. The effectiveness of this Amendment is subject to
satisfaction of the condition that the ABL Agent and Term Agents have each
received this Amendment executed by the ABL Agent, Term Agents and the Grantors.

4.        Miscellaneous.

 

(a)

This Amendment is governed by, and is to be construed in accordance with laws of
the State of New York, without giving effect to any conflict of law principles
except federal laws relating to national banks. Each provision of this Amendment
is severable from every other provision of this



--------------------------------------------------------------------------------

 

Amendment for the purpose of determining the legal enforceability of any
specific provision.

 

(b)

By executing and delivering this Agreement, Horizon International Holdings LLC,
a Delaware limited liability company hereby becomes a party to the
Acknowledgement to the Intercreditor Agreement as an ABL Guarantor and Term
Guarantor thereunder with the same force and effect as if originally named
therein as an ABL Guarantor and Term Guarantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations of an ABL
Guarantor and Term Guarantor thereunder.

 

(c)

This Amendment binds the ABL Agent, the Term Agents and each Grantor and their
respective successors and assigns, and will inure to the benefit of the ABL
Agent, the Term Agents, the Lenders, and each Grantor and the successors and
assigns of the ABL Agent, each Term Agent and each Lender.

 

(d)

Except as specifically modified or amended by the terms of this Amendment, all
other terms and provisions of the Intercreditor Agreement are incorporated by
reference in this Amendment and in all respects continue in full force and
effect. Each Grantor, by execution of this Amendment, hereby reaffirms, assumes,
and binds itself to all of the obligations, duties, rights, covenants, terms,
and conditions that are contained in the Intercreditor Agreement.

 

(e)

Each reference in the Intercreditor Agreement to “this Agreement,” “hereunder,”
“hereof,” or words of like import, and each reference to the Intercreditor
Agreement in any and all instruments or documents delivered in connection
therewith, will be deemed to refer to the Intercreditor Agreement, as amended by
this Amendment.

 

(f)

The parties may sign this Amendment in several counterparts, each of which will
be deemed to be an original but all of which together will constitute one
instrument.

[Signature pages to follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first written
above.

 

HORIZON GLOBAL CORPORATION,

as the Borrower

By:  

/s/ Brian Whittman

  Name: Brian Whittman   Title: Vice President, Finance

[Signature Page to Amendment to ABL/Term Intercreditor Agreement]



--------------------------------------------------------------------------------

HORIZON GLOBAL COMPANY LLC,

as a Grantor

          By:  

/s/ Brian Whittman

  Name: Brian Whittman   Title:   Vice President, Finance

HORIZON GLOBAL AMERICAS INC.,

as a Grantor

          By:  

/s/ Brian Whittman

  Name: Brian Whittman   Title:   Vice President, Finance

HORIZON INTERNATIONAL HOLDINGS LLC, as a Grantor

          By:  

/s/ Brian Whittman

   Name: Brian Whittman    Title:   Vice President, Finance

 

[Signature Page to Amendment to ABL/Term Intercreditor Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as the ABL Agent

By:  

/s/ Kindra Mullarky

  Name:  Kindra Mullarky   Title:  SVP

 

[Signature Page to Amendment to ABL/Term Intercreditor Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Term Agent By:  

/s/ Sabir Hashmy

  Name:  Sabir Hashmy   Title:  Managing Director

 

[Signature Page to Amendment to ABL/Term Intercreditor Agreement]



--------------------------------------------------------------------------------

CORTLAND CAPITAL MARKET SERVICES LLC, as a Term Agent By:  

/s/ Jessica J. Mead

      Name: Jessica J. Mead       Title: General Counsel

 

[Signature Page to Amendment to ABL/Term Intercreditor Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Amendments to Intercreditor Agreement

See attached.



--------------------------------------------------------------------------------

“Additional Term Collateral Documents” means, with respect to any series, issue
or class of Additional Term Debt, each of the collateral agreements, security
agreements and other instruments and documents executed and delivered by any
Term Loan Party for purposes of providing collateral security for any Additional
Term Obligations (including any Amendment or Refinancing thereof).

“Additional Term Debt” means any Indebtedness secured by Liens on the
Collateral; provided, that (i) at the time of incurrence thereof, such
Indebtedness is permitted by the ABL Documents and the Term Documents to be
(x) incurred, (y) guaranteed on a senior, pari passu or junior basis with
respect to the Term Obligations outstanding under the Term Loan Credit Agreement
and (z) secured by Liens on the Collateral on a senior, pari passu or junior
basis with the Liens on the Collateral securing the Term Obligations outstanding
under the Term Loan Credit Agreement and (ii) the conditions set forth in
Section 7.20 shall have been satisfied with respect to such Indebtedness and,
unless the agent, trustee or other representative for the holders of such
Indebtedness is already a party to this Agreement, such agent, trustee or other
representative shall have become a party to this Agreement pursuant to
Section 7.20.

“Additional Term Debt Facility” means each credit facility, indenture or other
governing agreement (other than the Term Loan Credit Agreement) with respect to
any Additional Term Debt.

“Additional Term Documents” means, with respect to any series, issue or class of
Additional Term Debt, (a) the Additional Term Debt Facility, (b) the Additional
Term Collateral Documents and (c) the other operative agreements evidencing or
governing such Indebtedness.

“Additional Term Joinder” means a Joinder Agreement substantially in the form of
Exhibit I hereto or such other form as agreed by the ABL Agent and each Term
Agent.

“Additional Term Obligations” means, with respect to any series, issue or class
of Additional Term Debt, all obligations of every nature of each Term Loan Party
from time to time owed to the Additional Term Secured Parties, or any of them,
under any Additional Term Document, including, without limitation, all
“Obligations” of each Term Loan Party or similar term as defined in any
Additional Term Document, whether for principal, interest, fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the Additional Term Documents (including interest, fees, indemnification
payments, expense reimbursements and other amounts which, but for the
commencement of an Insolvency Proceeding with respect to such Term Loan Party,
would have accrued on or been payable with respect to any Additional Term
Obligation, whether or not a claim is allowed or allowable against such Term
Loan Party for such interest, fees, indemnification payments, expense
reimbursements and other amounts in the related Insolvency Proceeding), as the
same may be Amended or Refinanced or otherwise modified from time to time in
accordance with the terms hereof and thereof.

“Additional Term Secured Parties” means, with respect to any series, issue or
class of Additional Term Obligations, the holders of such obligations, the
agent, trustee or other representative with respect thereto, and the
beneficiaries of each indemnification obligation undertaken by any Term Loan
Party under any related Additional Term Documents.

“Affiliate” shall mean, with respect to a specified Person, any other Person
that directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the Person specified.

“Agent(s)” means individually the ABL Agent or any Term Agent and collectively
means both the ABL Agent and each Term Agent.



--------------------------------------------------------------------------------

permitted to be incurred and secured under each of the then extant ABL Documents
and Term Documents and, if requested, true and complete copies of each of the
material Additional Term Documents relating to such Additional Term Debt; and

(c)     (c) the Additional Term Documents relating to such Additional Term Debt
shall provide that each Additional Term Secured Party with respect to such
Additional Term Debt will be subject to, and bound by, the provisions of this
Agreement in its capacity as a holder of such Additional Term Debt.; and

(d)                  the parties hereto acknowledge that Cortland Capital Market
Services LLC, in its capacity as Administrative Agent (the “Bridge Agent”) under
the Credit Agreement, dated as of February 20, 2019, with the Term Loan Parties
and the lenders party thereto (the “Bridge Credit Agreement”), has become a
party as a Term Agent and Additional Term Secured Party to this agreement by
executing an Additional Term Joinder on February 20, 2019 and that, as between
the Term Agents and the Term Secured Parties on the one side and the ABL Agent
and the ABL Secured Parties on the other side, the Bridge Agent and its
successors in such capacity shall (i) be deemed to be the Designated Term Agent
until Discharge of Term Obligations owing in respect of the Bridge Credit
Agreement and (ii) have the exclusive right and power to exercise all rights and
remedies of each of the Term Agents under this Agreement on behalf of each of
the Term Agents and the Term Secured Parties and the ABL Agent and the ABL
Secured Parties are hereby authorized and directed by each of the Term Agents to
recognize and interact with Bridge Agent in accordance with the foregoing on
behalf of the Term Agents and Term Secured Parties.

Section 7.21 Additional Intercreditor Agreements. Notwithstanding anything to
the contrary contained in this Agreement, each party hereto agrees that the Term
Secured Parties (as among themselves) may enter into intercreditor agreements
(or similar arrangements) with the relevant Term Agents governing the rights,
benefits and privileges of Term Secured Parties with respect to the Term
Obligations or a portion thereof (as among themselves), in respect of any or all
of the Collateral and the applicable Term Documents, including as to the
application of Proceeds of any Collateral, voting rights, control of any
Collateral and waivers with respect to any Collateral, in each case so long as
the terms thereof do not violate or conflict with the provisions of this
Agreement.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

EXHIBIT D

Amendment to Guarantee and Collateral Agreement

See attached.



--------------------------------------------------------------------------------

SECOND

AMENDMENT TO

TERM LOAN GUARANTEE AND COLLATERAL

AGREEMENT

This Second Amendment to Term Loan Guarantee and Collateral Agreement (this
“Amendment”) is dated as of February 20, 2019, and is by and among HORIZON
GLOBAL CORPORATION, a Delaware corporation (the “Borrower”), certain of its
Subsidiaries signatory hereto (the Borrower and each such Subsidiary a
“Grantor”, and collectively, the “Grantors”) and JPMORGAN CHASE BANK, N.A. (the
“Collateral Agent”), as collateral agent for the Secured Parties.

RECITALS:

WHEREAS, the Collateral Agent and the Grantors are party to a Term Loan
Guarantee and Collateral Agreement dated as of June 30, 2015 (as amended,
restated, supplemented, or otherwise modified before the date of this Amendment,
the “Guarantee and Collateral Agreement”).

WHEREAS, the parties desire to modify the Guarantee and Collateral Agreement in
certain respects.

NOW, THEREFORE, in consideration of the premises, the parties agree as follows:

1.        Definitions. Defined terms used but not defined in this Amendment are
as defined in the Guarantee and Collateral Agreement or the Credit Agreement
referenced therein, as applicable.

2.        Amendments to Guarantee and Collateral Agreement. With effect as of
the Effective Date, the Guarantee and Collateral Agreement is hereby amended
with the stricken text deleted (indicated textually in the same manner as the
following example: stricken text) and with the double-underlined text added
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Guarantee and
Collateral Agreement attached as Exhibit A hereto.

3.        Representations. To induce the Collateral Agent to enter into this
Amendment, each Grantor hereby represents to the Collateral Agent and the
Lenders as follows:

 

(1)

that such Grantor (A) is duly authorized to execute and deliver this Amendment;
and (B) is and will continue to be duly authorized to perform its obligations
under the Guarantee and Collateral Agreement, as amended by this Amendment;

 

(2)

that the execution and delivery of this Amendment and the performance by such
Grantor of its obligations under the Guarantee and Collateral Agreement, as
amended by this Amendment, will not (A) violate any Applicable Law or regulation
or the charter, by-laws or other organizational documents of such Grantor or any
order of any Governmental Authority or (B) violate or result in a default under
any indenture, agreement or other instrument binding upon such Grantor or its
assets, or give rise to a right thereunder to require any payment to be made by
such Grantor,



--------------------------------------------------------------------------------

 

except for violations, defaults or the creation of such rights that could not
reasonably be expected to result in a Material Adverse Effect;

 

(3)

that each of this Amendment and the Guarantee and Collateral Agreement, as
amended by this Amendment, is a legal, valid, and binding obligation of such
Grantor, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law;

 

(4)

that the representations and warranties set forth in Article IV of the Guarantee
and Collateral Agreement, as amended by this Amendment, are true and correct in
all material respects (but if any such representation or warranty is by its
terms qualified or modified by materiality in the text thereof, that
representation or warranty is true and correct in all respects), on and as of
the date of this Amendment, as though made on and as of such date (except to the
extent that any such representation or warranty relates solely to an earlier
date, in which case that representation or warranty is true and correct in all
material respects as of such earlier date (but if any such representation or
warranty is by its terms qualified or modified by materiality in the text
thereof, that representation or warranty is true and correct in all respects as
of such earlier date));

 

(5)

that such Grantor has complied with and is in compliance with all of the
covenants set forth in the Guarantee and Collateral Agreement, as amended by
this Amendment, in all material respects, including those set forth in Article V
of the Guarantee and Collateral Agreement; and

 

(6)

that as of the date of this Amendment, no Default or Event of Default has
occurred and is continuing.

4.        Conditions. The effectiveness of this Amendment is subject to
satisfaction of the following conditions:

 

(1)

that the Collateral Agent has received this Amendment executed by the Collateral
Agent and the Grantors; and

 

(2)

that the Collateral Agent has received a fully executed copy of a second
amendment to ABL Guarantee and Collateral Agreement having terms and conditions
substantially similar to those contained in this Amendment.

5.        Miscellaneous.

 

(1)

This Amendment is governed by, and is to be construed in accordance with laws of
the State of New York, without giving effect to any conflict of law principles
except federal laws relating to national banks. Each provision of this Amendment
is severable from every other provision of this Amendment for the purpose of
determining the legal enforceability of any specific provision.

 

(2)

This Amendment binds the Collateral Agent and each Grantor and their respective
successors and assigns, and will inure to the benefit of the Collateral Agent,
the Lenders, and each Grantor and the successors and assigns of the Collateral
Agent and each Lender.

 

(3)

Except as specifically modified or amended by the terms of this Amendment, all
other terms and



--------------------------------------------------------------------------------

 

provisions of the Guarantee and Collateral Agreement are incorporated by
reference in this Amendment and in all respects continue in full force and
effect. Each Grantor, by execution of this Amendment, hereby reaffirms, assumes,
and binds itself to all of the obligations, duties, rights, covenants, terms,
and conditions that are contained in the Guarantee and Collateral Agreement.

 

(4)

Each reference in the Guarantee and Collateral Agreement to “this Agreement,”
“hereunder,” “hereof,” or words of like import, and each reference to the
Guarantee and Collateral Agreement in any and all instruments or documents
delivered in connection therewith, will be deemed to refer to the Guarantee and
Collateral Agreement, as amended by this Amendment.

 

(5)

This Amendment is a Loan Document. Each Grantor hereby acknowledges that the
Collateral Agent’s reasonable costs and expenses (including reasonable
documented attorneys’ fees and expenses) incurred in drafting this Amendment and
in amending the Guarantee and Collateral Agreement as provided in this Amendment
constitute Obligations owing pursuant to Section 10.03(a) of the Credit
Agreement.

 

(6)

The parties may sign this Amendment in several counterparts, each of which will
be deemed to be an original but all of which together will constitute one
instrument.

[Signature pages to

follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Collateral Agent have executed this
Amendment as of the date first above written.

 

GRANTORS:

HORIZON GLOBAL CORPORATION, as the Borrower

By:   /s/ Brian Whittman Name:       Brian Whittman Title:   Vice President,
Finance HORIZON GLOBAL AMERICAS, INC., as a Guarantor By:   /s/ Brian Whittman
Name:   Brian Whittman Title:   Vice President, Finance HORIZON INTERNATIONAL
HOLDINGS LLC, as a Guarantor By:   /s/ Brian Whittman Name:   Brian Whittman
Title:   Vice President, Finance HORIZON GLOBAL COMPANY LLC, as a Guarantor By:
  /s/ Brian Whittman Name:   Brian Whittman Title:   Vice President, Finance

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Collateral Agent By:   /s/ Sabir Hashmy Name:    
  Sabir Hashmy Title:   Managing Director

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

EXHIBIT A

Amendments to Guarantee and Collateral Agreement

See attached.



--------------------------------------------------------------------------------

“ABL Priority Collateral” has the meaning set forth in the ABL/Term Loan
Intercreditor Agreement.

“Account Debtor” shall mean any person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Article” means a numbered article of this Agreement, unless another document is
specifically referenced.

“Collateral” has the meaning set forth in Article III.

“Collateral Deposit Account” means each Deposit Account of a Grantor other than
an Excluded Account.

“Collection Account” has the meaning set forth in Section 8.1(b).

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Excluded Accounts” means (a) Excluded Trust Accounts, (b) Deposit Accounts and
Securities Accounts of the Loan Parties containing not more than $50,000
individually or $250,000 in the aggregate at any time, and (c) zero-balance
accounts that sweep on a daily basis to an account maintained with the ABL
Collateral Agent or subject to a Deposit Account control agreement for the
benefit of the ABL Collateral Agent pursuant to the terms of the ABL Loan
Documents.

“Excluded Contract” means any contract or agreement to which a Grantor is a
party or any governmental permit held by a Grantor to the extent that (a) the
terms of such contract, agreement or permit prohibit or restrict the creation,
incurrence or existence of the security interest granted hereunder therein or
the assignment thereof without the consent of any party thereto other than the
Borrower or any Subsidiary and (b) such prohibition or restriction is permitted
under Section 6.10 of the Credit Agreement (other than to the extent that any
such term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408
or 9-409 of the New York UCC or any other applicable law or principlesof
equity); provided that (i) the term “Excluded Contract” shall not include any
rights for any amounts due or to become due pursuant to any Excluded Contract
and (ii) the Liens in favor of the Secured Parties shall attach immediately at
such time as the condition causing such unenforceability shall be remedied and,
to the extent severable, shall attach immediately to any portion of such
contract or agreement in which the creation, incurrence or existence of the
security interest granted hereunder, or the assignment thereof, as the case may
be, is not so prohibited or restricted; provided, further, that such Grantor
shall use commercially reasonable efforts to obtain all consents or waivers
necessary to permit the grant of Liens in favor of the Secured Parties in such
Excluded Contract.

“Excluded Property” means (a) any asset, including, without limitation, Accounts
and proceeds of Inventory, of any kind, to the extent that (i) such asset is
sold pursuant to any Specified Vendor Receivables Financing and in accordance
with the applicable Specified Vendor Receivables Financing Documents and
(ii) such sale or intended sale is permitted by Section 6.05(c)(ii) of the
Credit Agreement, (b) any asset acquired, constructed or improved pursuant to a
capital lease or purchase money



--------------------------------------------------------------------------------

indebtedness permitted by Section 6.01(a)(viii) of the Credit Agreement,
(c) Excluded Contracts, (d) any Trademark applications filed in the United
States Patent and Trademark Office on the basis of such Grantor’s
“intent-to-use” such trademark solely to the extent that, and solely during the
period in which, granting a security interest in such Trademark application
prior to such filing would adversely affect the enforceability or validity or
result in the voiding thereof, unless and until acceptable evidence of use of
the Trademark has been filed with and accepted by the United States Patent and
Trademark Office pursuant to Section 1(c) or Section 1(d) of the Lanham Act (15
U.S.C. 1051, et seq.), whereupon such trademark application will, without any
further action taken on the part of such Grantor or the Collateral Agent, be
deemed to constitute Collateral, (e) any shares of Voting Stock of any Foreign
Subsidiary, CFC or CFC Holdco in excess of 65% of the issued and outstanding
shares of Voting Stock of such Foreign Subsidiary, CFC or CFC Holdco,(other than
any CFC or Foreign Subsidiary organized under the laws of Germany, the United
Kingdom (or any political subdivision thereof) or the Netherlands), (f) any
property or assets for which the creation or perfection of pledges of, or
security interests in, pursuant to the Security Documents would result in
material adverse tax consequences to the Loan Parties, as reasonably determined
by the Borrower in consultation with the Collateral Agent, (g) assets in
circumstances where the cost of obtaining a security interest in such assets,
including, without limitation, the cost of title insurance, surveys or flood
insurance (if necessary) would be excessive in light of the practical benefit to
the Secured Parties afforded thereby as reasonably determined by the Borrower
and the Collateral Agent, (h) any asset subject to a purchase money security
interest, capital lease obligations or similar arrangement, in each case, to the
extent the grant of a security interest therein would violate or invalidate such
purchase money or similar arrangement or create a right of termination in favor
of any other party thereto after giving effect to the applicable anti-assignment
provisions of the New York UCC or other applicable law, other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the New York UCC or other applicable law notwithstanding such prohibition,
(i) any property of a person existing at the time such person is acquired or
merged with or into or consolidated with any Loan Party that is subject to a
Lien permitted by Section 6.02(e) of the Credit Agreement to the extent and for
so long as the contract or other agreement in which such Lien is granted validly
prohibits the creation of any other Lien on such property, (j) any Excluded
Trust Accounts and (k) Equity Interests in any non-wholly owned Subsidiaries,
but only to the extent that (x) the organizational documents or other agreements
with equity holders of such non-wholly owned Subsidiaries do not permit or
restrict the pledge of such Equity Interests, or (y) the pledge of such Equity
Interests (including any exercise of remedies) would result in a change of
control, repurchase obligation or other adverse consequence to any of the Loan
Parties or such Subsidiary.

“Excluded Trust Accounts” means Deposit Accounts or Securities Accounts used
exclusively (a) for payroll, taxes or employee benefits, (b) to receive proceeds
of Accounts sold to third parties pursuant to Specified Vendor Receivables
Financings permitted under the Loan Documents, (c) to hold cash and/or cash
equivalents pledged to secure other obligations of the Borrower or any
Subsidiary thereof pursuant to Liens permitted under the Loan Documents, (d) as
escrow accounts, (e) as fiduciary or trust accounts, and accounts otherwise held
exclusively for the benefit of third parties, other than a Grantor and (f) that
contain solely deposits permitted by clauses (c) and (d) of the definition of
“Permitted Encumbrances” in the Credit Agreement, including in connection with
any letters of credit issued pursuant to such clauses, if the documents
governing such deposits prohibit the granting of a Lien on such deposits.

“Exhibit” refers to a specific exhibit to this Agreement, unless another
document is specifically referenced.

“Guarantor Obligations” means with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Article II), whether on account of
guarantee obligations, reimbursement obligations, fees,



--------------------------------------------------------------------------------

than this Agreement), whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent, the Collateral Agent or to
any other Secured Party that are required to be paid by such Loan Party pursuant
to the terms of any of the foregoing agreements) or otherwise.

“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Secured Parties” means the collective reference to the Administrative Agent,
the Collateral Agent and the Lenders.

“Specified Permitted Liens” means the Liens permitted under Sections 6.02(a) and
6.02(r) of the Credit Agreement, provided that such Liens on the Collateral
securing the obligations of the Loan Parties under the ABL Loan Documents remain
subject to the ABL/Term Loan Intercreditor Agreement.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interests constituting Collateral, any right
to receive Equity Interests and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interests.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all renewals of the foregoing; (c) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (d) all rights to sue for past, present, and
future infringements of the foregoing; and (e) all rights corresponding to any
of the foregoing throughout the world.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Collateral Agent’s or any Lender’s
Lien on any Collateral.

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even where the right so to vote
has been suspended by the happening of such a contingency.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.



--------------------------------------------------------------------------------

(a)      all Accounts;

 

(b)      all Chattel Paper;

(c)      all Deposit Accounts;

(d)      all Documents (other than title documents with respect to Vehicles);

(e)      all Equipment;

(f)      all Fixtures;

(g)      all General Intangibles;

(h)      all Goods;

(i)       all Instruments;

(j)       all Intellectual Property;

(k)      all Inventory;

(l)       all Investment Property;

(m)     all cash or cash equivalents;

(n)      all letters of credit, Letter-of-Credit Rights and Supporting
Obligations;

(o)      all Commercial Tort Claims;

(p)      all accessions to, substitutions for and replacements, proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing;

(q)      all other property not otherwise described above (except for any
property specifically excluded from any clause in this section above, and any
property specifically excluded from any defined term used in any clause of this
section above);

(r)      all books and records pertaining to the Collateral; and

(s)      to the extent not otherwise included in the foregoing, all Proceeds,
Supporting Obligations and products of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing;

provided, however, that notwithstanding any of the other provisions set forth in
this Agreement or the other Loan Documents, no Excluded Property shall
constitute Collateral under this Agreement. In addition, in no event shall
perfection by control or similar arrangements be required with respect to any
Deposit Account (other than the Term Collateral Proceeds Account) or Securities
Account; provided that, to the extent any Deposit Accounts and Securities
Accounts are under the control of the ABL Collateral Agent at any time pursuant
to the terms of the ABL/Term Loan Intercreditor Agreement,



--------------------------------------------------------------------------------

the ABL Collateral Agent shall act as agent and gratuitous bailee for the
Collateral Agent for the purpose of perfecting the Collateral Agent’s Liens in
such Deposit Account and Securities Account.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Collateral Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Collateral Agent and each Lender that:

4.1      Title, Perfection and Priority. Such Grantor has good and valid rights
in and title to the Collateral with respect to which it has purported to grant a
security interest hereunder and has full power and authority to grant to the
Collateral Agent the security interest in such Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other person other than
any consent or approval that has been obtained. When financing statements naming
such Grantor as debtor and the Collateral Agent as secured party and providing a
description of the Collateral with respect to which such Grantor has purported
to grant a security interest hereunder have been filed in the appropriate
offices against such Grantor in the locations listed on Schedule 1.04 to the
Perfection Certificate delivered on the Closing Date (or specified by notice
from the Borrower to the Collateral Agent after the Closing Date in the case of
filings, recordings or registrations required by Section 5.12 or 5.13 of the
Credit Agreement), the Collateral Agent will have a fully perfected first
priority security interest, subject only to Liens permitted under
Section 5.1(e), in that Collateral of the Grantor in which a security interest
may be perfected by filing of an initial financing statement in the appropriate
office against such Grantor; provided that the filing of this Agreement (or a
fully executed short-form agreement in form and substance reasonably
satisfactory to the Collateral Agent) with the United States Patent and
Trademark Office and the United States Copyright Office or any successor office
thereof is necessary to perfect the security interest of the Collateral Agent in
respect of any United States issued and applied for Patents, United States
federally registered and applied for Trademarks and United States registered and
applied for Copyrights acquired by such Grantor after the date hereof. When the
Collateral Agent takes possession or Control of all Collateral with respect to
which a security interest may only be perfected by possession or Control, the
Collateral Agent will have a fully perfected first priority (or such other
priority required by any of the Intercreditor AgreementAgreements) security
interest, subject only to Liens permitted under Section 5.1(e), in such
Collateral.

Such Grantor represents and warrants that fully executed security agreements in
the form hereof (or a fully executed short-form agreement in form and substance
reasonably satisfactory to the Collateral Agent) and containing a description of
all Collateral consisting of Intellectual Property with respect to United States
issued Patents and Patent applications and United States federally registered
Trademarks (and Trademarks for which United States registration applications are
pending) and United States registered (and applied for) Copyrights have been
delivered to the Collateral Agent for recording by the United States Patent and
Trademark Office and the United States Copyright Office or any successor office
thereof pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, to establish a legal, valid and perfected
security interest in favor of the Collateral Agent (for the benefit of the
Secured Parties) in respect of all Collateral consisting of United States issued
Patents and Patent applications and United States federally registered
Trademarks (and Trademarks for which United States registration applications are
pending) and United States registered (and applied for) Copyrights in which a
security interest may be perfected by filing or recording in the United States
Patent and Trademark Office and the United States Copyright Office or any
successor office thereof. When such security agreements or short-form agreements
have been filed in the United States Patent and Trademark Office and the
United States Copyright Office against such Grantor, the



--------------------------------------------------------------------------------

Collateral Agent will have a fully perfected first priority security interest,
subject only to Liens permitted under Section 5.1(e), in respect of all
Collateral consisting of United States issued Patents and Patent applications
and United States federally registered Trademarks (and Trademarks for which
United States registration applications are pending) and United States
registered (and applied for) Copyrights in which a security interest may be
perfected by filing or recording in such offices, and no further or subsequent
filing or recording will be necessary (other than the financing statements
referred to in the paragraph above and such actions as are necessary to perfect
the security interest in favor of the Collateral Agent (for the benefit of the
Secured Parties) with respect to any Collateral consisting of United States
issued Patents and Patent applications and United States federally registered
Trademarks (and Trademarks for which United States registration applications are
pending) and United States registered (and applied for) Copyrights acquired by
such Grantor after the date hereof). None of the Grantors shall be required, nor
isWithin the time period set forth in Exhibit E to the Fifth Amendment (or such
later date as the Collateral Agent authorized, to perfect the security interests
granted by this Agreement with respect to Intellectual Property arising out of
or located outside of the United States.may agree in its sole discretion), each
Grantor party to this Agreement as of the Fifth Amendment Effective Date shall
provide a perfected security interest over substantially all material
intellectual property owned by such Grantor but registered or licensed in a
foreign country other than the U.S. where such a perfected security interest can
readily be provided, omitting only that material intellectual property the
pledge and/or perfection of which would, in such Grantor’s good faith reasonable
judgement, impose upon the Grantor or applicable Subsidiary material costs or
material operational issues, or which the cost of doing so would, as reasonably
agreed between such Grantor and the Administrative Agent, exceed the benefit
thereof.

4.2      Jurisdiction of Organization. The state of organization of such Grantor
as of the Closing Date is set forth on Exhibit A.

4.3      Principal Location. The address of such Grantor’s chief executive
office as of the Closing Date and each other location where such Grantor
maintains its books and records relating to any material portion of the
Collateral, including accounts receivable and General Intangibles, are disclosed
in Exhibit B.

4.4      Absence of Other Liens. The Collateral is owned by the Grantors free
and clear of any Lien, except for Liens expressly permitted pursuant to
Section 6.02 of the Credit Agreement. Such Grantor has not filed or consented to
the filing of (a) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Collateral,
(b) any assignment in which such Grantor assigns any Collateral or any security
agreement or similar instrument covering any Collateral with the United States
Patent and Trademark Office or the United States Copyright Office or (c) any
assignment in which such Grantor assigns any Collateral or any security
agreement or similar instrument covering any Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Liens expressly permitted pursuant to
Section 6.02 of the Credit Agreement. Such Grantor does not hold any commercial
tort claim with a value in excess of $500,000 as of the Closing Date except as
indicated on the Perfection Certificate.

4.5      Deposit Accounts. All of such Grantor’s Deposit Accounts and Securities
Accounts in existence on the Closing Date are listed on Exhibit E.



--------------------------------------------------------------------------------

4.6      [Reserved].

4.7      Chattel Paper. Such Grantor’s Pledged Chattel Paper is maintained at
its chief executive office set forth in Exhibit B. None of the Pledged Chattel
Paper has any marks or notations indicating



--------------------------------------------------------------------------------

that it has been pledged, assigned or otherwise conveyed to any Person, other
than those that have been terminated. The names of the obligors, amounts owing,
due dates and other information with respect to its Pledged Chattel Paper are
and will be correctly stated in all material respects in all records of such
Grantor relating thereto.

4.8      [Reserved].

4.9      Intellectual Property. Exhibit C sets forth a true and complete list of
(i) each registered or applied for United States Patent, Trademark or Copyright
owned by each Grantor as of the Closing Date (other than expired, abandoned or
lapsed properties) and (ii) all Licenses under which a Grantor is an exclusive
licensee of a registered or applied for Patent, Trademark or Copyright as of the
Closing Date. All Intellectual Property listed on Exhibit C is subsisting and
unexpired, and to the knowledge of such Grantor, valid and enforceable.

4.10     [Reserved].

4.11     Pledged Collateral. (a) Exhibit D sets forth a complete and accurate
list of all Pledged Securities (provided that, with respect to Pledged
Securities constituting promissory notes and debt securities, Exhibit D only
sets forth such Pledged Securities evidencing Indebtedness having an aggregate
principal amount in excess of $500,000, payable or due to such Grantor by or
from any other Person (including any other Grantor)) owned by such Grantor as of
the Closing Date. As of the Closing Date, such Grantor is the direct, sole
beneficial owner and sole holder of record of the Pledged Securities listed on
Exhibit D as being owned by it, free and clear of any Liens, except for the
security interest granted to the Collateral Agent for the benefit of the Lenders
hereunder, Permitted Encumbrances and Specified Permitted Liens. Such Grantor
further represents and warrants that (i) all Pledged Collateral (solely with
respect to Pledged Collateral issued by a Person other than a wholly owned
Subsidiary of a Grantor, to the best of the Grantors’ knowledge) owned by it
constituting Equity Interests has been (to the extent such concepts are relevant
with respect to such Pledged Collateral) duly authorized and validly issued and
are fully paid and non-assessable; (ii) with respect to any certificates
delivered to the Collateral Agent representing Equity Interests, either such
certificates are Securities as defined in Article 8 of the UCC as a result of
actions by the issuer or otherwise, or, if such certificates are not Securities,
such Grantor has so informed the Collateral Agent so that the Collateral Agent
may take steps to perfect its security interest therein as a General Intangible;
(iii) all such Pledged Collateral held by a securities intermediary (other than
in an Excluded Account) is covered by a control agreement among such Grantor,
the securities intermediary and the ABL Collateral Agent pursuant to which the
ABL Collateral Agent has Control; provided that no such control agreements shall
be required prior to the date that is 60 days after the Closing Date (or such
later date as may be agreed by the ABL Collateral Agent in its reasonable
discretion) and (iv) all Pledged Collateral which represents Indebtedness owed
to such Grantor (solely with respect to Pledged Collateral issued by a Person
other than a wholly owned Subsidiary of a Grantor, to the best of the Grantors’
knowledge) has been duly authorized, authenticated or issued and delivered by
the issuer of such Indebtedness, is the legal, valid and binding obligation of
such issuer and such issuer is not in default thereunder.

(b)      In addition, (i) the pledge of the Pledged Collateral pursuant to this
Agreement does not violate Regulation T, U or X of the Federal Reserve Board or
any successor thereto, (ii) to the best of Grantor’s knowledge, none of the
Pledged Collateral owned by it has been issued or transferred in material
violation of the securities registration, securities disclosure or similar laws
of any jurisdiction to which such issuance or transfer may be subject, (iii) as
of the Closing Date there are existing no options, warrants, calls or
commitments of any character whatsoever (A) relating to such Pledged Collateral
or (B) which obligate the issuer of any Equity Interests included in the Pledged
Collateral that is a direct or indirect subsidiary of any Borrower to issue
additional Equity Interests, and (iv) no consent, approval,



--------------------------------------------------------------------------------

authorization, or other action by, and no giving of notice, filing with, any
governmental authority or any other Person is required for the pledge by such
Grantor of such Pledged Collateral pursuant to this Agreement or for the
execution, delivery and performance of this Agreement by such Grantor, or for
the exercise by the Collateral Agent of the voting or other rights provided for
in this Agreement in accordance with the Intercreditor AgreementAgreements or
for the remedies in respect of the Pledged Collateral pursuant to this
Agreement, except as may be required in connection with such disposition by laws
affecting the offering and sale of securities generally or where the absence of
which could not reasonably be expected to have a Material Adverse Effect.

ARTICLE V

COVENANTS

From the date of this Agreement, and thereafter until this Agreement is
terminated, each Grantor agrees that:

5.1      General.

(a)      Collateral Records. Such Grantor agrees to maintain, at its own cost
and expense, such complete and accurate records with respect to the Collateral
owned by it as is consistent with its current practices and in accordance with
such prudent and standard practices used in industries that are the same as or
similar to those in which such Grantor is engaged, but in any event to include
complete accounting records indicating all payments and proceeds received with
respect to any part of the Collateral, and, at such time or times as the
Collateral Agent may reasonably request, promptly to prepare and deliver to the
Collateral Agent a duly certified schedule or schedules in form and detail
satisfactory to the Collateral Agent showing the identity, amount and location
of any and all Collateral.

(b)      Authorization to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Collateral Agent to file, and if requested will deliver to
the Collateral Agent, all financing statements and other documents and take such
other actions as may from time to time be reasonably requested by the Collateral
Agent in order to maintain a first priority perfected security interest (subject
to the Intercreditor AgreementAgreements) in and, if applicable, Control of, the
Collateral owned by such Grantor. Any financing statement filed by the
Collateral Agent may be filed in any filing office in any applicable UCC
jurisdiction and may (i) indicate such Grantor’s Collateral (1) as “all assets
of the Grantor” or words of similar effect, regardless of whether any particular
asset included in the Collateral falls within the scope of Article 9 of the UCC
of such jurisdiction, or (2) by any other description which reasonably
approximates the description contained in this Agreement, and (ii) contain any
other information required by part 5 of Article 9 of the UCC for the sufficiency
or filing office acceptance of any financing statement or amendment, including
whether such Grantor is an organization, the type of organization and any
organization identification number issued to such Grantor. Such Grantor also
agrees to furnish any such information described in the foregoing sentence to
the Collateral Agent promptly upon request.

(c)      Further Assurances. Such Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the Collateral Agent may
from time to time reasonably request to better assure, preserve,



--------------------------------------------------------------------------------

protect and perfect the security interest of the Secured Parties in the
Collateral and the rights and remedies created hereby, including the payment of
any fees and taxes required in connection with the execution and delivery of
this Agreement, the granting of the Liens hereunder and the filing of any
financing statements (including fixture filings) or other documents in
connection herewith or therewith.



--------------------------------------------------------------------------------

Agent, and have recorded with the United States Patent and Trademark Office or
the United States Copyright Office or any successor office thereof, one or more
security agreements or short-form agreements, as applicable, as described in
Section 4.1 of this Agreement and any and all other agreements, instruments,
documents, and papers as the Collateral Agent may reasonably request to evidence
the Collateral Agent’s and the Secured Parties’ first priority security interest
in any Copyright, Patent or Trademark and the goodwill of such Grantor relating
thereto or represented thereby.

(c)      Such Grantor shall take all actions necessary to maintain and pursue
each application, to obtain the relevant registration and to maintain the
registration of each of its Patents, Trademarks and Copyrights (now or hereafter
existing), including the filing of applications for renewal, affidavits of use,
affidavits of noncontestability and opposition and interference and cancellation
proceedings, unless such Grantor (in its reasonable business judgment) or the
Collateral Agent shall reasonably determine that such Patent, Trademark or
Copyright is in no way material to the conduct of such Grantor’s business.

(d)      Such Grantor shall, unless it shall reasonably determine that such
Patent, Trademark or Copyright is in no way material to the conduct of its
business or operations, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and shall take such other actions as the
Collateral Agent shall reasonably deem appropriate under the circumstances to
protect such Patent, Trademark or Copyright. In the event that such Grantor
institutes suit because any of its Patents, Trademarks or Copyrights
constituting Collateral is infringed upon, or misappropriated or diluted by a
third party, such Grantor shall comply with Section 5.8.

(e)      Notwithstanding the foregoing provisions of this Section 5.7 or
elsewhere in this Agreement, nothing in this Agreement shall prevent any Grantor
from abandoning or discontinuing the use or maintenance of any Intellectual
Property that is immaterial to the conduct of its business, or from failing to
take action to enforce license agreements or pursue actions against infringers
or take any other actions with respect to such Intellectual Property, if such
Grantor determines in its reasonable business judgment that such abandonment,
discontinuance, or failure to take action is desirable in the conduct of its
business.

5.8      Commercial Tort Claims. If such Grantor shall at any time hold or
acquire a Commercial Tort Claim having a value in excess of $500,000, the
Grantor shall promptly notify the Collateral Agent thereof in a writing signed
by such Grantor, including a summary description of such claim, and enter into
an amendment to this Agreement, in the form of Exhibit F hereto, granting to the
Collateral Agent a first priority (or such other priority required by any of the
Intercreditor AgreementAgreements) security interest therein and in the proceeds
thereof.

5.9      Letter-of-Credit Rights. If such Grantor is at any time a beneficiary
under a letter of credit now or hereafter issued in favor of such Grantor with a
value in excess of $500,000, such Grantor shall promptly notify the Collateral
Agent thereof and, at the request and option of the Collateral Agent, such
Grantor shall, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, either (i) arrange for the issuer and any
confirmer of such letter of credit to consent to an assignment to the Collateral
Agent of the proceeds of any drawing under the letter of credit or



--------------------------------------------------------------------------------

(ii) arrange for the Collateral Agent to become the transferee beneficiary of
the letter of credit, with the Collateral Agent agreeing, in each case, that the
proceeds of any drawing under the letter of credit are to be paid to the
applicable Grantor unless an Event of Default has occurred or is continuing.

5.10    [Reserved].



--------------------------------------------------------------------------------

5.11    [Reserved].

5.12    No Interference. Such Grantor agrees that it will not interfere with any
right, power and remedy of the Collateral Agent provided for in this Agreement
or now or hereafter existing at law or in equity or by statute or otherwise, or
the exercise or beginning of the exercise by the Collateral Agent of any one or
more of such rights, powers or remedies.

5.13    Insurance. Such Grantor, at its own expense, shall maintain or cause to
be maintained insurance covering physical loss or damage to the Inventory and
Equipment in accordance with Section 5.07 of the Credit Agreement. Each Grantor
irrevocably makes, constitutes and appoints the Collateral Agent (and all
officers, employees or agents designated by the Collateral Agent) as such
Grantor’s true and lawful agent (and attorney-in-fact) for the purpose, during
the continuance of an Event of Default, of making, settling and adjusting claims
in respect of Collateral under policies of insurance, endorsing the name of such
Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto, in each case, upon prior notice from the
Collateral Agent to the Grantors of its intention to exercise such rights. In
the event that any Grantor at any time or times shall fail to obtain or maintain
any of the policies of insurance required hereby or to pay any premium in whole
or part relating thereto, the Collateral Agent may, without waiving or releasing
any obligation or liability of the Grantors hereunder or any Event of Default,
in its sole discretion, obtain and maintain such policies of insurance and pay
such premium and take any other actions with respect thereto as the Collateral
Agent deems advisable. All sums disbursed by the Collateral Agent in connection
with this Section 5.13, including reasonable attorneys’ fees, court costs,
expenses and other charges relating thereto, shall be payable, upon demand, by
the Grantors to the Collateral Agent and shall be additional Obligations secured
hereby.

5.14    Change of Name; Location of Collateral; Place of Business. Such Grantor
agrees promptly to notify the Collateral Agent in writing of any change (i) in
its corporate name, (ii) in the location of its chief executive office, or
(iii) in its jurisdiction of organization. Such Grantor agrees not to effect or
permit any change referred to in the preceding sentence unless written notice
has been delivered to the Collateral Agent and all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected first priority (or such other priority required by the
Intercreditor AgreementAgreements) Lien upon all the Collateral. Such Grantor
agrees promptly to notify the Collateral Agent if any material portion of the
Collateral owned or held by such Grantor is damaged or destroyed.

5.15    Credit Agreement Covenants. Such Grantor shall take, or shall refrain
from taking, as the case may be, each action that is necessary to be taken or
not taken, as the case may be, so that no Default or Event of Default is caused
by the failure to take such action or to refrain from taking such action by such
Grantor or any of its Subsidiaries.

5.16    Delivery of the Pledged Equity.

(a)      Each Grantor agrees promptly to deliver or cause to be delivered to the



--------------------------------------------------------------------------------

Collateral Agent, for the benefit of the Secured Parties, any and all Pledged
Securities; provided that the Grantors shall only be required to deliver Pledged
Securities evidencing Indebtedness to the extent the principal amount thereof
exceeds $500,000.

(b)      Each Grantor will cause any Indebtedness for borrowed money having an



--------------------------------------------------------------------------------

aggregate principal amount in excess of $500,000 owed to such Grantor by any
Person to be evidenced by a duly executed promissory note that is pledged and
delivered to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the terms hereof.

(c)      Upon delivery to the Collateral Agent, any Pledged Securities shall be
accompanied by stock or security powers duly executed in blank or other
instruments of transfer reasonably satisfactory to the Collateral Agent and by
such other instruments and documents as the Collateral Agent may reasonably
request (subject to the Collateral and Guarantee Requirement). Each delivery of
Pledged Securities shall be accompanied by a schedule describing the securities,
which schedule shall be deemed to supplement Exhibit D and made a part thereof;
provided that failure to supplement Exhibit D shall not affect the validity of
such pledge of such Pledged Securities. Each schedule so delivered shall
supplement any prior schedules so delivered.

(d)      Notwithstanding anything to the contrary in this Section 5.16, if the
actions described in this Section 5.16 have been taken in favor of the Senior
Agent or the ABL Agent and, pursuant to the Term Intercreditor Agreement or the
ABL/Term Intercreditor Agreement, as applicable, the Senior Agent or the ABL
Agent, as applicable, acts as agent and gratuitous bailee for the Collateral
Agent for the purpose of perfecting the Collateral Agent’s Liens hereunder, the
requirement to take any such action shall be deemed to be satisfied.

ARTICLE VI

EVENTS OF DEFAULT AND REMEDIES

6.1      Remedies. (a) UponSubject to the terms of the Term Intercreditor
Agreement, upon the occurrence and during the occurrence and continuance of an
Event of Default, the Collateral Agent may exercise any or all of the following
rights and remedies:

  (i)      those rights and remedies provided in this Agreement, the Credit
Agreement, or any other Loan Document; provided that this Section 6.1(a) shall
not be understood to limit any rights or remedies available to the Collateral
Agent and the Secured Parties prior to an Event of Default;

 (ii)      those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;

(iii)      without notice (except as specifically provided in Section 9.1 or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at any



--------------------------------------------------------------------------------

Grantor’s premises or elsewhere), for cash, on credit or for future delivery
without assumption of any credit risk, and upon such other terms as the
Collateral Agent may deem commercially reasonable; and

(iv)      concurrently with written notice to the applicable Grantor, transfer
and register in its name or in the name of its nominee the whole or any part of
the Pledged Collateral,



--------------------------------------------------------------------------------

security for all the Obligations and shall not constitute payment thereof until
applied as provided in the Intercreditor AgreementAgreements.

ARTICLE VII

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

7.1      Account Verification. The Collateral Agent may at any time after the
occurrence and during the occurrence and continuance of an Event of Default, in
the Collateral Agent’s own name, in the name of a nominee of the Collateral
Agent, or in the name of any Grantor communicate (by mail, telephone, facsimile
or otherwise) with the Account Debtors of any such Grantor, parties to contracts
with any such Grantor and obligors in respect of Instruments of any such Grantor
to verify with such Persons, to the Collateral Agent’s satisfaction, the
existence, amount, terms of, and any other matter relating to, Accounts,
Instruments, Chattel Paper, payment intangibles and/or other Receivables.

7.2      Authorization for Collateral Agent to Take Certain Action. (a) Each
Grantor



--------------------------------------------------------------------------------

irrevocably authorizes the Collateral Agent at any time and from time to time in
the sole discretion of the Collateral Agent and appoints the Collateral Agent as
its attorney in fact (i) to execute on behalf of such Grantor as debtor and to
file financing statements necessary or desirable in the Collateral Agent’s sole
discretion to perfect and to maintain the perfection and priority of the
Collateral Agent’s security interest in the Collateral, (ii) to endorse and
collect any cash proceeds of the Collateral, (iii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Collateral as a financing statement and to file any other
financing statement or amendment of a financing statement in such offices as the
Collateral Agent in its sole discretion deems necessary or desirable to perfect
and to maintain the perfection and priority of the Collateral Agent’s security
interest in the Collateral, (iv) to contact and enter into one or more
agreements with the issuers of uncertificated securities which are Pledged
Collateral or with securities intermediaries holding Pledged Collateral as may
be necessary or advisable to give the Collateral Agent Control over such Pledged
Collateral, (v) to apply the proceeds of any Collateral received by the
Collateral Agent to the Obligations as provided in the Credit Agreement, (vi) to
discharge past due taxes, assessments, charges, fees or Liens on the Collateral
(except for such Liens that are permitted by the Credit Agreement), (vii) to
contact Account Debtors for any reason, (viii) to demand payment or enforce
payment of the Receivables in the name of the Collateral Agent or such Grantor
and to endorse any and all checks, drafts, and other instruments for the payment
of money relating to the Receivables, (ix) to sign such Grantor’s name on any
invoice or bill of lading relating to the Receivables, drafts against any
Account Debtor of the Grantor, assignments and verifications of Receivables,
(x) to exercise all of such Grantor’s rights and remedies with respect to the
collection of the Receivables and any other Collateral, (xi) to settle, adjust,
compromise, extend or renew the Receivables, (xii) to settle, adjust or
compromise any legal proceedings brought to collect Receivables, (xiii) to
prepare, file and sign such Grantor’s name on a proof of claim in bankruptcy or
similar document against any Account Debtor of such Grantor, (xiv) to prepare,
file and sign such Grantor’s name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Collateral,
(xv) to change the address for delivery of mail addressed to such Grantor to
such address as the Collateral Agent may designate and to receive, open and
dispose of all mail addressed to such Grantor, and (xvi) to do all other acts
and things necessary to carry out this Agreement; and such Grantor agrees to
reimburse the Collateral Agent on demand for any payment made or any expense
incurred by the Collateral Agent in connection with any of the foregoing;
provided that (a) this authorization shall not relieve such Grantor of any of
its obligations under this Agreement or under the Credit Agreement and (b) the
Collateral Agent shall exercise the foregoing rights in accordance with the
Intercreditor AgreementAgreements, if effective and only after the occurrence
and during the continuation of an Event of Default. All acts of said attorney or
designee are hereby ratified and approved. The powers conferred on the
Collateral Agent, for the benefit of the Collateral Agent and



--------------------------------------------------------------------------------

of the Credit Agreement and then only to the extent in such writing specifically
set forth. All rights and remedies contained in this Agreement or by law
afforded shall be cumulative and all shall be available to the Collateral Agent
and the Secured Parties until the Obligations have been paid in full.

9.8      Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Agreement may be exercised only to the extent that the
exercise thereof does not violate any applicable provision of law or the
Intercreditor AgreementAgreements (if effective), and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law and the Intercreditor AgreementAgreements (if effective) that may be
controlling and to be limited to the extent necessary so that they shall not
render this Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part. Any provision in any this Agreement that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of this Agreement are declared to be severable.

9.9      Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
for liquidation or reorganization, should any Grantor become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of any Grantor’s assets,
and shall continue to be effective or be reinstated, as the case may be, if at
any time payment and performance of the Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

9.10    Benefit of Agreement. The terms and provisions of this Agreement shall
be binding upon and inure to the benefit of the Grantors, the Collateral Agent
and the Secured Parties and their respective successors and assigns (including
all persons who become bound as a debtor to this Agreement), except that no
Grantor shall have the right to assign its rights or delegate its obligations
under this Agreement or any interest herein, without the prior written consent
of the Collateral Agent. No sales of participations, assignments, transfers, or
other dispositions of any agreement governing the Obligations or any portion
thereof or interest therein shall in any manner impair the Lien granted to the
Collateral Agent, for the benefit of the Collateral Agent and the Secured
Parties, hereunder or under any of the other Security Documents.

9.11    Survival of Representations. All representations and warranties of the
Grantors contained in this Agreement shall survive the execution and delivery of
this Agreement.

9.12    [Reserved].



--------------------------------------------------------------------------------

9.13    Headings. All headings used herein are for the purpose of reference
only, are not part of this Agreement and are not to affect the construction of,
or be taken into consideration in interpreting, this Agreement.

9.14    Security Interest Absolute. All rights of the Collateral Agent
hereunder, the security interest granted hereunder and all obligations of the
Grantors hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Credit Agreement, any other Loan
Document, any agreement with respect to any of the Obligations or any other
agreement or



--------------------------------------------------------------------------------

RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

9.18    Indemnity. Each Grantor jointly and severally agrees to pay upon demand
to the Collateral Agent the amount of any and all reasonable expenses, including
the reasonable fees, disbursements and other charges of its counsel and of any
experts or agents, which the Collateral Agent may incur in connection with
(i) the administration of this Agreement (including the customary fees and
charges of the Collateral Agent for any monitoring or audits conducted by it or
on its behalf with respect to the Accounts or Inventory), (ii) the custody or
preservation of, or the sale of, collection from or other realization upon any
of the Collateral, (iii) the exercise, enforcement or protection of any of the
rights of the Collateral Agent hereunder or (iv) the failure of any Grantor to
perform or observe any of the provisions hereof.

Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the Collateral
Agent and the other Indemnitees against, and hold each of them harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
reasonable fees, disbursements and other charges of counsel, incurred by or
asserted against any of them arising out of, in any way connected with, or as a
result of, the execution, delivery or performance of this Agreement or any
claim, litigation, investigation or proceeding relating hereto or to the
Collateral, whether or not any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any of its Affiliates.

Any such amounts payable as provided hereunder shall be additional Obligations
secured hereby and by the other Security Documents. The provisions of this
Section 9.18 shall remain operative and in full force and effect regardless of
the termination of this Agreement or any other Loan Document, the consummation
of the transactions contemplated hereby, the repayment of any of the Loans, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the Collateral
Agent or any Lender. All amounts due under this Section 9.18 shall be payable on
written demand therefor.

9.19    Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart of this Agreement.

9.20    Severability. In the event any one or more of the provisions contained
in this Agreement should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby (it being
understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.



--------------------------------------------------------------------------------

9.21    Intercreditor AgreementAgreements.

(a)      The terms of this Agreement, any Lien granted to the Collateral Agent
(for the benefit of the Secured Parties) pursuant to this Agreement and the
exercise of any right or remedy by the Collateral Agent hereunder are subject to
the provisions of the Intercreditor AgreementAgreements (if



--------------------------------------------------------------------------------

effective). In the event of any inconsistency between the provisions of this
Agreement and the Intercreditor AgreementAgreements (if effective), the
provisions of the Intercreditor AgreementAgreements shall supersede the
provisions of this Agreement.

(b)      Without limiting the generality of the foregoing, and notwithstanding
anything herein to the contrary, all rights and remedies of the Collateral Agent
(and the Secured Parties) shall be subject to the terms of the ABL/Term Loan
Intercreditor Agreement (if effective), and until the Discharge of ABL
Obligations (as defined in the ABL/Term Loan Intercreditor Agreement), (i) no
Grantor shall be required hereunder or under any other Loan Document to take any
action with respect to ABL Priority Collateral that is inconsistent with such
Grantor’s obligations under the applicable ABL Loan Documents and (ii) any
obligation of any Grantor hereunder or under any other Loan Document with
respect to the delivery or control of any ABL Priority Collateral, bill of
lading or other document, the giving of any notice to any bailee or other
Person, the provision of voting rights or the obtaining of any consent of any
Person shall be deemed to be satisfied if such Grantor complies with the
requirements of the similar provision of the applicable ABL Loan Document. Until
the Discharge of ABL Obligations (as defined in the ABL/Term Loan Intercreditor
Agreement), the Collateral Agent may not require any Grantor to take any action
with respect to the creation, perfection or priority of its security interest in
the ABL Priority Collateral, whether pursuant to the express terms hereof or of
any other Loan Document or pursuant to the further assurances provisions hereof
or any other Loan Document, unless the ABL Collateral Agent (as defined in the
ABL/Term Loan Intercreditor Agreement) shall have required such Grantor to take
similar action pursuant to the terms of the applicable Loan Documents, and
delivery of any ABL Priority Collateral to the ABL Collateral Agent (as defined
in the ABL/Term Loan Intercreditor Agreement) pursuant to the applicable ABL
Loan Documents and the ABL/Term Loan Intercreditor Agreement shall satisfy any
delivery requirement hereunder or under any other Loan Document.

(c)       Notwithstanding anything herein to the contrary, (i) the liens and
security interests granted to the Collateral Agent pursuant to this Agreement
are expressly subject and subordinate to the liens and security interests
granted in favor of the Senior Secured Parties (as defined in the Term
Intercreditor Agreement referred to below), including liens and security
interests granted to Cortland Capital Market Services LLC, as collateral agent,
pursuant to or in connection with the Credit Agreement dated as of February 20,
2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time), among the Borrower, the lenders party thereto, and
Cortland Capital Market Services LLC, as administrative agent and collateral
agent and (ii) the exercise of any right or remedy by the Junior Representative
hereunder is subject to the limitations and provisions of the Term Intercreditor
Agreement dated as of February 20, 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Term
Intercreditor Agreement”), among the Borrower, the lenders party thereto and
Cortland Capital Market Services LLC, as administrative agent and collateral
agent. In the event of any conflict between the terms of the Term Intercreditor
Agreement and the terms of this Agreement, the terms of the Term Intercreditor
Agreement shall govern.

9.22    Additional Grantors. Each Subsidiary of a Borrower that is required to
become a party to this Agreement pursuant to Section 5.12 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption



--------------------------------------------------------------------------------

Agreement in the form of Annex 1 hereto. Each Grantor expressly agrees that its
obligations arising hereunder shall not be discharged, diminished or otherwise
affected (a) by the addition or release of any other Grantor hereunder, (b) by
any failure by the Borrower or any Grantor to cause any Subsidiary of the
Borrower to become a Grantor hereunder or (c) by reason of the Collateral
Agent’s or any of the other Secured Party’s actions in effecting, or failure to
effect, any such joinder, or in releasing any Grantor hereunder, in each case,
whether or not notice is given or consent is obtained from any Grantor.



--------------------------------------------------------------------------------

EXHIBIT E

Post-Closing Collateral Actions

 

1.

As soon as practicable following the Effective Date (and in any event, no later
than the second Business Day following the Effective Date (with extensions to be
granted by the Administrative Agent in its sole discretion)), the Borrower shall
provide evidence in the form of an intercompany note executed by the Borrower
and all applicable Subsidiaries that Indebtedness owed by any Loan Party to any
Subsidiary that is not a Loan Party shall be subordinated to the Obligations on
subordination terms reasonably satisfactory to the Administrative Agent (it
being understood that during the Senior Period, if such form is satisfactory to
the Senior Agent, then it shall be deemed satisfactory to the Administrative
Agent);

2

The Loan Parties shall take all necessary actions (subject to the Agreed
Security Principles set out in paragraph 2 below) to satisfy the items described
below within thirty (30) days after the Effective Date (or, in each case, such
longer periods as the Administrative Agent may agree in its reasonable
discretion (it being understood that during the Senior Period, if an analogous
extension pursuant to Schedule 5.13 of the Senior Credit Agreement shall have
been granted by the Senior Agent, then an extension hereunder shall be deemed to
have been granted by the Administrative Agent)):

  (a)

For each English guarantor, an English law guarantee and debenture over
substantially all of its assets and undertaking and such other documents as may
be necessary to document the intent of the parties with respect to the
Collateral located in the United Kingdom.

 

  (b)

For each German guarantor:

 

  (i)

a guarantee;

 

  (ii)

a share pledge agreement entered into by its shareholder relating to the pledge
over its shares; and

 

  (iii)

security over substantially all of its assets located in Germany including but
not limited to the following security documents, if applicable:

 

  (A)

an account pledge agreement relating to all accounts held by it with banks in
Germany;

 

  (B)

a global assignment agreement relating to the assignment of accounts receivable
from the selling of goods and the provision of services as well as other
accounts receivable agreed to be assigned by it (including, but not limited to,
insurance claims and intercompany loan receivables);

 

  (C)

a security transfer agreement relating to the security transfer of all moveable
(including stock and inventory) and fixed assets over which security shall be
granted;



--------------------------------------------------------------------------------

  (D)

if it has any such rights, an IP pledge agreement relating to the pledge of its
intellectual property rights (including, but not limited to, patents, designs,
utility models, trademarks, know-how and other IP rights);

 

  (E)

if it owns any real estate, a land charge over the real estate held by it;

 

  (F)

if it owns any real estate, a security purpose agreement relating to the land
charge granted by it; and

 

  (G)

if it is party to any relevant intercompany agreements, a subordination
agreement in relation to any shareholder and intercompany loans and any other
applicable, if any, intercompany claims.; and

 

  (iv)

such other documents as may be necessary to document the intent of the parties
with respect to the Collateral located in Germany.

 

  (c)

For each Dutch guarantor:

 

  (i)

a guarantee; and

 

  (ii)

an Omnibus Pledger; and

 

  (iii)

such other documents as may be necessary to document the intent of the parties
over the Collateral located in the Netherlands.

 

32

The guarantees and security obligations to be provided pursuant to this Schedule
will be given in accordance with customary “agreed security principles” to be
agreed in good faith as soon as practicable following the Effective Date (and in
any event, no later than the fifth Business Day following the Effective Date)
(the “Agreed Security Principles”) which will embody a recognition by all
parties that there may be certain legal and practical difficulties in obtaining
effective or commercially reasonable guarantees and/or security from all
relevant entities in each jurisdiction in which it has been agreed that
guarantees and security will be granted. In particular:

 

  (a)

Guarantees and/or security shall not be created or perfected, or shall be
subject to customary limitations, to the extent that it would result in (i) any
breach of corporate benefit, financial assistance, fraudulent preference or thin
capitalization laws or regulations (or analogous restrictions) of any applicable
jurisdiction, (ii) a significant risk to the officers of the relevant grantor of
security of contravention of their fiduciary duties and/or of civil or criminal
liability, (iii) costs, burdens, difficulties or consequences that are
disproportionate or excessive to the benefit obtained by such guarantees and/or
security (as agreed by the Borrower and the Administrative Agent) or (iv) a
material adverse effect on the ability of the relevant person to conduct its
operations and business in the ordinary course as otherwise permitted by the
Loan Documents. For the purposes of this paragraph 2, “cost” includes, but is
not limited to, income tax cost, registration taxes payable on the creation, the
perfection or for the continuance of any guarantee or security, stamp duties,
out-of-pocket expenses, and



--------------------------------------------------------------------------------

 

other fees and expenses directly incurred by the relevant grantor or any of its
direct or indirect owners, subsidiaries or affiliates.

 

  (b)

As required in the relevant jurisdiction, the security documents should only
operate to create security rather than to impose new commercial obligations or a
repeat of clauses in other Loan Documents. Accordingly, the Agreed Security
Principles will reflect that (i) such security documents should not contain
additional representations, undertakings or indemnities (including, without
limitation, in respect of insurance, information, maintenance or protection of
assets or the payment of costs) unless these are the same as or consistent with
those contained in the Credit Agreement or are required by law or necessary in
the applicable jurisdiction for the provision of a guarantee or the creation or
perfection of security interest; and (ii) nothing in any security document shall
(or be construed to) prohibit any transaction, matter or other step (or a
grantor taking or entering the same or dealing in any manner whatsoever in
relation to any asset (including all rights, claims benefits, proceeds and
documentation, and contractual counterparties in relation thereto) the subject
of (or expressed to be the subject of) the security agreement) if not prohibited
by the terms of the other Loan Documents or necessary in the applicable
jurisdiction for the provision of a guarantee or the creation or perfection of
security interest.

 

  (c)

Each security document should contain a clause which records that if there is a
conflict between the security document and the Credit Agreement, then (to the
extent permitted by applicable law) the provisions of the Credit Agreement will
take priority over the provisions of the applicable security document.